EXHIBIT 10.53

 

COLLABORATION AGREEMENT

 

THIS COLLABORATION AGREEMENT (the “Agreement”) is entered into and made
effective as of March 31, 2005 (the “Effective Date”) by and between NUVELO,
INC., a Delaware corporation having its principal place of business at 675
Almanor Avenue, Sunnyvale, CA 94085 (“Nuvelo”), and KIRIN BREWERY COMPANY, LTD.,
a corporation organized under the laws of Japan, having offices at 10-1,
Shinkawa 2-chome, Chuo-ku, Tokyo 104-8288, Japan, (“Kirin”). Nuvelo and Kirin
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, Kirin and Nuvelo are parties to that certain Collaboration Agreement
dated August 11, 2001 (as amended March 5, 2002, September 3, 2002 and August
10, 2004, the “Prior Collaboration”) which provides for a research collaboration
in which the parties collaboratively apply their proprietary technologies to
assign functions to genes of previously unknown function and discover and
identify potential therapeutics that interact with such genes and/or their
protein products; and

 

WHEREAS, pursuant to the Prior Collaboration the Parties have identified the
function of a protein involved in intestinal epithelial cell proliferation as
well as a first product candidate they refer to as 17206 (further defined below)
relating thereto, and they wish to develop and commercialize together on
different terms than those provided in the Prior Collaboration a commercial
product based on 17206; and

 

WHEREAS, the Parties wish to provide in this Agreement for such different terms,
to supersede the terms of the Prior Collaboration, with respect to 17206 all as
further provided below.

 

NOW, THEREFORE, the Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

The following terms have the following meanings as used in this Agreement (with
derivative forms being interpreted accordingly and references to “Articles,”
“Sections,” and “Exhibits” meaning the Articles, Sections and Exhibits of and to
this Agreement):

 

1.1 “17206” means the amino acid sequence which is expressly identified in
Exhibit C, that was identified by the Parties pursuant to the Prior
Collaboration and is referred to by them as 17206. A nucleic acid sequence (or
gene sequence) for 17206 is also identified in Exhibit C.

 

1.2 “Affiliate” means a person, corporation, partnership, or other entity that
controls, is controlled by or is under common control with a Party. For the
purposes of this Section 1.2, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct the management and policies of such entity, either by the ownership of
at least fifty percent (50%) of the voting stock of such entity or by contract
or law.

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

 

1.3 “Allowable Commercialization Expenses” has the meaning given in the
Financial Appendix.

 

1.4 “Approval Application” means a New Drug Application (NDA) or Biologic
License Application (BLA) submitted and filed with the FDA or the equivalent
application or filing filed with any equivalent agency or government authority
outside of the United States (including any supra-national agency such as in the
European Union) necessary for approval of a drug in such jurisdiction.

 

1.5 “Change of Control Period” has the meaning assigned in Section 3.7(b)(i)
clause (2).

 

1.6 “Collaboration” means all activities performed by or on behalf of Nuvelo or
Kirin in the course of performing the activities described in, or fulfilling of
their obligations pursuant to, this Agreement.

 

1.7 “Collaboration Compound” means any compound (including without limitation
any protein) that contains, incorporates or comprises any of the following: (a)
17206; [*].

 

1.8 “Collaboration Invention” means any invention that (a) is a composition of
matter, formulation, method of use or method of manufacture of any Collaboration
Compound and/or Collaboration Product (including without limitation gene
sequences, amino acid sequences, devices and other items necessary to
manufacture any Collaboration Compound or Collaboration Product), and (b) is
conceived under, reduced to practice under, or results from or arises out of the
Collaboration, without regard to which of (or whether both of) the Parties has
(or had) an employee or agent who is an inventor of such invention, but
specifically excluding Service Inventions and Partner Inventions.

 

1.9 “Collaboration Know-How” means any Know-How developed during and in
accordance with the Collaboration related to the Development, Commercialization,
use or manufacture of a Collaboration Compound or Collaboration Product, but
specifically excluding Service Know-How and Partner Know-How.

 

1.10 “Collaboration Patent” means any Patent that claims a Collaboration
Invention, and any Outside Method of Use or Composition-Specific Patent.

 

1.11 “Collaboration Period” means:

 

(a) a period commencing upon the Effective Date and terminating upon the
earliest of: (i) the effective opt-out of either of the Parties in accordance
with Section 3.7, on a country-by-country or territory-by-territory basis as
applicable in accordance with Section 3.7, in which case the Collaboration
Period shall only terminate with respect to the country or territory with
respect to which the Party has opted out; (ii) the effective opt-out by either
of the Parties on a country-by-country or territory-by-territory basis in
accordance with Section 4.12, in this case

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) the Collaboration Period shall only terminate with respect to the country or
territory with respect to which the Party has opted out; and (iii) termination
of the Agreement; and

 

(c) any period commencing upon the effective opt back in of a Party in
accordance with Section 3.7(b) (which excludes any territory, country,
territories or countries from which a Party has opted-out in accordance with
Sections 3.7(a)(ii), 3.7(a)(iii) and 4.12) and terminating as set forth in
subsection (a) above.

 

1.12 “Collaboration Product” means any pharmaceutical product containing any
Collaboration Compound.

 

1.13 “Commence” or “Commencement” when used to describe a Phase 1 Trial, Phase 2
Trial, Phase 3 Trial, Phase 3B or Phase 4 Trial, means the first dosing of the
first patient for such trial.

 

1.14 “Commercialization” or “Commercialized” means all activities that are
undertaken during the process of, and after completion of the filing of, an
Approval Application for a particular Collaboration Product and that relate to
the commercial manufacture, marketing and sale of a Collaboration Product,
including without limitation pre-commercialization, advertising, education,
planning, marketing, promotion, distribution, market and product support
studies, and Phase 4 Trials.

 

1.15 “Commercialization Plan and Budget” has the meaning assigned in Section
4.2(a).

 

1.16 “Competitor Change of Control” has the meaning assigned in Section
3.7(b)(i).

 

1.17 “Confidential Information” has the meaning assigned in Section 9.1.

 

1.18 “consistent with the Initial Launch Budget” has the meaning assigned in
Section 4.2(a).

 

1.19 “consistent with the (applicable) Overall Plan” has the meaning assigned in
Section 3.1(b).

 

1.20 “Continuing Party” has the meaning assigned in Section 3.7(d).

 

1.21 “Controlled” means owned or in-licensed from a Third Party, with the
ability to grant access to or a license or sublicense to the other Party in
accordance with this Agreement, without violating the terms of any agreement or
other arrangement with any Third Party.

 

1.22 “Development” means activities relating to the preparation for and
conducting of Phase 1 Trials, Phase 2 Trials, Phase 3 Trials, including Phase 3B
Trials, and label expansion trials, obtaining Regulatory Approval of a
Collaboration Product, and all activities relating to developing the ability to
manufacture the same. This includes, but is not limited to: (a) preclinical
testing, toxicology, formulation, clinical studies, regulatory affairs and
outside counsel regulatory legal services; and (b) manufacturing process
development for bulk and final



--------------------------------------------------------------------------------

forms of Collaboration Compounds and Collaboration Products, validation
documentation, all documentation generated in connection with the manufacturing
or processing activities and manufacturing and quality assurance technical
support activities before the first commercial sale of a Collaboration Product.
Development excludes Phase 4 Trials.

 

1.23 “Development Costs” has the meaning given in the Financial Appendix.

 

1.24 “Development Plan and Budget” has the meaning given in Section 3.1(b).

 

1.25 “Diligent Efforts” means the efforts required to carry out obligations or
tasks in a reasonable and diligent manner consistent with efforts and resources
as commonly used in the research-based biotechnology industry (at the
Development stage) and in similar sized biopharmaceutical companies (at the
Commercialization stage) for a therapeutic product at a similar stage of
research, development or commercialization, and having similar market potential,
taking into account issues of safety, efficacy, product profile, the costs to
develop, the competitiveness of alternative products that are or are expected to
be in the relevant marketplace, the proprietary position of the product, the
regulatory structure and the likelihood of regulatory approval and product
reimbursement, the profitability of the product, and all other relevant
commercial factors.

 

1.26 “Direct Commercialization” shall have the meaning given in Section 4.1.

 

1.27 “EMEA” means the European Medicines Agency of the European Union, or any
successor agency thereto of the European Union.

 

1.28 “Excess Commercialization Expenses” has the meaning given in Section 7.3.

 

1.29 “Excess Development Cost” has the meaning given in Section 7.2(c).

 

1.30 “FDA” means the United States Food and Drug Administration, or any
successor federal agency thereto.

 

1.31 “Financial Appendix” means the financial appendix attached as Exhibit D.

 

1.32 “Financial Statement” has the meaning given in Section 7.4(c).

 

1.33 “FTE” means the equivalent of one person working full time for one 12-month
period in a Development, Commercialization, regulatory or other relevant
capacity, approximating 1900 hours per year. For clarity, however, a single
individual who works more than 1900 hours in a single year shall be treated as
one FTE regardless of how many hours in excess of 1900 hours he or she works in
the year.

 

1.34 “FTE Rate” has the meaning given in the Financial Appendix.

 

1.35 “Good Clinical Practices” or “GCP” means current Good Clinical Practices as
specified in the United States Code of Federal Regulations, at the time of
testing, and all FDA and ICH guidelines, including the ICH Consolidated
Guidelines on Good Clinical Practices.



--------------------------------------------------------------------------------

1.36 “Good Laboratory Practices” or “GLP” means current Good Laboratory
Practices as specified in the United States Code of Federal Regulations at 21
CFR §58 at the time of testing and all applicable ICH guidelines.

 

1.37 “Good Manufacturing Practices” or “GMP” means current Good Manufacturing
Practices and standards as provided for (and as amended from time to time) in
European Community Directive 91/356/EEC (Principles and Guidelines of Good
Manufacturing Practice for Medicinal Products) and in the Current Good
Manufacturing Practice Regulations of the United States Code of Federal
Regulations Title 21 (21 CFR §§210-211) in relation to the production of
pharmaceutical intermediates and active pharmaceutical ingredients, as
interpreted by ICH Harmonized Tripartite Guideline, Good Manufacturing Practice
Guide for Active Pharmaceutical Ingredients, and subject to any arrangements,
additions or clarifications agreed from time to time between the Parties.

 

1.38 “IND” means an Investigational New Drug Application filed with the FDA or
the equivalent application or filing filed with any equivalent agency or
government authority outside of the United States (including any supra-national
agency such as in the European Union) necessary to Commence human clinical
trials in such jurisdiction, and including all regulations at 21 CFR §312 et.
seq. and equivalent foreign regulations.

 

1.39 “Indemnitees” has the meaning assigned in Section 13.1.

 

1.40 “Indication” means any Initial Indication or any Subsequent Indication.

 

1.41 “Information” means information, results and data of any type or kind
whatsoever, in any tangible or intangible form whatsoever, and specifically
includes, without limitation, preclinical and clinical data.

 

1.42 “Initial Development Plan and Budget” means the Development Plan and Budget
to be exchanged by the Parties as soon as reasonably possible after the
Effective Date, in accordance with Section 3.2.

 

1.43 “Initial Indications” means [*].

 

1.44 “Initial Launch Period” has the meaning assigned in Section 4.3(a).

 

1.45 “Initial Launch Budget” has the meaning assigned in Section 4.3(a).

 

1.46 “Initial Overall Plan” means the overarching plan attached as Exhibit G
that outlines the general features of the Parties’ anticipated Development
program for 17206 for the Initial Indication, and an estimated budget for all
Phase 1 Trials, Phase 2 Trials, and Phase 3 Trials, including Phase 3B Trials,
of the Collaboration Product for the Initial Indication, including without
limitation Manufacturing Costs.

 

1.47 “Joint Other Invention” means any invention conceived or reduced to
practice during the Collaboration Period, or the Opt-In Period (or the Change of
Control Period, if it applies) only if the Opted Out Party has opted back in, by
at least one employee, independent contractor or agent of either Party or
jointly with at least one employee, independent contractor

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

or agent from each Party in the course of the Parties’ performance and/or
exercise of rights under this Agreement, but specifically excluding any
Collaboration Invention, Collaboration Patent, Partner Invention or Service
Invention.

 

1.48 “Joint Other Patent” mean a Patent that claims a Joint Other Invention.

 

1.49 “Joint Steering Committee” or “JSC” means the steering committee described
in Section 2.2.

 

1.50 “Kirin Competitor” means [*]. For the purposes of the preceding sentence,
the word “control” (including, with correlative meaning, the terms “controlled
by” or “under common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct the management and
policies of such entity by the ownership of at least 50% of the voting stock of
such entity.

 

1.51 “Kirin Information” means all Information produced by or for Kirin, in the
course of performing the Development Plan and Budget or the Commercialization
Plan and Budget.

 

1.52 “Kirin Territory” means all countries and multinational jurisdictions that
were included in the Kirin Territory under the Prior Collaboration, as expressly
set forth in Exhibit B of the Prior Collaboration.

 

1.53 “Know-How” means any proprietary data, instructions, processes, methods,
formulae, materials, expert opinions, information and biological materials
(including without limitation cell lines, vectors and their progeny and
derivatives), including without limitation, biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data and information.
Know-How does not include what is set forth in any published and/or issued
Patents.

 

1.54 “Launch Budget Dispute” means the Parties’ failure to agree as to any
Initial Launch Budget by the deadline set forth for such Initial Launch Budget
in Section 4.3(a).

 

1.55 “Lead” means, during the Collaboration Period and with respect to any
activity under the Collaboration, the Lead Development Party, Lead Regulatory
Party, or Lead Marketing Party (as the case may be) with respect to such
activity.

 

1.56 “Lead Development Party” means Nuvelo unless: (a) otherwise agreed by the
Parties in writing in their sole discretions on a country-by-country basis or
worldwide; or (b) Nuvelo opts-out, in which case such term means Kirin and Kirin
will retain the right to lead even if Nuvelo opts back in. Kirin shall not owe
any payment for or in connection with conversion to Lead Development Party
status resulting from Nuvelo’s opt-out in accordance with clause (b) above.

 

1.57 “Lead Marketing Party” means Nuvelo unless: (a) otherwise agreed by the
Parties in writing in their sole discretions on a country-by-country basis or
worldwide; or (b) Nuvelo opts-out, in which case such term means Kirin and Kirin
will retain the right to lead even if Nuvelo opts back in. If Nuvelo has opted
out on a country-by-country basis in

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

accordance with Section 4.12, then Kirin shall obtain Lead Marketing Party
status only with respect to the opted-out country(ies). Kirin shall not owe any
payment for or in connection with conversion to Lead Marketing Party status
resulting from Nuvelo’s opt-out in accordance with clause (b) above.

 

1.58 “Lead Regulatory Party” means Nuvelo unless: (a) otherwise agreed by the
Parties in writing in their sole discretions on a country-by-country basis or
worldwide; or (b) Nuvelo opts-out, in which case such term means Kirin and Kirin
will retain the right to lead even if Nuvelo opts back in. Kirin shall not owe
any payment for or in connection with conversion to Lead Regulatory status
resulting from Nuvelo’s opt-out in accordance with clause (b) above.

 

1.59 “Licensed Technology” means: (a) Original Nuvelo Patents, Collaboration
Patents, Collaboration Know-How, Other Background Patents that the Parties have
mutually agreed to include in the Collaboration pursuant to Section 6.7, Outside
Formulation and Manufacture-Specific Patents, Prior Collaboration 17206 Patents
and Prior Collaboration 17206 Know-How; and (b) Partner Inventions, Service
Inventions and Partner Know-How and Service Know-How, to the extent Controlled
by a Party.

 

1.60 “Licensing Revenue” has the meaning given in the Financial Appendix.

 

1.61 “Losses” has the meaning given in Section 13.1.

 

1.62 “Manufacturing Costs” has the meaning given in the Financial Appendix.

 

1.63 “MHW” means the Japanese Ministry of Health and Welfare, or any successor
thereto in Japan.

 

1.64 “Net Sales” has the meaning given in the Financial Appendix.

 

1.65 “Non-Lead” means the Party to this Agreement that is not the Lead with
respect to the referenced activity or activities during the Collaboration
Period.

 

1.66 “Non-Removed Party” has the meaning assigned in Section 11.3(d)(i)(1).

 

1.67 “Nuvelo Information” means all Information produced by or for Nuvelo in the
course of performing the Development Plan and Budget or Commercialization Plan
and Budget.

 

1.68 “Opted-Out Party” means a Party that has elected to opt out of Development
and Commercialization in accordance with any of the clauses of Section 3.7(a).

 

1.69 “Opt-In Period” has the meaning given in Section 3.7(b)(i).

 

1.70 “Original Nuvelo Patent” means any Patent listed in Exhibit B (which
represent patent filings with respect to the gene sequence coding for 17206,
which patent filings pre-existed the Prior Collaboration) and all divisions,
substitutions, continuations, or continuations-in-part of the foregoing
applications; all patents issuing on any of the foregoing; all extensions,
registrations, confirmations, reissues, re-examinations, or renewals of any of
the foregoing patents or any like filing thereof; and all counterparts to any of
the foregoing in other countries.



--------------------------------------------------------------------------------

1.71 “Other Background Patents” means, to the extent Controlled by a Party, any
Patent that (a) is Controlled by a Party during the Collaboration Period, (b)
claims an invention that is necessary or useful to Develop or Commercialize a
Collaboration Compound or Collaboration Product, and (c) is not a Patent
claiming a Service Invention, a Patent claiming a Partner Invention, a Prior
Collaboration 17206 Patent, a Collaboration Patent, or an Outside Formulation
and Manufacture-Specific Patent.

 

1.72 “Outside Formulation and Manufacture-Specific Patent” means, to the extent
owned by a Party, any Patent, other than a Collaboration Patent, that (a) claims
an invention conceived or reduced to practice by such Party outside the
Collaboration during the Term (whether solely or jointly with another entity),
(b)[*] Collaboration Compound or Collaboration Product, and (c) does not claim a
Service Invention or a Partner Invention. By way of example but without limiting
the foregoing definition, a Patent, other than a Collaboration Patent, that
includes in the [*] a Collaboration Compound. For clarity, a Patent that [*] a
Collaboration Compound or Collaboration Product would not be an Outside
Formulation and Manufacture-Specific Patent.

 

1.73 “Outside Method of Use and Composition-Specific Patent” means any Patent
(a) that claims an invention conceived or reduced to practice solely by a Party,
its Affiliates, employees or agents outside the Collaboration during the Term,
(b) that [*] a Collaboration Compound or Collaboration Product (each a “Use or
Composition-Only Item”),[*], and (c) that does not claim a Service Invention or
a Partner Invention.

 

1.74 “Overall Plan” means the Initial Overall Plan or any Subsequent Overall
Plan.

 

1.75 “Partnered Commercialization” has the meaning given in Section 4.1.

 

1.76 “Partnering Activities” means: (a) activities to identify and negotiate
with potential Third Party Partners and prepare, negotiate and execute, and
amend as necessary, a Partnering Agreement (the activities in this clause (a) to
be referred to as “Partnering Negotiation Activities”); or (b) any activity
which is conducted pursuant to a Partnering Agreement.

 

1.77 “Partnering Agreement” means an executed and in-force written agreement,
entered into after the Effective Date, between either Party and a Third Party,
wherein such Third Party is granted a license, sublicense or other similar right
(including without limitation options for licenses or sublicenses) to Develop
and/or Commercialize, alone or in collaboration with a Party (or any other Third
Party), a Collaboration Compound or Collaboration Product in any country or
countries or territory or territories of the world or on a worldwide basis; but,
Service Agreements are not, and shall not be deemed to be, Partnering
Agreements.

 

1.78 “Partner Inventions” means any patentable invention conceived or reduced to
practice by the employees or agents of a Third Party Partner, either alone or
jointly with any employee(s) or agent(s) of a Party, resulting from or arising
out of a Partnering Agreement.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.79 “Partner Know-How” means any Know-How made, developed, conceived, reduced
to practice or otherwise discovered by the employees or agents of a Third Party
Partner, either alone or jointly with any employee(s) or agent(s) of a Party,
during and in accordance with a Partnering Agreement and that relates to
Development and/or Commercialization.

 

1.80 “Partnering Costs” has the meaning given in the Financial Appendix.

 

1.81 “Partnered Territory” means a territory or territories in the world covered
by, or that was or were covered by, a Partnering Agreement.

 

1.82 “Patent” means: (a) an unexpired patent (including inventor’s certificate)
which has not been held invalid or unenforceable by a court of competent
jurisdiction from which no appeal can be taken or has been taken within the
required time period, including without limitation any substitution, extension,
registration, confirmation, reissue, re-examination, renewal or any like filing
thereof; (b) any pending patent application, including without limitation any
continuation, division or continuation-in-part thereof and any provisional
application; or (c) all counterparts to any of the foregoing in other countries.

 

1.83 “Patent Costs” has the meaning given in the Financial Appendix.

 

1.84 “Phase 1 Trial” means that portion of the clinical development program that
generally provides for the first introduction into humans of a product with the
primary purpose of determining safety, metabolism and pharmacokinetic properties
and clinical pharmacology of the product, and generally consistent with 21 CFR
§312.21(a) or the applicable rules and regulations of the jurisdiction in which
the clinical trial is conducted.

 

1.85 “Phase 2 Trial” means a clinical trial of a product on patients, including
possibly pharmacokinetic studies, the principal purpose of which is to make a
preliminary determination that such product is safe for its intended use and to
obtain sufficient information about such product’s efficacy to permit the design
of further clinical trials, and generally consistent with 21 CFR §312.21(b) or
the applicable rules and regulations of the jurisdiction in which the clinical
trial is conducted.

 

1.86 “Phase 3 Trial” means that portion of the clinical development program that
provides for a pivotal human clinical trial of a Product, which trial is
designed to: (a) establish that a product is safe and efficacious for its
intended use; (b) define warnings, precautions and adverse reactions that are
associated with the product in the dosage range to be prescribed; (c) support
Regulatory Approval of such product; and (d) generally consistent with 21 CFR
§312.21(c) or the applicable rules and regulations of the jurisdiction in which
the clinical trial is conducted.

 

1.87 “Phase 3B Trial” means a Phase 3 Trial conducted after an NDA for such
product is submitted to the FDA in the United States, but prior to the time that
such NDA is approved.

 

1.88 “Phase 4 Trial” means a clinical trial of a product Commenced in a
particular country after receipt of Regulatory Approval for commercial sale of
the product in such country, in order to support commercialization of the
Collaboration Product. Phase 4 Trials exclude all



--------------------------------------------------------------------------------

clinical trials of products conducted to support label expansion for the
product, notwithstanding that such clinical trials may be conducted after the
Parties obtain Regulatory Approval for the product.

 

1.89 “Preclinical Development” means those Development activities performed
before the filing of an IND.

 

1.90 “Prior Collaboration” has the meaning given in the Recitals.

 

1.91 “Prior Collaboration 17206 Know-How” means the Know-How developed, made,
conceived, reduced to practice or otherwise discovered in the course of
performance of the Prior Collaboration that relates to: (a) a Collaboration
Compound or Collaboration Product, (b) a method of making any Collaboration
Compound or Collaboration Product, (c) an item or device necessary or useful to
manufacture any Collaboration Compound or Collaboration Product, or (d) a method
of use of any Collaboration Compound or Collaboration Product.

 

1.92 “Prior Collaboration 17206 Patents” means the Patents existing as of the
Effective Date and listed in Exhibit A to this Agreement and all divisions,
substitutions, continuations, and continuations-in-part of the foregoing
applications; all patents issuing on any of the foregoing; all extensions,
registrations, confirmations, reissues, re-examinations, or renewals of any of
the foregoing patents; and all counterparts to any of the foregoing in other
countries. If either Party Controls a Patent resulting from or arising out of
the Prior Collaboration directed to (a) a Collaboration Compound, (b) a method
of making any Collaboration Compound, (c) an item or device necessary to
manufacture any Collaboration Compound (including without limitation any genetic
sequence coding for 17206), (d) a method of use of any Collaboration Compound,
or (e) any method necessary for the Development of any Collaboration Compound,
and such Patent is not listed in Exhibit A, such Patent shall be deemed
automatically included in such Exhibit and within the Collaboration Patents
licensed hereunder.

 

1.93 “Product Profit(Loss)” has the meaning given in the Financial Appendix.

 

1.94 “Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations of any national, supra-national (e.g.,
the European Commission or the Council of the European Union), regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, that are necessary for the manufacture, distribution, use
or sale of a Collaboration Product in a regulatory jurisdiction.

 

1.95 “Regulatory Authority” means the FDA or any counterpart of the FDA outside
the United States, or other national, supra-national, regional, state or local
regulatory agency, department, bureau, commission, council, or other
governmental entity with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport or clinical
testing or sale of a Collaboration Product.

 

1.96 “Regulatory Documentation” means, with respect to a Collaboration Product,
all regulatory filings and supporting documents created, submitted to the FDA or
any equivalent agency or government authority outside of the United States
(including any supra-national agency such as in the European Union) relating to
such Product, and all data contained therein,



--------------------------------------------------------------------------------

including, without limitation, any IND(s), NDA(s), BLA(s), Investigator’s
Brochures, Drug Master File (“DMF”), correspondence to and from the FDA or any
equivalent agency or governmental authority outside of the United States,
minutes from teleconferences with Regulatory Authorities, registrations and
licenses, regulatory drug lists, advertising and promotion documents shared with
Regulatory Authorities, adverse event files, complaint files and manufacturing
records.

 

1.97 “Removed Party” has the meaning assigned in Section 11.3(d)(i)(1).

 

1.98 “Royalty Period” has the meaning assigned in Section 7.6(f).

 

1.99 “Share” means, for Nuvelo, 60%, and for Kirin, 40%.

 

1.100 “Service Agreement” means:

 

(a) any agreement in which a Party or Third Party Partner engages a Third Party
to perform, on behalf of such Party or Third Party Partner, any Development or
Commercialization obligations or activities of such Party or Third Party
Partner, including without limitation manufacture of Collaboration Compound or
Collaboration Product, without (i) the contracting Third Party obtaining a
financial interest in, or right to Develop or Commercialize for its own account,
any Collaboration Compound or Collaboration Product, or (ii) paying the
contracting Party any monetary consideration, except as set forth in subsection
(b) immediately below; and

 

(b) any agreement in which a Party or Third Party Partner engages a Third Party
solely to distribute or sell a Collaboration Product to Third Party end users,
if and only if such agreement does not include provisions for the payment, to
the Party or Third Party Partner, of any upfront, milestone or other payments
that are not payments for quantities of Licensed Product.

 

1.101 “Service Invention” means any patentable invention conceived or reduced to
practice by the employees or agents of a Third Party, either alone or jointly
with any employee(s) or agents of a Party, during and in accordance with a
Service Agreement during the Collaboration Period, or the Opt-In Period (or the
Change of Control Period, if it applies) if and only if the Opted Out Party has
opted back in.

 

1.102 “Service Know-How” means any Know-How made, developed, conceived, reduced
to practice or otherwise discovered by the employees or agents of a Third Party,
either alone or jointly with any employee(s) or agents of a Party, during and in
accordance with a Service Agreement during the Collaboration Period, or the
Opt-In Period (or the Change of Control Period, if it applies) if and only if
the Opted Out Party has opted back in, and that relates to Development and/or
Commercialization.

 

1.103 “Subsequent Indication” means any indication other than the Initial
Indications.

 

1.104 “Subsequent Overall Plan” means any overarching plan agreed upon by the
Parties in writing after the Effective Date in accordance with Section
2.4(c)(iii), if any.



--------------------------------------------------------------------------------

1.105 “Term” has the meaning assigned in Article 10.

 

1.106 “Third Party” means any entity other than: (a) Nuvelo; (b) Kirin; or (c)
an Affiliate of either of them.

 

1.107 “Third Party Partner” means a Third Party that has entered into a
Partnering Agreement.

 

1.108 “Title 11” has the meaning assigned in Section 15.3.

 

1.109 “Valid Claim” has the meaning assigned in Section 7.6(c).

 

ARTICLE 2

 

COLLABORATION OVERVIEW AND MANAGEMENT

 

2.1 Overview. The general goals and intent of the Collaboration are to
clinically develop and commercialize 17206, so long as the data support such
continued activity. All other products arising out of the Prior Collaboration
will be Developed and Commercialized pursuant to (and subject to the terms and
conditions of) the Prior Collaboration and all agreements entered into hereafter
between the Parties.

 

2.2 Overall Management Structure. The Parties shall form a Joint Steering
Committee in accordance with this Article 2 (the “JSC”) to discuss, review and
provide input to the strategic direction of the Collaboration and the
Development and Commercialization efforts under the Collaboration and having the
powers, responsibilities and other characteristics set forth in the remainder of
this Article 2.

 

2.3 Joint Steering Committee.

 

(a) Membership. The JSC shall have at least 6 members, with an equal number of
members appointed by each Party. Each Party’s initial membership on the JSC
shall be as set forth in Exhibit E. Each Party may replace its JSC
representatives at any time upon written notice to the other Party, provided
that each Party shall appoint and maintain for the duration of the term of this
Agreement at least one senior management representative on the JSC. The JSC
shall keep minutes and prepare a quarterly report for internal senior management
review by the Parties. The host Party at each in-person meeting shall prepare
the minutes for that meeting and the Parties will alternate hosting meetings
held via telephone or video conference.

 

(b) Power and Responsibilities. The JSC shall provide recommendations and
support the overall strategy for the Collaboration. The JSC shall have the
following specific responsibilities and authority:

 

(i) review and comment upon the annual Development Plan and Budget submitted as
provided in Section 3.3 and Section 3.4;



--------------------------------------------------------------------------------

(ii) review, comment upon and approve the Initial Launch Budget in accordance
with Section 4.3(a) and review and comment upon the annual Commercialization
Plan and Budget submitted as provided in Section 4.2(c) and 4.2(d);

 

(iii) evaluate the progress of the Development Plan and Budget and the
Commercialization Plan and Budget;

 

(iv) monitor compliance with the diligence provisions set forth in Sections 3.6
and 4.13;

 

(v) review and comment upon the Commercialization of the Collaboration Product,
including: the planning, annual budgeting, manufacturing, marketing, sales and
distribution and sub-licensing of Collaboration Products;

 

(vi) monitor, review and comment on costs incurred by the Parties in the
commercial manufacture, marketing, sale and distribution of the Collaboration
Product;

 

(vii) review and comment upon any Subsequent Overall Plan;

 

(viii) receive and provide to the Parties quarterly sales and financial reports
pertaining to Commercialization of the Collaboration Product;

 

(ix) facilitate the flow of Information with respect to the Commercialization of
the Collaboration Product; and

 

(x) serve as a forum for Information sharing between the Parties with respect to
Development and Commercialization of Collaboration Compounds and Collaboration
Products and (to avoid any doubt, without conferring on the JSC or the Lead any
additional decision-making authority with respect to a Party’s pre-IND-enabling
research) any pre-IND-enabling work relating to a Collaboration Compound or
Collaboration Product that a Party conducts as permitted under Section
3.1(a)(ii).

 

(c) The JSC shall have no power to amend or waive compliance with this
Agreement. Any amendments that alter the terms of this Agreement shall be
implemented, if at all, pursuant to Section 15.1 below (i.e. by the Parties
agreeing in their sole discretions to do so in a writing executed by authorized
officers of each Party). The JSC shall have only the responsibility explicitly
provided for it in Section 2.3(b), and shall not have any other powers or
responsibilities.

 

2.4 Meetings. The Parties shall endeavor to schedule meetings of the JSC at
least 30 days in advance. During the Collaboration Period, the JSC shall meet at
least 1 time in each quarter and shall hold at least 2 in-person meetings per
year, with at least 1 in-person meeting being held at the offices of each Party
each year. During the Opt-In Period (or any Change of Control Period, if it
applies), the JSC shall meet in person, only twice each year. Other than the 2
meetings per year that must be held in person as provided above, meetings of the
JSC may be held by teleconference or video conference. Committee meetings held
in person will: (a) alternate between sites designated by each Party during the
Collaboration Period; (b) be held at the offices of the Lead or Continuing Party
during the Opt-In Period (or any Change of Control



--------------------------------------------------------------------------------

Period, if it applies), and any and all costs and expenses of each such in
person JSC meeting (during the Opt-In Period or any Change of Control Period, if
it applies) shall be paid by the Opted-Out Party; or (c) as otherwise agreed
upon by the Parties. With the consent of the representatives of each Party
serving on the JSC, other representatives of each Party may attend meetings of
the JSC. Except as otherwise provided in this Section, each Party shall be
responsible for all of its own expenses of participating in JSC meetings,
without inclusion in Development Costs or Allowable Commercialization Expenses.

 

(a) Decision Making. During the Collaboration Period and Opt-In Period (or
Change of Control Period, if it applies) the JSC will reasonably discuss all
matters that come before it. The Lead Development Party is entitled to make all
final decisions with respect to Development so long as it follows the processes
set forth in Article 3 and the final decisions are consistent with the express
terms and conditions of this Agreement. The Lead Marketing Party is entitled to
make all final decisions with respect to Commercialization, except as otherwise
expressly provided regarding the Initial Launch Budget, so long as it follows
the processes set forth in Article 4 and the final decisions are consistent with
the express terms and conditions of this Agreement. The Lead Regulatory Party is
entitled to make all final decisions with respect to Regulatory Documentation
and Regulatory Approvals for the Collaboration Compounds and the Collaboration
Product so long as it follows the processes set forth in Section 3.8 and the
final decisions are consistent with the express terms and conditions of this
Agreement. The JSC shall accept the final decisions made by the Lead Development
Party, Lead Marketing Party and Lead Regulatory Party to the full extent such
decisions are made in accordance with this Section 2.4 and the express terms and
conditions of this Agreement.

 

(b) Collaborative Discussion Process. For matters discussed by the JSC in
accordance with Section 2.3 for which a Party has final decision making
authority under Section 2.4(a), if the JSC does not agree, and the Non-Lead for
the matter, within 5 business days after the JSC meeting requests further
discussion, then senior executives (Vice President level and above) of the
Parties with full authority to resolve the matter shall meet within 5 business
days after the request, by telephone or otherwise, to seek consensus. Both
Parties must approach such discussion in good faith. If such senior executives
are unable to reach consensus within 30 business days after the JSC meeting at
which the disagreement occurred, then the Party with the right to make the final
decision under Section 2.4(a) shall be immediately entitled to exercise such
final decision-making authority. Nothing in this Section 2.4(b) is intended to
prevent or delay the Lead Party from taking an action required under exigent
circumstances to respond to an emergency on an interim basis.

 

(c) Reserved Decisions. Notwithstanding anything else express or implied in this
Agreement:

 

(i) A Party shall not be entitled to compel through a final decision under and
in accordance with Section 2.4(a), allocation of the other Party’s personnel or
require actions of the other Party, other than funding in accordance with this
Agreement, without the consent of the other Party, which such other Party may
withhold in its sole discretion.

 

(ii) The Initial Overall Plan shall only be changed by mutual written agreement
of the Parties, and may not be changed by a final decision of any Party or
through



--------------------------------------------------------------------------------

dispute resolution in accordance with Article 14, except solely and exclusively
as and to the extent stated in 3.1(a)(iii) regarding FDA-, EMEA-, or
MHW-mandated Development. A Party may withhold its consent to changes to the
Initial Overall Plan in such Party’s sole discretion, except solely and
exclusively as and to the extent stated in 3.1(a)(iii).

 

(iii) Any Subsequent Overall Plan for any Subsequent Indication shall only be
approved by mutual written agreement of the Parties, which agreement a Party may
withhold in its sole discretion, and shall not be approved by a final decision
of any Party or through dispute resolution in accordance with Article 14.

 

(iv) Without limiting Section 2.4(c)(ii) regarding the Initial Overall Plan, any
Overall Plan shall only be changed by mutual written agreement of the Parties,
and may not be changed by a final decision of any Party or through dispute
resolution in accordance with Article 14, except solely and exclusively as and
to the extent stated in 3.1(a)(iii). A Party may withhold its consent to changes
to any Overall Plan in such Party’s sole discretion, except solely and
exclusively as and to the extent stated in 3.1(a)(iii).

 

2.5 Obligations of Parties. On a quarterly basis during the Collaboration
Period, Nuvelo and Kirin shall provide the JSC with a report summarizing any
Information relating to the Development or Commercialization of Collaboration
Compounds and Collaboration Products which the JSC may reasonably require in
order to perform its obligations hereunder.

 

ARTICLE 3

 

DEVELOPMENT

 

3.1 Overall Plan and Development Plan and Budget.

 

(a) Overall Plan.

 

(i) Initial Overall Plan. The Parties have on or before the Effective Date
exchanged the Initial Overall Plan, in accordance with which the Parties intend
to Develop a Collaboration Compound into a Collaboration Product for the Initial
Indication, in accordance with the terms and conditions of this Agreement.

 

(ii) Subsequent Indication and Subsequent Overall Plan. The Parties acknowledge
that during research, Development or Commercialization of a Collaboration
Compound or Collaboration Product, a Party, the Parties or a Third Party Partner
or a Third Party providing services to a Party, may identify Subsequent
Indications for a Collaboration Compound or Collaboration Product that both
Parties would desire to further Develop during the Collaboration Period. If and
when a Party can provide the other Party to this Agreement with substantive,
repeatable Information showing that a Collaboration Compound or Collaboration
Product could be Developed for a Subsequent Indication, that Party shall submit
a written copy of such Information to the other Party no later than 30 days
after such Party developed such Information. If the Collaboration Period and the
Opt-In Period (or any Change of Control Period, if it applies) have not expired
or been terminated in accordance with Article 11, at the next scheduled JSC
meeting, the JSC shall discuss the Information regarding the Subsequent
Indication and whether both Parties wish to pursue the Subsequent Indication,
and whether both



--------------------------------------------------------------------------------

Parties wish to generate and approve a Subsequent Overall Plan. If the JSC is
unable to agree on whether or not to pursue the Subsequent Indication and have a
Subsequent Overall Plan generated, the matter will be referred to senior
executives (Vice President level and above) of the Parties with full authority
to resolve the matter, by telephone or otherwise, to negotiate the matter in
good faith, using reasonable diligent efforts. If these senior executives are
unable to reach agreement after 90 days of good faith, diligent efforts, neither
Party shall have any obligation to negotiate further; the matter may not be
referred to dispute resolution in accordance with Article 14; and the Subsequent
Indication and Subsequent Overall Plan shall not be approved. To avoid any
doubt, the Lead shall not be entitled to compel agreement or approval of any
Subsequent Indication or Subsequent Overall Plan through a final decision under
Section 2.4(a). The Lead and Non-Lead shall not conduct Development or
Commercialization activities for any Subsequent Indications without an approved
Subsequent Overall Plan (but may conduct pre-IND-enabling research without
limitation as to indication), except that this provision shall in no way limit
the Lead’s ability to conduct Partnering Activities. To avoid any doubt, nothing
in this Section 3.1(a) prevents, nor shall be deemed to prevent, the Lead or
Continuing Party from entering into a Partnering Agreement that includes
Subsequent Indications, or conducting Partnering Activities, including entering
into Service Agreement(s) pursuant to, in accordance with and solely for the
purposes of performing under the Partnering Agreements, for any Subsequent
Indication. Unless there is an agreed upon Subsequent Overall Plan, the Non-Lead
shall not have any ability under this Agreement to comment upon, approve or
otherwise participate in Development or Commercialization of Subsequent
Indications conducted in accordance with a Partnering Agreement. Whether or not
the Parties have agreed on a Subsequent Overall Plan, the Non-Lead will be
entitled to its Share of Product Profit(Loss) that is attributable to such
Subsequent Indications, to the extent that there is profit to be Shared after an
accounting of the Product Profit(Loss) in accordance with Section 7.4(c), and
any Licensing Revenue attributable to such Subsequent Indications, or any
applicable royalty under Section 7.6 in such jurisdictions that the Non-Lead has
opted-out. However, the Non-Lead shall not be under any obligation to pay any
Share of any Development Costs incurred for any Subsequent Indication unless the
Parties have agreed to a Subsequent overall Plan in accordance with this Section
3.1(a)(ii). Any Subsequent Overall Plan put in place as set forth in this
Section 3.1(a)(ii) shall outline the general features of the Parties’
then-anticipated Development program for 17206 for any Subsequent Indication
covered by such plan, and an estimated budget for all Phase 1 Trials, Phase 2
Trials, and Phase 3 Trials, including Phase 3B Trials, of the Collaboration
Product for such Subsequent Indication, including without limitation
Manufacturing Costs.

 

(iii) FDA-, EMEA-, or MHW-Mandated Development. If after a Collaboration
Compound has been studied in a clinical trial sponsored by or on behalf of the
Parties to treat an Initial Indication, the FDA, EMEA or MHW indicates that, in
order for such agency to approve any subsequent clinical trial or an NDA (or
equivalent in such agency’s jurisdiction) for such Collaboration Compound for
such Initial Indication, such agency requires additional studies of such
Collaboration Compound, and the budget of then-in-effect Overall Plan with
respect to the Initial Indication would not allow completion of such additional
studies within the applicable phase and indication budgetary constraints of the
Overall Plan, the Parties shall promptly meet and discuss the matter. In this
case, the Lead shall, within [*] days after it receives notice from the FDA,
EMEA or MHW, as applicable, provide to the Non-Lead a good faith estimate of the
additional funding necessary to complete such additional studies. Either Party
may, within [*]days after the Non-Lead receives the Lead’s good faith estimate
(or[*] days

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

after notice from the applicable regulatory authority if later), opt out of the
Collaboration for the applicable territory (i.e., the United States, the
European Union, or Japan) pursuant to Section 3.7(a)(ii) applied mutatis
mutandis as if the territory opted out of under this Section 3.1(a)(iii) were a
Partnered Territory opted out of under 3.7(a)(ii) (to avoid any doubt,
consequently, the Party that has so opted out shall have no right to Share in
the Product Profit(Loss) for such territory and shall have only a right to
receive the applicable opt-out royalty for such territory, which opt-out royalty
remains subject to any reductions in the applicable royalty rate that apply
under Sections 6.3(a), 7.6(d), 7.6(e) and 7.6(g)). In their discussions, the
Parties shall seek to agree to an expansion of the Overall Plan for the
applicable indication and clinical phase to include the studies required by the
FDA, EMEA or MHW and a reasonable budget for such studies. If the Parties fail
to reach agreement as to such expansion and budget modifications to the Overall
Plan within [*] months, the matter shall as of the [*]-month deadline be deemed
a “Required Study Dispute” and shall be resolved as set forth in Section 14.3.

 

(b) Development Plan and Budget. Development shall be governed by a development
plan, and associated budget, that describes the proposed overall program of
Development (the “Development Plan and Budget”). The Development Plan and Budget
shall include a description of, without limitation: (i) all major Development
tasks to be conducted before submission of filings for Regulatory Approval of a
Collaboration Product for the Initial Indications; (ii) key Development
objectives, expected associated resources, risk factors, timelines,
manufacturing plans, go/no go decision points and relevant decision criteria;
(iii) anticipated clinical trials to the extent known; and (iv) a reasonably
detailed annual budget for the activities covered by such Development Plan and
Budget. All Development Plans and Budgets (including without limitation the
budgetary portion thereof) must be consistent with the applicable Overall Plan
and with the express terms and conditions of this Agreement. If any Development
Plan and Budget is inconsistent with the applicable Overall Plan or the express
terms and conditions of this Agreement, the express terms and conditions of this
Agreement or the applicable Overall Plan (as applicable) shall prevail. The Lead
Development Party shall determine whether to allocate any Development
responsibilities to the other Party under this Agreement, but shall have no
obligation to allocate any responsibilities to the other Party. The other Party
shall have no obligation to participate directly in Development except with its
consent, which it may withhold in its sole discretion. As used throughout this
Agreement, “consistent with the (applicable) Overall Plan” means that the
particular plan and budget being compared to the applicable Overall Plan (i)
describes only activities directed at Development for the Indications specified
in the applicable Overall Plan, and (ii) contains a budget that, on an
indication-by-indication basis, is within the budgetary limits set by the
applicable Overall Plan for the phases(s) of Development covered by the plan and
budget for the particular indication specified in the Overall Plan (considered
together with plans and budgets for other years covering activities for the same
stage of Development for such indication).

 

3.2 Initial Development Plan and Budget. The Initial Development Plan and Budget
shall set forth: (i) the Development activities for the Initial Indication
commencing upon the Effective Date and continuing up through and until the end
of 2005; and (ii) Development Costs commencing upon the Effective Date and
continuing up through and until the end of 2005. Nuvelo will submit the Initial
Development Plan and Budget to Kirin as soon as reasonably possible after the
Effective Date, and Kirin will have 30 days thereafter to either approve the
Initial Development Plan and Budget or opt-out of the Collaboration in
accordance with

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Section 3.7(a)(i). If Kirin fails to provide Nuvelo with written notice of its
decision to either approve the Initial Development Plan and Budget or opt-out in
accordance with Section 3.7(a)(i) before the expiration of the applicable 30 day
period, Kirin shall be deemed to have approved the Initial Development Plan and
Budget. Any decision by Kirin not to approve the Initial Development Plan and
Budget is not, does not constitute, and shall not be deemed to be a Dispute
under this Agreement; provided, however, that this shall not be read to limit
any rights and remedies of Kirin arising under this Agreement if the Initial
Development Plan and Budget is not consistent with the Initial Overall Plan or
the express terms and conditions of this Agreement. If Kirin in good faith
disputes any such consistency, Kirin may so notify Nuvelo in accordance with
Article 14, and the Dispute shall be resolved in accordance with Article 14;
but, even if Kirin has notified Nuvelo of a consistency Dispute, Kirin shall
still be required while the Dispute is being resolved to pay its Share of
Development Costs in accordance with the Development Plan and Budgets in effect
provided by Nuvelo while the Dispute is being resolved, unless Kirin has sent
Nuvelo proper notice that it has opted-out in accordance with Section 3.7(a)(i).
If there is a gross discrepancy between the budget of the Initial Development
Plan and Budget Nuvelo provided and the budgetary limitation of the Overall Plan
for the applicable development period, then Kirin shall only be required to pay
its Share of Development Costs within the limit it in good faith believes is
imposed by the Overall Plan for the applicable development period, [*]. The
eventual resolution of the Dispute may include, without limitation, a refund to
the Non-Lead of amounts overpaid, if any, to the extent in accordance with
Article 14.

 

3.3 Review and Approval of Development Plan and Budget. No later than [*] days
before the commencement of 2006 and no later than [*] days before the
commencement of every subsequent calendar year during the Collaboration Period
(i.e., on or before [*] of each year), the Lead Development Party shall prepare
and submit to the JSC and the Non-Lead a draft of the Development Plan and
Budget that is consistent with the applicable Overall Plan and the express terms
and conditions of this Agreement for the forthcoming year. The Non-Lead shall
submit its comments on the Lead Development Party’s draft Development Plan and
Budget to the JSC and the Lead Development Party at least [*] days prior to a
JSC meeting to occur no earlier than [*] days after such Non-Lead’s receipt of
the draft Development Plan and Budget. At the applicable JSC meeting, the JSC
shall evaluate the draft Development Plan and Budget and any comments or
proposed revisions to the draft Development Plan and Budget. If the JSC is
unable to reach consensus on the Development Plan and Budget at this JSC
meeting, and the Non-Lead within [*] business days after the JSC meeting
requests further discussion, then senior executives (Vice President level and
above) of the Parties with full authority to resolve the matter shall meet
within [*] business days after the request, by telephone or otherwise, to seek
consensus. The Lead Development Party shall submit the final Development Plan
and Budget to the Non-Lead no later than [*] days after such JSC meeting. Such
final Development Plan and Budget shall not contain significant changes or new
content relative to the preliminary version except to the extent reflecting the
Non-Lead’s comments or a compromise fully discussed at the JSC meeting or by the
senior executives of the Parties. The Non-Lead shall have until [*] days after
its receipt of the final Development Plan and Budget to either approve it or opt
out of the Collaboration in accordance with Section 3.7(a)(i) (the ”Development
Decision”). If the Non-Lead fails to provide the Lead Development Party with
written notice of its Development Decision before the expiration of [*], then
the Non-Lead shall be deemed to have approved the final Development Plan and
Budget for the forthcoming year. Any decision by the Non-Lead not

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

to approve the final Development Plan and Budget is not, does not constitute,
and shall not be deemed to be a Dispute under this Agreement; provided, however,
that this shall not be read to limit any rights and remedies of the Non-Lead
arising under this Agreement if the final Development Plan and Budget is not
consistent with the applicable Overall Plan and the express terms and conditions
of this Agreement. If the Non-Lead in good faith disputes any such consistency,
the Non-Lead may so notify the Lead in accordance with Article 14, and the
Dispute shall be resolved in accordance with Article 14; but, even if the
Non-Lead has notified the Lead of a consistency Dispute, the Non-Lead shall
still be required while the Dispute is being resolved to pay its Share of
Development Costs in accordance with the Development Plan and Budgets in effect
that the Lead has provided while the Dispute is being resolved, unless the
Non-Lead has sent the Lead proper notice that it has opted-out in accordance
with Section 3.7(a)(i). If there is a gross discrepancy between the budget of
the Development Plan and Budget the Lead provided and the budgetary limitation
of the Overall Plan for the applicable development period, then the Non-Lead
shall only be required to pay its Share of Development Costs within the limit it
in good faith believes is imposed by the Overall Plan for the applicable
development period, [*]. The eventual resolution of the Dispute may include,
without limitation, a refund to the Non-Lead of amounts overpaid, if any, in
accordance with Article 14.

 

3.4 Changes to Development Plan and Budget. Development Plans and Budgets may
need to change in the course of a calendar year. If the Lead Development Party
determines that such a change may be necessary, it shall promptly inform the
JSC. The Lead Development Party has the authority to make the final decision (in
accordance with Section 2.4(a)) on any change as it determines necessary that is
consistent with the Overall Plan and the express terms and conditions of this
Agreement; provided, however, that unless the Non-Lead agrees in writing to the
proposed modifications to the Development Plan and Budget, the Excess
Development Cost (as defined in Section 7.2(c)) for 2005 shall be determined in
accordance with the budget set forth in Initial Development Plan and Budget
presented to the other Party for approval or opt-out in accordance with Section
3.7(a)(i), and Excess Developments Costs for any subsequent budget year shall be
determined in accordance with the budget set forth in the version of the
Development Plan and Budget presented to the other Party for the Development
Decision (unmodified with respect to the change requested but not approved).

 

3.5 Preclinical Development. The Lead Development Party shall have the
responsibility for Preclinical Development in accordance with this Article 3.

 

3.6 Development Diligence. The Parties shall use Diligent Efforts to: (i)
conduct their respective tasks, as assigned under the Development Plan and
Budget, throughout the Collaboration; and (ii) conduct the Collaboration in good
scientific manner and in compliance in all material respects with the
requirements of applicable laws, rules and regulations, including without
limitation then-current Good Laboratory Practices, Good Clinical Practices, and
Good Manufacturing Practices. The Lead Development Party and the Continuing
Party shall use Diligent Efforts to Develop the Collaboration Product for the
Indications set forth in the applicable Overall Plan for those countries in
which it will be and is commercially reasonable to Commercialize the
Collaboration Product, as reasonably determined by the Lead or Continuing Party,
both before and after any opting out under Section 3.7(a)(i). During the
Collaboration Period, the Lead Development Party’s determination as to for which
countries it is commercially reasonable to Develop must be objectively
reasonable and consistent with the standard of

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Diligent Efforts, but any evaluation of the Lead Development Party’s
determination is only permitted to consider the Lead’s worldwide Development
strategy, and cannot evaluate territories in isolation.

 

3.7 Opting Out and Opting In at Development Stage.

 

(a) Opting Out of Development and Commercialization. Subject to the other terms
and conditions of this Agreement, each Party may elect to no longer participate
in Development and Commercialization of Collaboration Compounds and
Collaboration Products upon receipt by the other Party of written notice of such
election from the first Party, so long as such election is made:

 

(i) no later than, the later of, [*] days after the Non-Lead receives from the
Lead Development Party, or [*] of the applicable year: (1) the Initial
Development Plan and Budget in accordance with Section 3.2; or (2) a final
Development Plan and Budget in accordance with Section 3.3;

 

(ii) no later than [*] days (subject to Section 4.10(b)(iii)) after the Non-Lead
receives from the Lead an executed Partnering Agreement in accordance with
Section 7.5; provided, however, that a decision to opt out under this clause
(ii) may be either on a worldwide basis or solely with respect to the Partnered
Territory and the Party that is opting out shall clearly identify in its written
notice on which basis it is opting out; and

 

(iii) Upon [*] days written notice, if a Party is opting out of a Partnered
Territory in accordance with Section 7.5(a)(ii).

 

(b) Opting Back In To Development and Commercialization.

 

(i) Timing. Until (1) the expiration of the earlier of [*] after the Party opted
out or [*] days after the Opted-Out Party’s receipt of the final report of Phase
3 Trial data for the Collaboration Product submitted to the FDA (the “Opt-In
Period”); or (2) the earlier of the expiration of [*] after Kirin opted out in
accordance with Section 3.7(a)(i) or [*] days after Kirin’s receipt of the final
report of Phase 3 Trial data for the Collaboration Product (the “Change of
Control Period”), but the Change of Control Period applies if and only if Kirin
is the Opted-Out Party and Nuvelo undergoes a Change of Control (as defined in
Section 15.11) during the Change of Control Period which results in Nuvelo, or
all or substantially all of its assets, being merged with or owned or controlled
(as that term is defined in Section 1.2) by a Kirin Competitor (“Competitor
Change of Control”), the Opted-Out Party may elect, subject to and only in
accordance with Sections 3.7(b)(ii) and 3.7(b)(iii) below, to once again
participate in Development and Commercialization.

 

(ii) Requirements. A Party cannot elect to once again participate in accordance
with Section 3.7(b)(i) above unless and until the Opted-Out Party provides the
other Party with a written notice of its election in accordance with Section
3.8(b)(i), which notice includes a commitment and covenant to pay the fee for
opting back in to Development and Commercialization as determined in accordance
with Section 3.7(c) (“Opt-In Fee”). Thereafter, the Party that did not opt out
shall provide the Opted-Out Party with an invoice setting forth the Opt-Out
Party’s Share of Development Costs incurred by the other Party during the Opt-In

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Period or Change of Control Period, if applicable, including such detailed
accounting information required by Section 7.2(b) to the extent not already
provided to the Opted-Out Party. The Opted-Out Party shall pay the Opt-In Fee
within [*] business days after receiving such invoice. The effective date of a
Party’s election to opt back in is the date the other Party receives the
Opted-Out Party’s written notice of the election. If a Party fails to pay the
Opt-In Fee before the expiration of the [*] business day period, the Party’s
election to opt-in shall be deemed ineffective and null and void, and the
Opted-Out Party shall not in any case be entitled to opt back in under this
Section 3.7. Unless a Party has been expressly prohibited from opting back in in
accordance with this Section or in accordance with another Section of this
Agreement, a Party may opt back in only one time under this Agreement, but will
still have the right to opt out (a second time) under Section 3.7(a).

 

(iii) Effect of Partnering Agreement. If during the Opt-In Period (or the Change
of Control Period, if it applies) the Lead executes a Partnering Agreement in
accordance with this Agreement, the Opted-Out Party shall not be entitled to opt
back in with respect to the Partnered Territory. The Opted-Out Party shall
retain its right to opt back in, in accordance with and subject to this Section
3.7(b), solely with respect to the remainder of the world outside the Partnered
Territory. If the Lead executes a Partnering Agreement during the Collaboration
Period and the Non-Lead opts out solely in the Partnered Territory or on a
worldwide basis, the Opted-Out shall retain its right to opt back in, in
accordance with and subject to this Section 3.7(b), solely with respect to the
remainder of the world outside the Partnered Territory.

 

(c) Opt-In Fee. The Opt-In Fee shall be equal to a multiple of the Opted-Out
Party’s Share of the Development Costs incurred by the Party that continued
Development after the opt-out and prior to the effective date of the Opted-Out
Party’s election to opt back in, in accordance with Section 3.7(b), selected
from the following table based on the time that the opt-out became effective
(i.e., the end of the notice period for opting out):

 

Stage of Opt-out

--------------------------------------------------------------------------------

   Multiplier


--------------------------------------------------------------------------------

Preclinical Development

   [*]

After Preclinical Development but before Commencement of Phase 2 Trials

   [*]

After Commencement of Phase 2 Trials but before Commencement of Phase 3 Trials

   [*]

After Commencement of Phase 3 Trials

   [*]

 

(d) Third-Party Rights. The Lead Development Party is entitled to enter into a
Partnering Agreement or Partnering Agreements: (i) for Development as further
set forth in Section 4.10; and (ii) to which any Development activities of the
Parties under this Agreement

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

would be subject in the countries or territories covered by the Partnering
Agreement, provided that the terms and conditions of the Partnering Agreement
are consistent with the express terms and conditions of this Agreement.
Additionally, after a Party opts out during Development in accordance with
Section 3.7, the other Party (“Continuing Party”) is entitled to enter into a
Partnering Agreement or Partnering Agreements in accordance with Sections 3.7
and 4.10. An Opted-Out Party shall not be able to opt back in, in accordance
with this Section 3.7, in any Partnered Territory (as is also set forth in
Section 3.7(b)(iii)).

 

(e) Effect of Opt-Outs on Lead/Non-Lead Status. In accordance with Sections 1.56
through 1.58, if Nuvelo opts out then Kirin becomes the Lead with respect to the
relevant activities. To avoid any doubt, if Nuvelo later opts back in in
accordance with this Section, Kirin shall remain the Lead unless the Parties
otherwise agree in writing (which agreement Kirin may withhold in its sole
discretion).

 

3.8 Regulatory Affairs.

 

(a) Lead Regulatory Party Responsibilities. The responsibilities of the Lead
Regulatory Party shall be to undertake the following activities, in a manner
consistent with the Development Plan and Budgets and Commercialization Plan and
Budgets, as applicable:

 

(i) developing pre-Approval Application Regulatory Documentation and preparing
and submitting pre-Approval Application Regulatory Documentation, seeking
pre-Approval Application Regulatory Approvals, and maintaining pre-Approval
Application Regulatory Approvals for Collaboration Products, including preparing
all reports necessary as part of an IND, DMF, BLA or other necessary filing
required for Pre-Approval Application Regulatory Approvals; and

 

(ii) developing Approval Application Regulatory Documentation and preparing and
submitting Approval Applications for Collaboration Products, seeking Regulatory
Approvals, and maintaining Regulatory Approvals for Collaboration Products,
including preparing all reports necessary as part of an NDA, DMF, BLA or other
necessary filing required for Regulatory Approval.

 

(b) Data and Information Sharing.

 

(i) With regard to sharing of Regulatory Documentation, each Party shall permit
the Lead Regulatory Party in any country or territory to access, and shall
provide the Lead Regulatory Party in any country or territory with sufficient
rights to reference and use in association with exercising its rights and
performing its obligations in Development and Commercialization under this
Agreement (without creating under this Section any new such rights and
obligations), all of its, its Affiliates’ and Third Party Partners’ and their
respective suppliers’ Regulatory Documentation and Regulatory Approvals for
Collaboration Products. The foregoing sentence shall apply mutatis mutandis to
the Non-Lead if and to the extent that the Non-Lead has been allocated a
Development responsibility in accordance with Section 3.1(b).

 

(ii) During the Collaboration Period and any Opt-In Period (or Change of Control
Period, if it applies) the Lead Regulatory Party shall keep the Non-Lead
informed on an ongoing basis regarding the schedule and process for Regulatory
Documentation and shall



--------------------------------------------------------------------------------

provide the Non-Lead with reasonable advance notice of any meeting or
substantive telephone conference call with any Regulatory Authority relating to
any Regulatory Documentation. The Non-Lead shall have the right to attend and
observe (but not comment or otherwise participate in) any meeting or conference
call with the Regulatory Authority regarding a Collaboration Compound or
Collaboration Product. The Lead Regulatory Party shall promptly furnish the
Non-Lead with copies of all correspondence that the Lead Regulatory Party
receives from any Regulatory Authority, and contact reports it receives
concerning substantive conversations or substantive meetings with any Regulatory
Authority, in each case relating to any such Regulatory Documentation. The Lead
Regulatory Party shall prepare all responses to correspondence that are received
from any Regulatory Authority relating to any Regulatory Documentation.

 

(c) Legal Compliance. In conducting any Development activities hereunder, each
Party shall: (a) use Diligent Efforts to ensure that its employees, agents,
clinical institutions and clinical investigators comply with all applicable FDA
statutory and regulatory requirements with respect to Collaboration Products,
including but not limited to: the Federal Food, Drug and Cosmetic Act, as
amended (FFDCA), the Public Health Service Act (PHSA), regulatory provisions
regarding protection of human subjects, financial disclosure by clinical
investigators, Institutional Review Boards (IRB), Good Clinical Practices, Good
Laboratory Practices, IND regulations, and any conditions imposed by a reviewing
IRB or the FDA; and (b) not, to the best of its knowledge, utilize, in
conducting studies on Collaboration Products any person or entity that at such
time are debarred by the FDA, or that, at such time, is under investigation by
the FDA for debarment action pursuant to the provisions of the Generic Drug
Enforcement Act of 1992 (21 U.S.C. Section 335).

 

(d) Records. Each Party shall maintain a record of all medical product-related
complaints and reports of adverse events that it receives with respect to any
Collaboration Product. During the Collaboration Period, each Party shall notify
the other Party of any complaint received by it and, within 15 days after the
initial receipt, provide the other Party with a copy of such complaint(s) and
adverse event reports. The Lead Regulatory Party shall be responsible for
reporting to Regulatory Authorities any adverse experiences and safety issues
for such Collaboration Product in compliance with the requirements of the U.S.
Food, Drug and Cosmetic Act, 21 U.S.C. § 321 et seq., the regulations
promulgated thereunder, and equivalent foreign laws, rules and regulations.
During the Collaboration Period, the Lead Regulatory Party shall promptly
thereafter provide the other Party with a copy of each such report.

 

(e) Adverse Events Reporting. At such time as each Party is a Lead Regulatory
Party in at least one country or territory and each Party has, or is in good
faith intending imminently to Commence clinical trial(s) of, and/or marketing,
Collaboration Compound(s) and/or the Collaboration Product, the Parties shall
mutually agree in writing to a pharmacovigilance agreement clearly setting forth
the time periods, policies and procedures for the Parties to report serious and
other adverse events to one another and each Party’s responsibility for
reporting such events to Regulatory Authorities having jurisdiction.

 

3.9 Information Sharing. At each meeting of the JSC during the Collaboration
Period and any Opt-In Period (or Change of Control Period, if it applies), each
Party shall report to the JSC in detail the work it has performed (or work
performed for it or by Third Party



--------------------------------------------------------------------------------

Partners and Affiliates) under the Development Plan and Budget since the
previous meeting. In addition, regularly and on an ongoing basis during the
Collaboration Period, and at the scheduled meetings of the JSC during any Opt-In
Period (or Change of Control Period, if it applies), each Party shall make
available to the JSC all Information and Know-How resulting from or arising out
of the Collaboration related to Development and/or Commercialization of
Collaboration Compounds and the Collaboration Product hereunder.

 

3.10 Costs. The Parties shall each bear their Share of Development Costs, as
further set forth in Section 1.1.

 

ARTICLE 4

 

COMMERCIALIZATION

 

4.1 Lead Marketing Party. The Lead Marketing Party shall have the
responsibilities set forth in this Article 4. The Lead Marketing Party shall
determine, on a country-by-country or territory-by-territory basis, whether the
Collaboration Product will be Commercialized directly by the Lead Marketing
Party (meaning that the Lead Marketing Party will itself be responsible for
selling the Collaboration Product in such country or territory, although Third
Parties may be engaged for various aspects of Commercialization in the United
States as well as other markets) or indirectly (meaning that Commercialization
in a particular country or territory shall occur exclusively through Third
Parties, under one or more Service Agreements or Partnering Agreements). As used
herein, the former structure is referred to as “Direct Commercialization” and
the latter structure is referred to as “Partnered Commercialization.” The Lead
Marketing Party shall determine whether to allocate any Commercialization
responsibilities to the Non-Lead under this Agreement, but shall have no
obligation to allocate any responsibilities to the Non-Lead. The Non-Lead shall
have no obligation to participate directly in Commercialization except with its
consent.

 

4.2 Commercialization Plan and Budget.

 

(a) First Annual Commercialization Plan and Budget. During the Collaboration
Period and commencing upon the date of the first filing of an Approval
Application for a Collaboration Product, the Lead Marketing Party shall develop
a comprehensive written plan and budget for Direct Commercialization and/or
Partnered Commercialization of the Collaboration Product (the “Commercialization
Plan and Budget”). All Commercialization Plans and Budgets (including without
limitation the budgetary portion thereof) must be consistent with the Initial
Launch Budget, if and to the extent it applies, and the express terms and
conditions of this Agreement. As used throughout this Agreement, “consistent
with the Initial Launch Budget” means that, solely with respect to a
Commercialization Plan and Budget to be or in effect during the Initial Launch
Period, the particular Commercialization Plan and Budget contains a budget that
is within the budgetary limits set by the Initial Launch Budget for Commercial
launches and other Commercial activities to occur during the Initial Launch
Period. To avoid any doubt, “consistent with the Initial Launch Budget” only
applies to Commercialization Plans and Budgets to be, or in effect during the
Initial Launch Period. If any Commercialization Plan and Budget is inconsistent
with the Initial Launch Budget, if it applies, or the express terms and
conditions of this Agreement, the Initial Launch Budget, if it applies, or



--------------------------------------------------------------------------------

the express terms and conditions of this Agreement, as applicable, shall
prevail. The Commercialization Plan and Budget will set forth in detail the
marketing, sales and distribution activities to be undertaken with respect to
the Collaboration Product (including advertising, education, planning,
marketing, sales force training and distribution), as well as the activities
required for the manufacture of the Collaboration Product following commercial
launch, in each case whether such activities are undertaken before or after
Regulatory Approval. The Commercialization Plan and Budget shall include but not
be limited to the following, which will evolve over time: (i) demographics,
market dynamics and market strategies, estimated country launch dates, a
worldwide sales forecast, manufacturing plans and expected product profile; and
(ii) a marketing plan.

 

(b) Budget. The Commercialization Plan and Budget shall include a budget of the
expenses expected to be incurred in connection with performing Commercialization
of a Collaboration Product in the applicable budget year that is consistent with
the Initial Launch Budget, if applicable, and the express terms and conditions
of this Agreement. In those territories where the Collaboration Product will be
sold through Partnered Commercialization, the Commercialization Plan and Budget
may be, but shall not be required to be, limited to solely those activities for
which the Lead Marketing Party will be responsible.

 

(c) Annual JSC Procedure. Within [*] days after the date of the first filing of
an Approval Application for a Collaboration Product during the Collaboration
Period, and within [*] days after the expiration of every subsequent calendar
year thereafter during the Collaboration Period, the Lead Marketing Party shall
prepare and submit to the JSC a draft of the Commercialization Plan and Budget
that is consistent with the Initial Launch Budget, if it applies, and the
express terms and conditions of this Agreement for the forthcoming year. A JSC
meeting shall be scheduled by the Parties to occur no later than [*] days after
the Non-Lead’s receipt of the Commercialization Plan and Budget. The Non-Lead
shall submit its comments on the draft Commercialization Plan and Budget to the
JSC and the Lead Marketing Party at least [*] days prior to the scheduled JSC
meeting. At the applicable JSC meeting, the JSC shall evaluate the draft
Commercialization Plan and Budget and any comments or proposed revisions to the
draft Commercialization Plan and Budget. If the JSC is unable to reach consensus
on the Commercialization Plan and Budget at the JSC meeting, and the Non-Lead
within [*] business days after the JSC meeting requests further discussion, then
senior executives (Vice President level and above) of the Parties with full
authority to resolve the matter shall meet within [*] business days after the
request, by telephone or otherwise, to seek consensus. The Lead Marketing Party
shall submit the final Commercialization Plan and Budget to the Non-Lead no
later than [*] days after the JSC meeting. The final Commercialization Plan and
Budget shall not contain significant changes or new content relative to the
preliminary version except to the extent reflecting the Non-Lead’s comments or a
compromise fully discussed at the JSC meeting or by the senior executives of the
Parties. The Non-Lead shall have [*] days after its receipt of the final
Commercialization Plan and Budget to either approve it or voluntarily terminate
the Agreement in accordance with Section 11.2. If the Non-Lead does not provide
the Lead Marketing Party with written notice of a decision to either approve the
final Commercialization Plan and Budget or voluntarily terminate the Agreement
in accordance with Section 11.2, the Non-Lead shall be deemed to have approved
the Commercialization Plan and Budget. Any decision by the Non-Lead not to
approve the Commercialization Plan and Budget is not, does not constitute, and
shall not be deemed to be a Dispute under this Agreement; provided, however,

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

that this shall not be read to limit any rights and remedies of the Non-Lead
arising under this Agreement if the Commercialization Plan and Budget is not
consistent with the Initial Launch Budget, if it applies, or the express terms
and conditions of this Agreement. If the Non-Lead in good faith disputes any
such consistency, the Non-Lead may so notify the Lead in accordance with Article
14, and the consistency Dispute shall be resolved in accordance with Article 14;
but, even if the Non-Lead has notified the Lead of a consistency Dispute, the
Non-Lead shall still be required to pay its Share of Allowable Commercialization
Expenses while the Dispute is being resolved, unless the Non-Lead has sent the
Lead proper notice of its voluntary termination in accordance with this Section
and Section 11.2. If there is a gross discrepancy between the budget of the
annual plan the Lead provided and the budgetary limitation of the Initial Launch
Budget (to the extent applicable), then the Non-Lead shall only be required to
pay its Share of Allowable Commercialization Expenses with respect to activities
required to be budgeted for in the Initial Launch Budget within the limit it in
good faith believes is imposed by the Initial Launch Budget, [*]. The eventual
resolution of the Dispute may include (without limitation) a refund to the
Non-Lead of amounts overpaid, if any, in accordance with Article 14.

 

(d) Commercialization Plans and Budgets may need to change in the course of a
calendar year. If the Lead Marketing Party determines that such a change may be
necessary, it shall promptly inform the JSC and shall have final decision-making
authority (in accordance with Section 2.4(a)) regarding whether to make the
change as it determines necessary that are consistent with the Initial Launch
Plan, if it applies, and the express terms and conditions of this Agreement;
provided, however, that unless the Non-Lead agrees in writing to the proposed
modifications to the Commercialization Plan and Budget, the Excess
Commercialization Expenses for the applicable budget year shall still be
determined in accordance with the budget set forth in the Commercialization Plan
and Budget presented to the Non-Lead for the Non-Lead’s approval or voluntary
termination in accordance with Section 4.2(b).

 

4.3 Launch Plan and Budget.

 

(a) Initial Launch Budget. Because of the current preclinical research stage of
17206, the Parties are not able at this time to generate a reasonable initial
launch budget at a level of detail similar to the Overall Plan for the
Collaboration Product for the[*] period commencing [*] before the anticipated
launch of the Collaboration Product in [*] and expiring [*] (such time period to
the extent falling within the Collaboration Period, “Initial Launch Period”),
and covering activities within such time period in [*], and in [*], if and to
the extent applicable(the “Initial Launch Budget”). Consequently, the Overall
Plan that the Parties have agreed to, as of the Effective Date, does not cover
Commercialization activities. The Parties intend that budgetary limitations for
Commercialization for the Initial Launch Period shall be set by mutual agreement
of the Parties, with neither Party having a final say. The Parties shall agree
upon the Initial Launch Budget for commercial launch covering Commercialization
activities during the Initial Launch Period. This Initial Launch Budget shall
include, without limitation, Manufacturing Costs for quantities of Collaboration
Product required for Commercialization activities during the Initial Launch
Period. During the Collaboration Period, the Lead Marketing Party will prepare
and submit to the Non-Lead the draft Initial Launch Budget no later than [*]
days before a JSC meeting to be scheduled by the Parties to occur no later than
[*] before the anticipated filing of the first Approval Application for
commercial sale for a Collaboration Product in the United States (so that the
draft Initial Launch Budget [*].The Non-Lead shall

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

submit its good faith, commercially reasonable comments on the draft Initial
Launch Budget to the JSC and the Lead Marketing Party at least [*] days before
the applicable JSC meeting. The JSC shall evaluate the draft Initial Launch
Budget and any comments or proposed revisions to the draft Initial Launch Budget
at the JSC meeting. Both Parties shall use good faith, diligent efforts to
resolve any comments and proposed revisions at the JSC meeting. Within [*] days
after the JSC meeting, the Lead Marketing Party shall provide the Non-Lead with
a revised version of the Initial Launch Budget, which shall include the
revisions mutually agreed upon at the JSC meeting. The Non-Lead shall have [*]
days from its receipt of the revised Initial Launch Budget to either (i) notify
the Lead Marketing Party in writing of its approval of the revised Initial
Launch Budget or (ii) provide a good faith, commercially reasonable revised
version of the Initial Launch Budget. The Parties, if they have not reached
agreement as to the Initial Launch Budget, shall follow this process of
exchanging comments and having discussions through another JSC meeting (the next
quarterly meeting). The Non-Lead shall, within [*] days after receiving the
Lead’s new version of the Initial Launch Plan reflecting the changes agreed at
such second JSC meeting, send the Lead written notice of either the Non-Lead’s
approval of such version, or a Launch Budget Dispute, and the matter shall be
resolved solely in accordance with Section 14.3. When both Parties have approved
the Initial Launch Budget, or the Launch Budget Dispute has been resolved in
accordance with Section 14.3, the Initial Launch Budget shall be deemed
approved. For the avoidance of doubt, the Lead Marketing Party may proceed with
the launch of a Collaboration Product without delay in accordance with the final
Initial Launch Budget even if the Non-Lead provides the Lead with notice of a
Launch Budget Dispute in accordance with this Section; provided, however, that
for purposes of calculating Product Profit(Loss) until the Launch Budget Dispute
is resolved, the budgetary limitations imposed by Section 7.3 shall apply using
the Non-Lead’s proposed Initial Launch Budget until such time as the Launch
Budget Dispute has been resolved. The Initial Launch Plan, once approved or
deemed approved, may only be modified by mutual agreement of the Parties,
without either Party having a final say, and without disagreements whether to
modify it being referable for further dispute resolution under Article 14.

 

(b) Launch Plans and Budgets. During the Collaboration Period, each
Commercialization Plan and Budget shall include, in advance of the launch in
each country, a plan and budget for the product’s launch in such country and the
[*] period following the launch date (the “Launch Plan and Budget”). Each Launch
Plan and Budget shall be developed by the Lead Marketing Party. A Launch Plan
and Budget shall be included in the Commercialization Plan and Budget for the
year such launch occurs.

 

(c) Timing. The Parties acknowledge that determining a date for Regulatory
Approval and thus launch date is difficult. As a result of this uncertainty, the
Lead Marketing Party shall estimate for each country a reasonable date for
Regulatory Approval for commercial sale of the Collaboration Product, such date
to be used to prepare the Launch Plan and Budget at least [*] before the
estimated Regulatory Approval in the applicable territory or country. Any Launch
Plan and Budget which has not yet been executed shall be updated by the Lead
Marketing Party at least each calendar quarter during the Collaboration Period.

 

(d) Each Launch Plan and Budget, except the Initial Launch Budget, shall include
a breakdown of individual Allowable Commercialization Expenses expected to be
incurred in connection with performance pursuant to the applicable Launch Plan
and Budget.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.4 Right to Engage Third Parties. The Lead Marketing Party may engage Third
Parties to assist with the Commercialization of the Collaboration Product in
accordance with the Commercialization Plan and Budget. The costs of engaging any
such Third Party will be eligible to be Allowable Commercialization Expenses
subject to Section 7.3 and to the extent in accordance with the Financial
Appendix.

 

4.5 Commercialization Efforts. Each Party shall use Diligent Efforts to carry
out its obligations under the Commercialization Plan and Budget and to cooperate
with each other in carrying out the Commercialization Plan and Budget.

 

4.6 Advertising and Education; Trademarks.

 

(a) The Lead Marketing Party for each country shall be responsible for
developing or having developed advertising and education materials for the
Collaboration Product for such country. During the Collaboration Period and any
Opt-In Period (or Change of Control Period, if it applies) the Parties shall
jointly own all trademarks for the Collaboration Product. Neither Party may use
any trademark for a Collaboration Product for any purpose other than
Commercializing the Collaboration Product, except if such trademark is
transferred to it pursuant to Section 11.3.

 

(b) During the Collaboration Period, the Parties agree that (i) any written and
visual promotion or educational materials for the Collaboration Product that
refers to or identifies either of the Parties shall identify or refer to both
Parties such that Nuvelo and Kirin shall both be presented and described with
equal prominence; (ii) all product labeling, documentary information,
promotional material and oral presentations (where practical) regarding the
detailing and promoting of Collaboration Products shall display the names and
logos of both Parties with equal prominence; and (iii) any such materials that
specifically refer to the Parties shall be subject to prompt prior review and
comment by both Parties, and the Lead shall reasonably consider any comments
provided to the Lead by the Non-Lead no later than 10 business days after the
Non-Lead receives the applicable materials.

 

(c) Notwithstanding the foregoing, subsections (a) and (b) above are subject to
the requirements of applicable laws and regulations of each country in which
such materials are presented or in which the Collaboration Product is
Commercialized.

 

4.7 Product Recalls. If any Regulatory Authority schedules an inspection, or
threatens or initiates any action, to remove the Collaboration Product from the
market, the Party that receives such communication shall notify the other Party
of such communication within one business day of receipt. If either Party
believes, in good faith, that a recall of a Collaboration Product is necessary,
such Party shall notify and consult with the other Party within 2 business days
after its determination and both Parties shall cooperate to allow such recall to
occur under the direction of the Lead Marketing Party. In the event of a dispute
about whether to recall a Collaboration Product, such recall shall occur unless
one of the Parties has opted out as set forth in Section 3.7(a), in which case
the Lead Marketing Party shall make the final decision. The expenses of a
Collaboration Product recall shall be an Allowable Commercialization Expense
Shared by the Parties during the Collaboration Period (unless and solely to the
extent that they are Excluded Costs) and deductible from Net Sales outside the
Collaboration Period, except to



--------------------------------------------------------------------------------

the extent one Party is responsible for such expense pursuant to Article 13
(Indemnity). For the purposes of this Section 4.7, “recall” means: (a) a
“recall” or “market withdrawal” (as such terms are defined in U.S. regulations
in 21 CFR 7.3 or other similar national, state or local law or regulations) or
field alert or field correction of a Collaboration Product or any lots thereof;
or (b) the failure by either Party to sell or ship a Collaboration Product to
Third Parties that would have been subject to the actions set forth in clause
(a) above if it had been sold or shipped.

 

4.8 Sales and Inventory. Any cost incurred for booking sales, stocking inventory
for itself and its sublicensees, and collecting accounts receivable, including
without limitation lost material or bad debt, is recoverable by the Lead
Marketing Party to the extent provided under the terms of the Financial Appendix
and subject to Section 7.3.

 

4.9 Product Profits and Loss. Subject to the terms and conditions of this
Agreement, during the Collaboration Period, Nuvelo and Kirin shall each be
entitled to, and obligated with respect to, their respective Shares of Product
Profit(Loss) in accordance with Section 7.4 or until the Collaboration Product
is permanently withdrawn and is no longer being sold anywhere.

 

4.10 Partnering.

 

(a) The Lead Development Party and Lead Marketing Party are entitled to enter
into a Partnering Agreement or Partnering Agreements for Development and/or
Commercialization of Collaboration Compounds and Collaboration Products. If the
Lead Development Party or Lead Marketing Party enters into a Partnering
Agreement, neither Party (except as set forth below) shall take any action or
allow any omission by its employees, agents, officers, directors or Affiliates
that would result in a breach of the express terms and conditions of the
Partnering Agreement, provided that the Partnering Agreement does not violate or
conflict with the express terms and conditions of this Agreement and does not
obligate the Non-Lead to take any action not otherwise already required in
accordance with this Agreement. To avoid any doubt, this Agreement is not
intended to convey any rights or benefits to any Third Party Partner. No Third
Party Partner may enforce the terms of any Partnering Agreement against the
Non-Lead except where the Non-Lead is a signatory to such Partnering Agreement.
Where an alleged breach of the terms and conditions of a Partnering Agreement is
by a Party that is a signatory to the Partnering Agreement, the other Party
shall not take any action regarding such breach while the Party is disputing in
good faith the breach of the Partnering Agreement with the Third Party Partner
or if the alleged breach has no material impact on the other Party’s rights
under this Agreement. The Parties acknowledge that a Third Party Partner, in
accordance with a Partnering Agreement, may obtain a significant amount of
control in a country or territory or territories over the Development and
Commercialization of Collaboration Compounds and Collaboration Products, and any
Commercialization activities of the Parties under this Agreement would be
subject to the Partnering Agreement in the countries or territories covered by
the Partnering Agreement provided that the terms and conditions of the
Partnering Agreement are consistent with the express terms and conditions of
this Agreement. Notwithstanding any other provision of this Article 4 or any
other provision of this Agreement, the rights of the Non-Lead in accordance with
this Agreement, to review, comment upon or agree upon any Development and
Commercialization activities or budgets of any kind conducted in a Partnered
Territory shall only apply if the Non-Lead is Sharing Development Costs and
Allowable Commercialization



--------------------------------------------------------------------------------

Expenses in the Partnered Territory; provided that the Non-Lead shall have
reasonable opportunity to review Development budgets and Commercialization
budgets in a Partnered Territory when not Sharing Development Costs and
Allowable Commercialization Expenses in the Partnered Territory solely to the
extent needed to verify that the apportionment of Development Costs and
Allowable Commercialization Expenses between the Partnered Territory and the
rest of the world is reasonably equitable.

 

(b) Nuvelo may not enter into a Partnering Agreement with a Kirin Competitor
that includes Development or Commercialization of a Collaboration Compound or
Collaboration Product in the Kirin Territory without the prior express written
consent of Kirin. During the Collaboration Period and any Opt-In Period (or
Change of Control Period, if it applies) the Lead Marketing Party and Lead
Development Party shall keep the Non-Lead (or Opted-Out Party) informed through
the JSC on substantial discussions that the Lead Development Party or Lead
Marketing Party is engaging in that may lead to a Partnering Agreement,
specifically, the Lead Marketing Party will provide the Non-Lead (or Opted-Out
Party) and concurrently the JSC:

 

(i) at each JSC meeting, a general statement of status with respect to ongoing
discussion with each Third Party with whom the Lead has entered into a binding
term sheet or is trading draft Partnering Agreements;

 

(ii) copies of any term sheet generated by Nuvelo sent to a Third Party, any
binding term sheet and the first draft of any Partnering Agreement;

 

(iii) each subsequent draft of any Partnering Agreement that passes between the
Lead and the Third Party within 5 business days after such draft is either
received by the Lead or sent by the Lead to the Third Party;

 

(iv) reasonably update the Non-Lead on the terms being negotiated with any
prospective Third Party Partner and consider the Non-Lead’s comments on the
draft Partner Agreements at the applicable JSC meeting; and

 

(v) within 5 business days after execution, provide the final, executed
Partnering Agreement to (i) the Non-Lead for the purposes of Section 7.5(a), or
(ii) the Opted-Out Party during the Opt-In Period or Change of Control Period
(if it applies) to enable the Opted-Out Party to confirm the terms of the
Partnering Agreement.

 

(c) The Lead is not required to obtain the Non-Lead’s consent to the final terms
of any proposed Partnering Agreement. The Lead shall not be entitled to and
shall not enter into any Partnering Agreement that:

 

(i) includes a grant of rights to the Third Party Partner that is broader (or
other) than a grant of rights to Collaboration Compounds and the Collaboration
Product; or

 

(ii) involves compounds or products that are not Collaboration Compound(s) or
Collaboration Product(s), or involves the grant to the Lead of intellectual
property or technology rights (including without limitation any option, license,
sublicense, right



--------------------------------------------------------------------------------

(iii) to promote, right to co-promote, right to market or right to co-market)
that are not related to Collaboration Compound(s) or Collaboration Product(s);
or

 

(iv) otherwise grossly misapportions value to types of revenue that will not be
Shared hereunder at the expense of revenue that will be Shared hereunder.

 

By way of example but without limiting the express provisions of this Section
4.10(c): the Parties explicitly intend that the Lead shall not be entitled to
enter into a Partnering Agreement in which (x) the right to promote a
pharmaceutical product that is not a Collaboration Product is granted, or (y) a
material portion of the consideration for a grant of Collaboration Product
rights is the right to have the Third Party Partner bear commercialization
start-up costs of the Lead that under the Financial Appendix would not be
subject to Sharing hereunder.

 

(d) The Parties recognize that a Partnering Agreement with a Third Party Partner
for the Development and/or Commercialization of a Collaboration Compound or
Collaboration Product will require the Lead Development Party or Lead Marketing
Party to conduct Partnering Activities and to incur Partnering Costs. Partnering
Costs (to the extent not reimbursed by the Third Party) may be an element of
Development Costs or Product Profit(Loss), as applicable, and reimbursed
accordingly, to the full extent provided in the Financial Appendix.

 

4.11 Progress Report. On or before February 28 and August 30 of each year during
the Collaboration Period, and on or before February 28 of each year during the
Term outside of the Collaboration Period, following the calendar year in which
the Lead Marketing Party, its Affiliates or sublicensees first begins to
Commercialize any Collaboration Product, the Lead Marketing Party shall provide
a semi-annual progress report to the other Party, each report covering the 6
month period preceding the due date of the report. After the first commercial
sale of a Collaboration Product, the Lead Marketing Party shall provide such
reports on an annual basis during the Collaboration Period covering the 12-month
period preceding the due date of the report. Each report shall describe the
progress made by the Lead Marketing Party and its Affiliates in the
Commercialization of the Collaboration Product. Such report shall include, at a
minimum, information reasonably sufficient to enable the other Party to
determine that the Lead Marketing Party is using Diligent Efforts to
Commercialize the Collaboration Product.

 

4.12 Opting Out at Commercial Stage. If in any country the Parties’ Product
Profit(Loss) is negative (i.e. the Parties are experiencing net losses) for [*],
either Party may opt out of Commercializing the Collaboration Product in such
country on [*] written notice to the other Party. A Party opting-out of
Commercialization of the Collaboration Product in such country shall not share
in Product Profit(Loss) (positive or negative) earned or incurred after the end
of the [*] notice period with respect to such country and shall not be entitled
to any further compensation under this Agreement, including without limitation
any Licensing Revenue or royalty, with respect to such country. Neither Party
has any right under this Agreement to opt back in to any country of which it has
opted-out in accordance with this Section 4.12. If a Party has opted out of any
country pursuant to this Section and the other Party grants a Partnering
Agreement or Partnering Agreements that cover(s) both the country or countries
with respect to which the opt-out is effective under this Section 4.12 and
another country or other countries, and the Non-Lead has not otherwise opted opt
of the Collaboration in accordance with Section 3.7 in

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

those territories in which the Non-Lead has not opted out pursuant to Section
4.12, then the Lead must equitably apportion any License Revenue received
between the country or countries with respect to which the opt-out is effective
under this Section 4.12 and such other country(ies). The Lead’s apportionment in
such case must be objectively reasonable and equitable. The Lead shall inform
the Non-Lead of such apportionment at such time as such apportionment needs to
be made for purposes of payments between the Parties in accordance with Article
7.

 

4.13 Commercial Diligence. During the Term, the Lead Marketing Party shall use
Diligent Efforts to Commercialize the Collaboration Product in those countries
of the world where it is commercially reasonable to Commercialize the
Collaboration Product. This obligation applies both before and after any opting
out, except with regard to any countries with respect to which the Non-Lead has
opted out in accordance with Section 4.12.

 

ARTICLE 5

 

SUPPLY

 

5.1 Supply for Development. The Lead Development Party is entitled to either
engage a Third Party to manufacture and supply such quantities of Collaboration
Product as may be required for Development, or to manufacture and supply itself
all or a portion of the Collaboration Product required for Development, but in
any event shall do one of the foregoing so that the Collaboration Product is
supplied. If Nuvelo manufactures, the Collaboration Product shall be supplied at
[*] of Manufacturing Costs. If a Third Party manufactures, then the
Collaboration Product shall be supplied at [*] of the price charged by the Third
Party, and the time spent by Nuvelo FTEs to manage the Third Party supplier
shall be excluded from the calculation of Manufacturing Costs, Development Costs
and Allowable Commercialization Expenses. Manufacturing Costs for Development
(with the [*]) are incorporated into Development Costs to the full extent
provided in the Financial Appendix.

 

5.2 Commercial Supply.

 

(a) The Lead Marketing Party is entitled to either engage a Third Party to
manufacture and supply Collaboration Product as may be required for
Commercialization, or to manufacture and supply itself all or a portion of the
Collaboration Product required for Commercialization (but in any event shall do
one of the foregoing so that the Collaboration Product is supplied). If Nuvelo
manufactures, the Collaboration Product shall be supplied at [*] of
Manufacturing Costs. If a Third Party manufactures, then the Collaboration
Product shall be supplied at [*] of the price charged by the Third Party, and
the time spent by Nuvelo FTEs to manage the Third Party supplier shall be
excluded from the calculation of Manufacturing Costs, Development Costs and
Allowable Commercialization Expenses. Manufacturing Costs for Commercialization
(with the [*]) are part of Cost of Goods and thus are an Allowable
Commercialization Expense, in each case to the full extent provided in the
Financial Appendix.

 

(b) At any time after the Effective Date but before the Commencement of the
first Phase 3 Trial of a Collaboration Product (or, if earlier, the first
pivotal trial of the Collaboration Product), the JSC shall discuss without any
decision-making authority or ability to refer to any dispute resolution for
decision-making in accordance with Section 2.4 and the Lead

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Marketing Party shall determine, if, whether and from whom to solicit
competitive bids for Commercial supply of Collaboration Product. The Lead
Marketing Party shall subsequently determine, which Third Party entity, if any,
shall be selected as the commercial manufacturer of the Collaboration Product.
The Lead Marketing Party shall be responsible for negotiating a separate supply
agreement for Commercial supply with the Third Party manufacturer, if any. Such
supply agreement shall in any event: (i) provide for the Non-Lead to receive
supply of Collaboration Product on the same terms and conditions as the Lead if
and only if the Non-Lead becomes the Lead Marketing Party in a territory or
territories in accordance with this Agreement, (ii) provide for the agreement to
be assignable to the Non-Lead if there is an opt-out or termination of this
Agreement resulting in the Non-Lead becoming the Lead Marketing Party or
Non-Removed Party in accordance with this Agreement, and (iii) be otherwise
consistent with this Agreement. The Non-Lead shall be entitled to review and
comment on each draft that is to be sent to the Third Party in advance, and the
Lead will reasonably consider comments provided by the Non-Lead. The Parties
recognize that it may be advantageous to have more than one source for
Collaboration Product, and that the Lead may enter into multiple supply
agreements for Collaboration Products in accordance with this Section 5.2(b).

 

5.3 Manufacturing Approvals. The Lead Development Party shall use Diligent
Efforts to make necessary filings to obtain, or to cause the then current Third
Party manufacturer of Collaboration Products to make necessary filings to
obtain, Regulatory Approval for the manufacture of Collaboration Compounds and
Collaboration Products as part of the approval of an Approval Application for
each Collaboration Product. Such filings shall include the filing and
maintenance of a DMF or CMC in the United States and the equivalent thereof in
the other countries of the world in which the parties seek Regulatory Approval
of Collaboration Products.

 

5.4 Specifications. The Parties agree that the manufacture of clinical and
commercial supplies of Collaboration Compounds and the Collaboration Product
must be in full compliance with all aspects of then-current GMPs. During the
Collaboration Period, the Lead Marketing Party shall prepare and submit to the
JSC for review and comment draft specifications for the Collaboration Product.
Such specifications shall include without limitation any necessary
documentation, certificates of analysis and test results, for the Collaboration
Compounds and Collaboration Products to be manufactured by Third Party
manufacturer(s) or the Lead under this Article 5. During the Collaboration
Period and any Opt-In Period (or Change of Control Period, if it applies) the
JSC shall be notified in writing of changes in Specifications.

 

ARTICLE 6

 

LICENSES; EXCLUSIVITY

 

6.1 Licenses to Kirin.

 

(a) Ongoing License.

 

(i) Subject to the terms and conditions of this Agreement, upon the Effective
Date, Nuvelo hereby grants to Kirin a worldwide license expressly subject to
Section 6.3, with the right to sublicense through multiple levels of
sublicensees solely as set forth in Section 1.1, under Nuvelo’s interest in the
Licensed Technology, to Develop, make, have



--------------------------------------------------------------------------------

made, use, sell, offer for sale and import Collaboration Compounds and the
Collaboration Product.

 

(ii) The license set forth in Section 6.1(a)(i) terminates: (A) upon Kirin’s
effective opt-out of the Collaboration in accordance with Section 3.7(a)(i); (B)
for the Partnered Territory or worldwide, if Kirin opts-out on a worldwide
basis, upon Kirin’s effective opt-out under Section 3.7(a)(ii) or for the
Partnered Territory upon Kirin’s effective opt-out under Section 3.7(a)(iii);
(C) upon termination of the Agreement by Nuvelo for material breach by Kirin in
accordance with Section 11.1; (D) upon voluntary termination of this Agreement
by Kirin in accordance with Section 11.2; (E) on a country-by-country basis, in
each country in which Kirin has opted-out of Commercialization in accordance
with Section 4.12; and (F) as set forth in Section 11.6.

 

(b) Opt-In License.

 

(i) Subject to the terms and conditions of this Agreement, effective upon the
effective date of Kirin’s election to opt back in to the Collaboration in
accordance with Section 3.7, Nuvelo hereby grants to Kirin a worldwide license
expressly subject to Section 6.3, with the right to sublicense through multiple
levels of sublicensees solely as set forth in Section 1.1, under Nuvelo’s
interest in the Licensed Technology, to Develop, make, have made, use, sell,
offer for sale and import Collaboration Compounds and the Collaboration Product
outside any Partnered Territory.

 

(ii) The license set forth in Section 6.1(b)(i) terminates: (A) upon Kirin’s
subsequent effective opt-out of the Collaboration in accordance with Section
3.7(a)(i); (B) upon termination of the Agreement by Nuvelo for material breach
by Kirin in accordance with Section 11.1; (C) upon voluntary termination of this
Agreement by Kirin in accordance with Section 11.2; (D) on a country-by-country
basis, in each country in which Kirin has opted-out of Commercialization in
accordance with Section 4.12, and (E) as set forth in Section 11.6.

 

6.2 Licenses to Nuvelo.

 

(a) Ongoing License.

 

(i) Subject to the terms and conditions of this Agreement, upon the Effective
Date, Kirin hereby grants to Nuvelo a worldwide license expressly subject to
Section 6.3, with the right to grant sublicenses through multiple levels of
sublicensees solely as set forth in Section 1.1, under Kirin’s interest in the
Licensed Technology, to Develop, make, have made, use, sell, offer for sale and
import Collaboration Compounds and the Collaboration Product.

 

(ii) The license set forth in this Section 6.2(a)(i) terminates: (A) upon
Nuvelo’s effective opt-out of the Collaboration in accordance with Section
3.7(a)(i); (B) for the Partnered Territory, or worldwide, if Nuvelo opts-out on
a worldwide basis, upon Nuvelo’s effective opt-out under Section 3.7(a)(ii) or
for the Partnered Territory upon Nuvelo’s effective opt-out under Section
3.7(a)(iii); (C) upon termination of the Agreement by Kirin for material breach
by Nuvelo in accordance with Section 11.1; (D) upon voluntary termination of
this



--------------------------------------------------------------------------------

Agreement by Nuvelo in accordance with Section 11.2; (E) on a country-by-country
basis, in each country in which Nuvelo has opted-out of Commercialization in
accordance with Section 4.12, and (F) as set forth in Section 11.6.

 

(b) Opt-In License.

 

(i) Subject to the terms and conditions of this Agreement, effective upon the
effective date of Nuvelo’s election to opt back into the Collaboration in
accordance with Section 3.7, Kirin hereby grants to Nuvelo a worldwide license
expressly subject to Section 6.3, with the right to grant sublicenses through
multiple levels of sublicensees solely as set forth in Section 1.1, under
Kirin’s interest in the Licensed Technology, to Develop, make, have made, use,
sell, offer for sale and import Collaboration Compounds and the Collaboration
Product outside any Partnered Territory.

 

(ii) The license set forth in Section 6.2(b)(i) terminates: (A) upon Nuvelo’s
subsequent effective opt-out of the Collaboration in accordance with Section
3.7(a)(i); (B) upon termination of the Agreement by Kirin for material breach by
Nuvelo in accordance with Section 11.1; (C) upon voluntary termination of this
Agreement by Nuvelo in accordance with Section 11.2; (D) on a country-by-country
basis, in each country in which Nuvelo has opted-out of Commercialization in
accordance with Section 4.12, and (E) as set forth in Section 11.6.

 

6.3 Non-Compete and Exclusivity Obligations.

 

(a) Non-Compete Obligations. Except for the work with Collaboration Compounds
and the Collaboration Product pursuant to this Agreement, neither Party (itself,
through an Affiliate, Third Party Partner or other Third Party engaged or
licensed by such Party) shall Develop, make or file with any Regulatory
Authority any Regulatory Documentation with respect to, seek Regulatory Approval
for or Commercialize any Competing Compound (defined in subsection (b)) or
Competing Product (defined in subsection (b)) (collectively, all of the
foregoing activities, to “Compete”) during the Term (i) anywhere in the world
prior to the expiration of [*] after first commercial sale in the United States
of a Collaboration Product, and (ii) thereafter on a country-by-country basis,
prior to the expiration of [*] after first commercial sale in the particular
county of a Collaboration Product, (the period from the Effective Date to the
end of the period set forth in clause (i) for the United States, and the period
from the Effective Date to the end of the period set forth in clause (ii) for
any other country, is the “Non-Compete Term”), unless the Party opts-out of the
Collaboration in accordance with Section 3.7 before Competing or abandons the
Collaboration Compound or Collaboration Product in the country, territory or
territories in which it will Compete in accordance with Section 11.6 before
Competing. If during the Non-Compete Term a Party Competes after it has opted
out of the Collaboration in accordance with any clause of Section 3.7(a), that
Party: (i) shall no longer be able to opt in to the Collaboration in accordance
with Section 3.7; and (ii) any royalties owed to the Opted-Out Party for Net
Sales in the country or territory in which it is Competing shall be [*] the
royalty the Party would otherwise be entitled under this Agreement if it were
not Competing, for the period that the Opted-Out Party is selling the Competing
Product in the applicable country, territory or territories by itself or through
an Affiliate or Third Party.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Defined terms for the purposes of this Section 6.3:

 

(i) “Competing Compound” has the same meaning as Collaboration Compound.

 

(ii) “Competing Product” means any product that [*] .

 

(iii) Solely for purposes of this Section 6.3, the following defined terms shall
not be read to be limited to being Collaboration Compound and Collaboration
Product-related: Develop, Commercialize, Regulatory Documentation, and
Regulatory Approval.

 

(c) Exclusivity Obligations of Lead and Non-Lead.

 

(i) During the Term, the Lead or Continuing Party, as applicable on a country by
country or territory by territory basis, shall not, and covenants not to,
practice the subject matter of or use any Licensed Technology to conduct any
Development or Commercialization of a Collaboration Compound or Collaboration
Product outside of the Collaboration. The Lead or Continuing Party is and
remains entitled to conduct Partnering Activities and enter into Partnering
Agreements in accordance with Sections 3.7(d) and 4.10, enter into Service
Agreements in accordance with Section 1.1, and enter into other license
agreements outside of the Collaboration Period and any Opt-In Period (or Change
of Control Period, if it applies) in accordance with Section 1.1.

 

(ii) During the Term, the Non-Lead or Removed Party for a particular country or
territory shall not, and covenants not to, practice the subject matter of or use
any Licensed Technology to conduct any Development or Commercialization of a
Collaboration Compound or Collaboration Product in the country or territory or
territories for which it is the Non-Lead or Removed Party unless and solely to
the extent requested by the Lead and agreed in writing by the Non-Lead.

 

(iii) During the Term, other than licenses and sublicenses included in
Partnering Agreements and Services Agreements that a Party grants in accordance
with

 

Section 1.1, or licenses and sublicenses that otherwise are permitted to be
granted in accordance with Section 1.1 (each, a “Permitted License”), neither
Party shall grant any license under its interest in the Licensed Technology or
sublicense the Licensed Technology with respect to, and/or to make, have made,
use, sell, offer for sale and/or import, Collaboration Compounds and/or the
Collaboration Product. To avoid any doubt, the foregoing sentence applies to
both (1) sublicenses under (A) a Licensed Technology license granted a Party
under Section 6.1 or 6.2 or (B) another license to such Party by a Third Party,
and (2) licenses granted under the Licensed Technology to the extent owned by
such Party. A Permitted License may include both a license under the Licensed
Technology to the extent owned by the Party that grants the Permitted License,
and a sublicense under the Licensed Technology to the extent owned by the other
Party or licensed to such Party by a Third Party (a sublicense of a license
granted under Section 6.1 or 6.2, as applicable).

 

(d) Scope of Licenses. Each Party covenants that it shall not practice any
Patent rights, or rights in Know-How, licensed to it by the other Party in
accordance with this

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(e) Article 6 outside the scope of the licenses granted; but, this limitation
shall not apply to the extent that: (i) a Party has obtained the ability to
practice such Patents rights or Know-How rights legally from a Third Party; or
(ii) any Know-How was in the receiving Party’s possession as demonstrated by
contemporaneous written records before receipt of such Know-How from the other
Party under this Agreement or that otherwise fits an exception set forth in
Section 9.2. This Section 6.3(d) does not, and shall not be deemed to, limit the
obligations of the Parties set forth in Sections 6.3(a), 1.1(a) or 6.3(c).

 

6.4 Third Party Licenses.

 

(a) Discretion. The JSC shall be responsible for discussing whether and when to
enter into licensing agreements with Third Parties to in-license Patent and
Know-How rights during the Collaboration Period that are necessary or useful to
Develop or Commercialize Collaboration Compounds or Collaboration Products. The
Lead shall have the discretion after a full discussion at a JSC meeting to enter
into licensing agreements under which (i) the royalties owed to the Third Party
will not [*]; (ii) the upfront fees, milestones (including, without limitation,
approval milestones), maintenance fees and other fees [*]; and (iii) under which
[*].

 

(b) Agreement. Any in-licenses for the Collaboration for Patent and Know-How
rights that do not comply with [*] Section 6.4 require the mutual agreement of
both Parties, with both Parties having an affirmative obligation to act
reasonably and in good faith with respect to the decision whether or not to
in-license, and neither Party shall have final decision making authority with
respect to whether the Collaboration or either Party shall obtain any such
license.

 

(c) Accrual; Clarification. To the extent that any license fee, royalty or other
payment obligation accrues under any license agreement between Nuvelo or Kirin
and a Third Party entered into after the Effective Date or listed in Exhibit F
that is necessary for and properly allocable to the manufacture, use, sale or
importation of a Collaboration Compound or Collaboration Product, responsibility
for such payments shall be shared by the Parties in proportion to their Shares
solely to the extent accruing during and attributable to the Collaboration
Period. If the JSC or Lead decides not to enter into a license and an
enforcement action for infringement of intellectual property is brought against
one or both of the Parties with respect to activities for which the Parties are
Sharing, any costs and liabilities that arise shall be shared by the Parties by
the proportion of their respective Shares during the Collaboration Period and
shall be deemed to be a part of the Cost of Goods outside the Collaboration
Period. All Patents and Know-How covered under any in-licenses pursuant to this
Section 6.4 shall be deemed included in the Licensed Technology licensed
pursuant to Article 6 solely to that extent that a grant of a sublicense to the
applicable Patent or Know-How is permitted under the applicable Patent or
Know-How license and would not trigger a payment to a Third Party (for example,
a sublicensing fee or share of sublicensing revenues payment).

 

6.5 No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party grants under its intellectual property (including without
limitation Patents and Know-How) any license or right, express or implied, to
the other Party.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

6.6 Sublicensing. During the Collaboration Period and any Opt-In Period (or
Change of Control Period, if it applies) the Lead for any particular activity
may grant sublicenses under the licenses to Licensed Technology granted under
Sections 6.1 and 6.2, as applicable, for such activity (a) in accordance with
Partnering Agreements in accordance with Sections 3.7 and 4.10; and (b) in
accordance with a Service Agreement solely to perform its obligations under the
applicable Development Plan and Budget or Commercialization Plan and Budget (as
the case may be), and no other purpose. Outside of the Collaboration Period and
the Opt-In Period (or Change of Control Period, if it applies) the Continuing
Party may grant sublicenses under the licenses to Licensed Technology granted
under Sections 6.1 and 6.2, as applicable, subject only to the terms and
conditions of this Agreement including, by way of example but not limitation,
Section 6.3.

 

6.7 Inclusion of Other Background Patents in the Collaboration. During the
Collaboration Period, if a Party desires to include any Other Background Patent
in the Collaboration that is not incorporated into the Collaboration by the Lead
in accordance with the terms and conditions of Section 6.4 by virtue of
in-licensing independently from a Third Party, the Party shall provide notice to
the other Party setting forth a summary of the technology claimed by the Other
Background Patent and any consideration owed to Third Parties if the technology
claimed by such Other Background Patent were sublicensed to the Collaboration.
Upon receipt of such notice (but only if provided during the Collaboration
Period), the Parties shall negotiate in good faith to determine (i) whether to
include the Other Background Patent in the Collaboration and (ii) the fees and
royalties for a license to such Other Background Patent. The Parties may
approach their decisions as to the terms of including any such Other Background
Patent within the licenses of this Agreement in their sole discretions, except
that for any Other Background Patent necessary to Develop or Commercialize a
Collaboration Compound or Collaboration Product (as opposed to merely useful for
such purpose), the Parties shall agree to commercially reasonable terms for such
inclusion. The Parties shall set forth the financial terms of any such agreement
that they reach in writing, including without limitation whether or not there
will be any Sharing of fees to a Third Party or paid by the Continuing Party
after the Collaboration Period. To avoid any doubt, a Party’s agreement under
this Section 6.7 may not be compelled through any final say, even if the Lead
wishes to include such Other Background Patent in the Collaboration. To avoid
any doubt, this Section 6.7 applies to inclusion of Other Background Patents
which are Controlled by a Party, other than due to an in-license taken in
accordance with Section 6.4, and therefore does not limit the Lead’s rights to
in-license from Third Parties under Section 6.4.

 

ARTICLE 7

 

COMPENSATION & COST ALLOCATION

 

7.1 Upfront Payment. Kirin shall pay to Nuvelo two million dollars ($2,000,000)
within 14 days after the Effective Date by wire transfer of immediately
available funds, net of any and all taxes, specifically including withholding
taxes, duties or tariffs of any kind whatsoever, and specifically excluding
income taxes on the payment.



--------------------------------------------------------------------------------

7.2 Development Costs.

 

(a) Payment Upon Opt-Out. Except with respect to any Excess Development Cost in
accordance with Section 7.2(c), if a Party opts out in accordance with Section
3.7(a)(i), opts out of a Partnered Territory, or worldwide, in accordance with
Section 3.7(a)(ii), or opts out of a Partnered Territory in accordance with
Section 3.7(a)(iii), the Opted-Out Party shall bear its Share of all Development
Costs to carry out the Development Plan and Budgets pursuant to the annual
budgeting process set forth in Sections 3.2 and 3.3, that are incurred before
(but not after in the territory or Partnered Territory of which it opted-out)
the opt-out becomes effective in accordance with Section 3.7. If a Party opts
out on a country or territory basis in accordance with Section 4.12 or on a
Partnered Territory basis, or worldwide in accordance with Section 3.7(a)(ii),
or on a Partnered Territory basis in accordance with Section 3.7(a)(iii), such
Party shall not Share Development Costs for the opted-out countries or
territories or the Partnered Territory, as applicable, after such opt-out.

 

(b) Accounting.

 

(i) Quarterly. Within [*] calendar days after the end of each calendar quarter
during the Collaboration Period, each Party shall submit to the other Party an
accounting of all Development Costs, and Licensing Revenue, as applicable,
accrued or determined on a cash basis in accordance with the Financial Appendix,
by the reporting Party during that quarter, including reasonable detail
demonstrating the specific basis for the costs and expenses included in the
summary. The Lead Development Party shall on a quarterly basis during the
Collaboration Period, within [*] calendar days after the foregoing report of
Development Expenses from each Party is due (i.e. within [*] calendar days after
the end of each calendar quarter) (if the other Party submitted its accounting
report on time), prepare and submit to the other Party a reconciliation of the
Development Costs of each Party, and provide for a balancing payment as follows:

 

(1) if for a particular calendar quarter the sum of Kirin’s Development Costs,
if any, are greater than Kirin’s Share of the sum of Nuvelo’s and Kirin’s total
Development Costs for that quarter, then Nuvelo shall send Kirin a payment by
wire transfer of immediately available funds for the difference within [*]
calendar days after Nuvelo sends its report to Kirin, if due; and

 

(2) if for a particular calendar quarter Nuvelo’s Development Costs, if any, are
greater than Nuvelo’s Share of Kirin’s and Nuvelo’s total Development Costs for
that quarter, Nuvelo shall send Kirin an invoice for an amount equal to the
difference and Kirin shall remit to Nuvelo by wire transfer of immediately
available funds the amount of such invoice within [*] calendar days after
receiving such invoice.

 

(ii) Annual. In addition to the reports required under Section 7.2(b)(i), on or
before December 31 of each year during the Collaboration Period, each Party
shall submit to the other Party a report of its Development Costs in October and
November of the 4th quarter of such year for informational purposes. This is
intended to provide each Party with non-binding estimated figures to prepare for
closing its books for the year.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) Development Budget Overruns and Excess Development Cost. The detailed
description of Development Costs to be incurred in accordance with a Development
Plan and Budget, plus a permitted overrun of [*] thereof, shall constitute the
maximum Development Costs that may be included in the Sharing calculation for
the year covered by such Development Plan and Budget in each calendar year. In
addition, the Development Costs to be Shared during each clinical phase of
Development as set forth in the Overall Plan shall not exceed [*] of the costs
set forth in the Overall Plan for the applicable clinical phase of Development.
If at any time during the Collaboration Period Nuvelo determines that the
Development Costs to be incurred for a particular calendar year are expected to
exceed either (i) the costs set forth in the Development Plan and Budget for
such budget year by more than [*] or (ii) the costs set forth in the Overall
Plan for the applicable clinical phase of Development by more than [*] (costs
actually incurred above the initial [*] in either (i) or (ii) and solely to the
extent they would, but for going over the Development Plan and Budget or the
Overall Plan, as applicable, be included in Development Costs under the
Financial Appendix to be referred to as “Excess Development Cost”), the Lead
Development Party: (a) shall notify the other Party of the extent of the Excess
Development Cost; (b) is solely responsible for the Excess Development Cost
during the applicable budget year or clinical phase of Development; and (c) is
entitled, to the extent Development Costs are less than the amount of the
Development Costs budgeted in any subsequent budget year (so long as the budget
for the subsequent budget year does not exceed the Development Costs to be
Shared during the applicable clinical phase of Development as set forth in the
Overall Plan) to recover the Excess Development Cost by treating the other
Party’s Share of them as Development Costs in such subsequent budget year or
years. Except as provided in clause (c) of the foregoing sentence, Excess
Development Costs shall not be subject to Sharing.

 

(d) Accounting Disagreements. If a disagreement arises about any amount due
under this Section 1.1, each Party shall promptly notify the other, and the
Parties shall endeavor to promptly resolve such dispute. In no event shall the
resolution of such dispute exceed 30 days. Until such dispute is resolved, the
Lead Development Party shall report and each Party shall make all necessary
payments excluding the disputed costs in accordance with this Section 1.1.
Either Party may audit, in accordance with the procedures set forth in Section
7.9, the accuracy of the other Party’s submissions under this Section 1.1.

 

(e) Development Cost Reports for Opted-Out Party. If a Party Opts-Out in
accordance with Section 3.7 and retains the ability to Opt-in in accordance with
Section 3.7(b), the Continuing Party shall, during the Opt-In Period (or Change
of Control Period, if it applies) provide a summary report of its Development
Costs to the Opted-Out Party for informational purposes only, to permit such
opted-out Party to monitor the price at which it has the right to opt back in
pursuant to such Section 3.7.

 

(f) Reasonable Allocation. If a Party has opted out on a part-world basis in
accordance with this Agreement (i.e., if a Party has opted out of a Partnered
Territory but otherwise stayed in), then subsequent Development Costs must be
reasonably apportioned between the Partnered Territory and the rest of the world
and only those that are allocated to the rest of the world shall be Shared
hereunder.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended..



--------------------------------------------------------------------------------

7.3 Allowable Commercialization Expenses: Budget Overruns and Excess
Commercialization Expenses. The detailed description of Allowable
Commercialization Expenses to be incurred, as described in the Commercialization
Plan and Budget, plus a permitted overrun of [*] thereof, shall constitute the
maximum Allowable Commercialization Expenses that may be included in the Sharing
calculation for the year covered by such Commercialization Plan and Budget. In
addition, the maximum Allowable Commercialization Expenses that may be included
in the Sharing calculation during the Initial Launch Period for
Commercialization activities related to the launch of the Collaboration Product
in the countries anticipated in Initial Launch Budget shall not exceed [*] of
the Initial Launch Budget. If at any time while conducting the assigned
activities in accordance with the Commercialization Plan and Budget, the Lead
Marketing Party determines that the Allowable Commercialization Expenses to be
incurred for a particular calendar year are expected to exceed the costs set
forth in the Commercialization Plan and Budget for such budget year by more than
[*] or exceed [*] of the costs for the initial launch activities set forth in
the Initial Launch Budget during the Initial Launch Period (costs incurred above
the initial [*] at would be Allowable Commercialization Expenses under the
Financial Appendix but for going over the applicable budget to be referred to as
“Excess Commercialization Expenses”), the Lead Marketing Party shall: (a) notify
the other Party of the extent of the Excess Commercialization Expenses; (b) be
solely responsible for the Excess Commercialization Expenses during the
applicable budget year; and (c) be entitled, to the extent Allowable
Commercialization Expenses are less than the amount of the Allowable
Commercialization Expenses budgeted in any subsequent budget year, to recover
the Excess Commercialization Expenses solely to the extent that these were not
costs for initial launch activities in excess of [*] of the budget for such
activities set forth in the Initial Launch Budget by treating the other Party’s
Share of them as Allowable Commercialization Expenses in such subsequent budget
year. Except as provided in clause (c) of the foregoing sentence, any Excess
Commercialization Expenses shall not be subject to Sharing.

 

7.4 Product Profit(Loss) Allocation.

 

(a) Share of Product Profit(Loss) during Collaboration Period. Subject to the
terms and conditions of this Agreement, each Party shall be entitled to, and be
responsible for, its Share of all Product Profit(Loss) during, and only during,
the Collaboration Period.

 

(b) Product Profit(Loss) Upon Opt-Out. Product Profit(Loss) Sharing does not
apply: (a) if and while a Party remains opted-out in accordance with Section
3.7(a)(i); (b) for Product Profit(Loss) earned or incurred with respect to the
Partnered Territory if a Party has opted-out under Section 3.7(a)(ii) or Section
3.7(a)(iii); or (c) for Product Profit(Loss) earned or incurred with respect to
specific countries or territories where a Party has opted-out in accordance with
Section 4.12.

 

(c) Accounting.

 

(i) Within [*] calendar days after the end of each calendar quarter following
the first receipt of Collaboration Product Net Sales, the Lead Marketing Party
for a particular country or territory shall report to the Non-Lead Net Sales,
other revenue required to be included in Product Profit (Loss), including
without limitation Licensing Revenue, under the Financial Appendix and Allowable
Commercialization Expenses (with appropriate supporting

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended..



--------------------------------------------------------------------------------

information) involved in the computation of Product Profit(Loss) and accrued
during such quarter with respect to each such Collaboration Product in
accordance with the Financial Appendix (and vice versa to the extent the
Non-Lead has incurred any Allowable Commercialization Expenses or collected any
revenues to be included in the calculation of Product Profit (Loss)) for each
country. Such report shall present the computation of Product Profit(Loss) on an
accrual basis of accounting in accordance with the Financial Appendix. Within
[*] calendar days after receipt of such reports, the Lead Marketing Party shall
prepare and submit to the other Party a statement of quarterly Product
Profit(Loss), in a form mutually agreed by the Parties during discussions of the
Initial Launch Budget, which shall in any event include a calculation of the
equalization payment which is necessary to cause each Party’s participation in
the Product Profit(Loss) for such quarter on an accrual basis in accordance with
the Financial Appendix to be equal to such Party’s Share of such Product
Profit(Loss) (the “Financial Statement”) and for such amount to be calculated on
a country-by-country basis. The reports and equalization payments for the fourth
quarter of the fiscal year may include reconciliations and year-end adjustments
with respect to previous quarters. All payments required by this Section 7.4
shall be made within [*] calendar days after the submittal of the Financial
Statement (i.e., within [*] calendar days after the quarterly calculation of the
equalization payment is due). Either Party may audit, in accordance with the
procedures set forth in Section 7.9, the accuracy of the other Party’s
submissions pursuant to this Section 7.4. Product Profit(Loss) shall be
calculated as more fully set forth in the Financial Appendix.

 

(ii) Annual. In addition to the reports required under Section 7.4(c)(i), on or
before December 31 of each year during the Collaboration Period, each Party
shall submit to the other Party a report of its Allowable Commercialization
Expenses, Net Sales and Product Profit (Loss) (if any, in the case of Non-Lead)
in October and November of the 4th quarter of such year, for informational
purposes. This is intended to provide each Party with non-binding estimated
figures to prepare for closing its books for the year.

 

7.5 Financial Elections in Relation to Partnering Agreements and Partnered
Territories.

 

(a) Partnering during the Collaboration Period.

 

(i) Presentation of Partnering Agreement: Choice of Opting Out or Staying In;
Financial Consequences.

 

(1) During Development. If the Lead Development Party enters into a Partnering
Agreement during the Collaboration Period, the Lead Development Party shall (in
accordance with and without limiting Section 4.10) provide a copy of the
Partnering Agreement to the Non-Lead within 5 business days after such agreement
is executed. The Non-Lead shall have [*] days from receipt of the final,
executed Partnering Agreement to notify the Lead Development Party in writing
whether it will: (A) opt out of the Collaboration in the Partnered Territory, or
worldwide, in accordance with Section 3.7(a)(ii) and receive royalties on Net
Sales in the Partnered Territory, or worldwide if the opt-out is worldwide, at a
rate selected from the table set forth in Section 7.6(b) based on the stage of
Development when such opt-out becomes effective, but subject to any additional
reductions in the applicable royalty rate that apply under Sections 6.3(a),
7.6(d), 7.6(e) and 7.6(g) of this Agreement; or (B) continue as the

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended..



--------------------------------------------------------------------------------

Non-Lead and continue to Share Development Costs and Licensing Revenue that the
Lead receives during the Collaboration Period. If the Non-Lead fails to provide
the Lead Development Party with written notice within the [*] day period, the
Non-Lead is deemed to have elected to continue as the Non-Lead in accordance
with clause (B).

 

(2) During Commercialization. If the Lead Marketing Party enters into a
Partnering Agreement during the Collaboration Period, the Lead shall provide a
copy of the Partnering Agreement to the Non-Lead promptly after such agreement
is executed. The Non-Lead shall have [*] days, except as otherwise provided in
Section 4.10(b)(iii), from receipt of the final, executed Partnering Agreement
to notify the Lead in writing whether it will: (A) opt out of the Collaboration
in the Partnered Territory or on a worldwide basis in accordance with Section
3.7(a)(ii) and receive royalties on Net Sales in the Partnered Territory or
worldwide, if the opt-out is worldwide, excluding any country from which it has
opted-out under Section 4.12, at a rate selected from the table set forth in
Section 7.6(b) based on the stage of Development when such opt-out becomes
effective, but subject to any applicable further reductions in the applicable
royalty rate that apply under Sections 6.3(a), 7.6(d), 7.6(e) and 7.6(g) of this
Agreement; or (B) continue as the Non-Lead and continue to be responsible for
its Share of the Product Profit(Loss) during the Collaboration Period. If the
Non-Lead fails to provide the Lead Development Party with written notice within
the [*] day period, the Non-Lead is deemed to have elected to continue as the
Non-Lead in accordance with clause (B).

 

(ii) Later Opt-Out of a Partnering Agreement. If the Non-Lead elected to remain
the Non-Lead after the execution of a Partnering Agreement pursuant to Section
7.5(a)(i), the Non-Lead may subsequently opt out of the Partnered Territory in
accordance with Section 3.7(a)(iii). Upon the effective date of the opt-out of
the Partnered Territory in accordance with Section 3.7(a)(iii), the Opted-Out
Party shall no longer Share Development Costs, Licensing Revenue or the
Profit(Loss), as applicable, in the Partnered Territory but shall instead
receive royalties on Net Sales in the Partnered Territory, excluding any country
from which it has opted-out under Section 4.12, at a royalty rate equal to [*]
the royalty rate selected from the table in Section 7.6(b) based on the stage of
Development when the Non-Lead opts out under this Section 7.5(a)(ii), but
subject to any additional reductions in the applicable royalty rate that apply
under Sections 6.3(a), 7.6(d), 7.6(e) and 7.6(g) of this Agreement. If the Party
does not Opt-Out on a worldwide basis but only in the Partnered Territory, in
the territories outside the Partnered Territory the Party shall continue as the
Non-Lead and receive the compensation due to it under this Agreement as the
Non-Lead in the territories outside the Partnered Territory.

 

(b) Partnering Agreements, No Election while Opted-Out. If a Party has opted out
under Section 3.7(a)(i) and remains opted out at the time the Lead executes a
Partnering Agreement, then in accordance with Section 3.7(a)(iii), the Opted-Out
Party shall have no right to opt back in with respect to the Partnered
Territory, and shall be paid royalties in accordance with Section 7.6(a)(i).

 

(c) Accounting. Within [*] calendar days after the end of each calendar quarter
during the Collaboration Period following the first receipt of Licensing Revenue
in accordance with a Partnering Agreement, the Lead Marketing Party shall report
to the Non-Lead the Licensing Revenue (with appropriate supporting information)
paid to the Lead during such

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended..



--------------------------------------------------------------------------------

quarter under the Partnering Agreement. Such report shall present the
computation of Licensing Revenue paid to the Lead. Within [*] calendar days
after submittal of such report to the Non-Lead, the Lead Marketing Party shall
prepare and submit to the Non-Lead a statement of quarterly Licensing Revenue
that is required to be Shared with the Non-Lead in accordance with this Section
7.5, in a form mutually agreed by the Parties during discussions of the Initial
Launch Budget. All payments required by this Section 7.5 shall be made within
[*] calendar days after the submittal to the Non-Lead of the statement of
Licensing Revenue that is required to be Shared. Either Party may audit, in
accordance with the procedures set forth in Section 7.9, the accuracy of the
other Party’s submissions pursuant to this Section 7.5. Licensing Revenue shall
be calculated as more fully set forth in the Financial Appendix.

 

7.6 Payment and Funding Options for an Opted-Out Party.

 

(a) Royalties Payable to an Opted-Out Party. Royalties payable upon the opt-out
of a Partnered Territory are addressed in Section 7.5.

 

(i) Opt-Out on a Worldwide Basis. If a Party has opted out and remains opted out
in accordance with Section 3.7(a)(i), then the Opted-Out Party is entitled to be
paid royalties on Net Sales of the Collaboration Product worldwide at a royalty
rate selected in accordance with the table set forth in Section 7.6(b) below,
based upon the effective date of the opt-out (or effective date of termination,
for those territories in which the Party has not already opted-out, for the
purpose of Section 11.3(b)), but subject to any additional reductions in the
applicable royalty rate that apply under Sections 6.3(a), 7.6(d), 7.6(e) and
7.6(g) of this Agreement.

 

(ii) Opt-Out Worldwide After Opt-Out of Partnered Territory. If a Party has
Opted-Out of a Partnered Territory in accordance with Section 3.7(a)(ii) or
Section 3.7(a)(iii) and subsequently opts out with respect to the remaining
territory (the portion of the world outside the Partnered Territory) in
accordance with Section 3.7(a)(i), then the Continuing Party shall pay the
Opted-Out Party a royalty on Net Sales in such remaining territory at a royalty
rate selected in accordance with the table set forth in Section 7.6(b) based on
the stage of Development at the time the Party opted-out of the remaining
territory in accordance with Section 3.7(a)(i), but subject to any additional
reductions in the applicable royalty rate that apply under Sections 6.3(a),
7.6(d), 7.6(e) and 7.6(g) of this Agreement.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended..



--------------------------------------------------------------------------------

(b) Royalty Table

 

The Party’s opt-out becomes effective during:

--------------------------------------------------------------------------------

  

Royalty rate if Nuvelo opted out

--------------------------------------------------------------------------------

  

Royalty rate if Kirin opted out

--------------------------------------------------------------------------------

Preclinical Development    [*]% of Net Sales    [*]% of Net Sales After
Preclinical Development but before Commencement of Phase 3 Trials    [*]% of Net
Sales    [*]% of Net Sales Commencement of Phase 3 Trials and beyond    [*]% of
Net Sales    [*]% of Net Sales

 

(c) Royalty Term. If a Party is entitled to a royalty under this Agreement, the
term during which any royalties under this Agreement are due extends, on a
country-by-country basis, from first commercial sale of a Collaboration Product
until the later of: (a) [*] years from first commercial sale, and (b) the
expiration date of the last Valid Claim (defined in the next sentence)
Controlled by either of the Parties that but for a license of the scope granted
under this Agreement, would be infringed by, or if pending would be infringed by
if issued, the manufacture, use or sale by a Third Party of the Collaboration
Product in the country of manufacture, use, or sale (i.e., that a Party owns
(jointly or solely) the relevant Valid Claim shall not obviate nor extinguish
the royalty obligation under this Agreement) (such quality of being infringed by
an unlicensed Third Party’s activities, evaluated as just described, is what
“covering” means as used in this Section 7.6, with “covered by” and “cover”
having a correlative meaning). “Valid Claim” means a claim of a Patent within
the Licensed Technology that: (i) in the case of a pending claim, is being
prosecuted, has been pending for no more than [*] and has not been permanently
abandoned or permanently permitted to lapse, and (ii) in the case of an issued
claim, has not expired or been held invalid or unenforceable in a final binding
court decision from which no appeal can be or is taken.

 

(d) Reduced Know-How License Royalty. The royalty rates set forth in the
Agreement, as applicable to a Party in accordance with this Agreement, shall be
reduced by [*] on a country-by-country basis at any time there is no Valid Claim
in effect that is owned or Controlled by the royalty-receiving Party or its
sublicensee, or licensed to the royalty-paying Party by the royalty-receiving
Party, covering the manufacture, use or sale of the Collaboration Product in
such country. Unless the Collaboration Product is covered by a Valid Claim in
the applicable country, no royalties shall be payable under this Agreement in
any country for the Collaboration Product after the [*] of the first commercial
sale of the Collaboration Product in that country.

 

(e) Royalty Stacking Offset. A Party is entitled to offset against any royalty
due under this Agreement, in respect of Net Sales in any calendar quarter, [*]
of any royalties paid by such Party to a Third Party on net sales of
Collaboration Products in such calendar quarter for a license from such Third
Party under a patent covering the Collaboration Product (but excluding payments
not attributable to the portion of a Combination Product that is a Collaboration
Compound or Collaboration Product); provided, however, that this offset shall
not reduce the royalty payable hereunder in respect of Net Sales in such
calendar quarter to less than [*] of the royalty that would otherwise be due
under this Agreement.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended..



--------------------------------------------------------------------------------

(f) Royalty Report and Payment. Commencing with the calendar quarter in which
the first commercial sale of a Collaboration Product by the Lead Marketing Party
or its licensees or sublicensees occurs, the Lead Marketing Party or its
licensees or sublicensees making such sales shall make quarterly written reports
to the other Party within [*] days after the end of each calendar quarter (the
“Royalty Period”), stating in each such report, by country, the number,
description and aggregate Net Sales in U.S. dollars of Collaboration Products
sold during such Royalty Period by the Lead Marketing Party and its licensees or
sublicensees, respectively. The report shall also show: (1) the calculation of
Net Sales made by the Lead Marketing Party and the royalty payments due to the
other Party on such Net Sales for such royalty period; (2) the calculation of
Net Sales made by the Lead Marketing Party’s licensees or sublicensees and the
royalty payments due to the other Party on such licensee or sublicensee Net
Sales for such royalty period; (3) the amount of taxes, if any, withheld to
comply with applicable law; and (4) the exchange rates used in calculating the
payments due to the other Party, which exchange rates shall comply with Section
7.7(c) below. Simultaneously with the delivery of each such report, except
during the Collaboration Period for an applicable country or territory (see
accounting Section 7.4(c)), the Lead Marketing Party shall pay to the other
Party the total royalties, if any, due to the other Party for such Royalty
Period. If no royalties are due, the Lead Marketing Party shall so report.

 

(g) Combination Products. Solely for the purpose of calculating Net Sales of
royalty-bearing (not profit-sharing) Collaboration Products, if the Lead
Marketing Party or its Affiliate, or a licensee or sublicense, sells such a
Collaboration Product in the form of a combination product containing any such
Collaboration Product and one or more active ingredients with separate,
independent functionality (besides the Collaboration Compound contained therein)
or a specialized delivery device (whether combined in a single formulation or
package, as applicable, or formulated or packaged separately but sold together
for a single price) (a “Combination Product”), Net Sales of such Combination
Product for the purpose of determining the royalty due to the other Party under
this Agreement will be calculated by multiplying actual Net Sales of such
Combination Product by the fraction A/(A+B) where A is the invoice price of such
Collaboration Product if sold separately, and B is the total invoice price of
the other active ingredient(s) or the delivery device in the combination if sold
separately. If, on a country-by-country basis, such other active ingredient or
ingredients or delivery device in the Combination Product are not sold
separately in such country, but the Collaboration Product component of the
Combination Product is sold separately in such country, Net Sales for the
purpose of determining royalties due to the other Party under this Agreement for
the Combination Product shall be calculated by multiplying actual Net Sales of
such Combination Product by the fraction A/C where A is the invoice price of
such Collaboration Product component if sold separately, and C is the invoice
price of the Combination Product. If, on a country-by-country basis, such
Collaboration Product component is not sold separately in such country, Net
Sales for the purposes of determining royalties due to the other Party under
this Agreement for the Combination Product shall be D/(D+E) where D is the fair
market value of the portion of the Combination Product that contains the
Collaboration Product and E is the fair market value of the portion of the
Combination Product containing the other active ingredient(s) or delivery device
included in such Combination Product as such fair market values are determined
by mutual agreement of the Parties.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended..



--------------------------------------------------------------------------------

7.7 Payment and Currency.

 

(a) Payment Method. All payments due under this Agreement to either Party shall
be made by bank wire transfer in immediately available funds to an account
designated by the receiving Party. All payments hereunder shall be made in U.S.
dollars.

 

(b) Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties and profits arising from sales
made in that country shall be paid to the receiving Party in the country in
local currency by deposit in a local bank designated by the receiving Party,
unless the Parties otherwise agree.

 

(c) Foreign Exchange. Conversion of sales recorded in local currencies to U.S.
dollars will be performed using an exchange rate for conversion of the foreign
currency into U.S. dollars calculated using the arithmetic average of the
exchange rate quoted for current transactions for buying U.S. dollars on the
last business day of each month in the applicable calendar quarter of such
sales, as reported in The Wall Street Journal.

 

7.8 Taxes. Except as otherwise expressly provided in this Agreement in Section
7.1 with respect to not withholding from the upfront payment, each Party shall
pay any and all taxes levied on account of all payments it receives under this
Agreement. Except as otherwise expressly provided in this Agreement in Section
7.1, if laws or regulations require that taxes be withheld, the paying Party
will: (a) deduct those taxes from the remittable payment; (b) pay the taxes to
the proper taxing authority; and (c) send evidence of the obligation together
with proof of tax payment to the receiving Party within 30 calendar days
following that tax payment.

 

7.9 Records; Audits. Both Parties shall keep complete, true and accurate books
of accounts and records for the purpose of determining the payments to be made
under this Agreement. Such books and records shall be kept for at least 5 years
following the end of the calendar quarter to which they pertain. Such records
will be open for inspection during such 5 year period by independent
accountants, solely for the purpose of verifying payment statements hereunder.
Such inspections shall be made no more than once each calendar year, during
normal business hours upon at least 14 days prior written notice. If any errors
that if corrected would favor the inspecting Party are discovered in the course
of such inspection, then within 30 days after its receipt of the inspection
report, the inspected Party shall pay the inspecting Party those amounts (plus
interest equal to the Prime Lending Rate as published in the Wall Street Journal
on the day preceding the inspection plus [*]; provided, however, that in no
event shall such rate exceed the maximum annual interest rate permitted under
applicable law) that the inspecting Party would have received in the absence of
such errors. Inspections conducted under this Section 7.9 shall be at the
expense of the inspecting Party, unless a variation or error that if corrected
would favor the inspecting Party exceeding 5% of the amount stated for any year
covered by the inspection is established in the course of such inspection,
whereupon all costs relating to the inspection for such period will be paid
promptly by the inspected Party. To avoid any doubt and without limiting the
Parties’ rights with respect to other audits under this Section 7.9, when the
Lead opts to manufacture and supply the Collaboration Product itself as set

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended..



--------------------------------------------------------------------------------

forth in Sections 5.1 and 5.2(a), this Section 7.9 shall apply to books of
account and record relating to the Manufacturing Costs of the Lead solely for
the purpose of determining payments to be made under this Agreement.

 

7.10 Late Payment. Except as provided in Section 7.9, any sums not paid when due
under this Agreement shall automatically accrue interest from the date when due
until actually paid at a rate of [*] per annum above the Prime Lending Rate as
published in the Wall Street Journal for the date that the sum was due (or the
immediately preceding business day if such date is not on a business day);
provided, however, that in no event shall such rate exceed the maximum annual
interest rate permitted under applicable law.

 

ARTICLE 8

 

INFORMATION, INVENTIONS AND INTELLECTUAL PROPERTY

 

8.1 Ownership.

 

(a) Collaboration Inventions. Collaboration Inventions and Collaboration Patents
shall be jointly owned regardless of inventorship, with such joint ownership to
be in accordance with the joint ownership rights United States patent law
affords to co-inventors. Accordingly, each Party may exploit or grant licenses
under Collaboration Inventions and any Collaboration Patents without the consent
of the other Party or a duty of accounting to the other Party, except as
otherwise expressly specified in this Agreement, including, without limitation,
through the licenses granted pursuant to, and other obligations set forth in,
Article 6, the obligations and rights set forth in Article 11, and the cost and
profit sharing, royalties, and associated accounting set forth in Article 7.

 

(b) Collaboration Know-How. All Collaboration Know-How shall be jointly owned
regardless of inventorship, in accordance with the joint ownership rights United
States patent law affords co-inventors. Accordingly, each Party may exploit or
grant licenses under the Collaboration Know-How without the consent of the other
Party or a duty of accounting to the other Party, except as otherwise expressly
specified in this Agreement, including, without limitation, through the licenses
granted pursuant to, and other obligations set forth in, Article 6, the
obligations and rights set forth in Article 11, and the cost and profit sharing,
royalties, and associated accounting set forth in Article 7.

 

(c) Joint Other Inventions. Joint Other Inventions and Joint Other Patents shall
be jointly owned regardless of inventorship, with such joint ownership to be in
accordance with the joint ownership rights United States patent law affords
co-inventors. Accordingly, each Party may exploit or grant licenses under Joint
Other Inventions and any Joint Other Patents claiming such Joint Other
Inventions without the consent of the other Party, and without a duty of
accounting to the other Party.

 

(d) Joint Other Know-How. Other than Collaboration Know-How, Partner Know-How,
and Service Know-How, any Know-How developed during the Collaboration Period or,
if and only if there is a subsequent opt-in in accordance with Section 3.7,
during the Opt-In Period (or the Change of Control Period, if it applies) shall
be jointly owned regardless of

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended..



--------------------------------------------------------------------------------

inventorship, with such joint ownership to be in accordance with the joint
ownership rights United States patent law affords co-inventors (“Joint
Know-How”). Accordingly, each Party may exploit or grant licenses under Joint
Know-How without the consent of the other Party, and without a duty of
accounting to the other Party. However, the Parties further agree that prior to
disclosing any Joint Know-How (other than in confidence pursuant to
confidentiality and non-use restrictions at least as stringent as those set
forth in Article 9), they shall confer with each other and consider the other
Party’s comments whether the disclosure should be made.

 

(e) Assignment. Each Party hereby assigns its interest in the Collaboration
Inventions, Collaboration Patents, Collaboration Know-How, Joint Other
Inventions and Joint Other Know-How referenced in Sections 8.1(a)-(d) to the
other Party as necessary to achieve the joint ownership provided for above in
Sections 8.1(a)-(d) and agrees to execute and deliver all documents reasonably
required to effectuate and record such assignment or perfect the rights
assigned.

 

(f) Employees and Agents. A Party shall only use employees, consultants and
other agents in its performance of the Collaboration who are under a binding
obligation to assign to the Party Collaboration Inventions, Collaboration
Patents, Collaboration Know-How, Joint Other Inventions and Joint Other Patents.
Each such employee, consultant or agent shall be obligated to execute and
deliver any documents and instruments reasonably necessary to evidence or record
assignment to the Party, or to enforce rights in the assigned intellectual
property against Third Parties.

 

(g) Solely-Owned and Controlled Patents and Inventions: Original Nuvelo Patent,
Other Background Patent and Outside Formulation and Manufacture-Specific Patent.
Except as otherwise set forth in this Article 8, any inventions conceived and
reduced to practice, or Controlled by a Party before the Prior Collaboration and
inventions conceived and reduced to practice or Controlled—other than under the
Collaboration during the Collaboration Period or the Opt-In Period (or Change of
Control Period, if it applies) so long as there is a subsequent opt-in in
accordance with Section 3.7—shall be owned in accordance with United States laws
of inventorship and its owner(s) is entitled to file, prosecute, maintain,
defend and enforce any intellectual property covering or claiming any such
invention in its own name, at. its own cost and expense, and for its own
benefit, unless otherwise expressly provided in this Agreement or otherwise
agreed in writing by the Parties. This Section 8.1(g) does not apply to
Collaboration Inventions, Collaboration Know-How, Collaboration Patents, Service
Inventions and any Patents that claim them, Partner Inventions and any Patents
that claim them, Service Know-How or Partner Know-How. This Section 8.1(g)
applies to Original Nuvelo Patents and Other Background Patents, except that
costs and expenses for Original Nuvelo Patents and Other Background Patents
incorporated into the Collaboration in accordance with Section 6.7 are Patent
Costs and these Patents are subject to the limitations placed upon Licensed
Technology under this Agreement. This Section 8.1(g) applies to Outside
Formulation and Manufacture-Specific Patent, and any Outside Formulation and
Manufacture-Specific Patent is subject to the limitations placed upon Licensed
Technology under this Agreement.

 

 



--------------------------------------------------------------------------------

(h) Partner Inventions, Service Inventions and Third Party Partner and Service
Know-How. Partner Inventions, Service Inventions, Partner Know-How and Service
Know-How shall be owned, and any Patents that claim any such Partner Invention,
Service Invention, shall be filed, maintained, prosecuted, enforced, defended
and owned in accordance with the terms and conditions of the applicable Partner
Agreement or Service Agreement. The Lead shall obtain, [*], the ability to
sublicense if licensed to the Lead, or to license if owned by the Lead, to the
Non-Lead, the right to Develop, make, have made, use, sell, offer for sale or
import any Collaboration Compound or Collaboration Product under any Partner
Invention, Service Invention, Partner Know-How or Service Know-How conceived or
reduced to practice during the Collaboration Period, and during any Opt-In
Period (or any Change of Control Period, if it applies) if and only if there is
a subsequent opt-in in accordance with Section 3.7, that claims the composition,
use, formulation or method of manufacture of a Collaboration Compound or
Collaboration Product.

 

8.2 Disclosure. Each Party shall submit a written report to the JSC within 30
days after the end of each quarter describing any and all Collaboration
Inventions or Joint Other Inventions arising during the prior quarter in the
course the Collaboration, which it believes may be patentable.

 

8.3 Patent Prosecution and Maintenance.

 

(a) Prior Collaboration 17206 Patents, Collaboration Patents and Collaboration
Inventions. As of the Effective Date with respect to Prior Collaboration 17206
Patents and after receiving the disclosure of Collaboration Inventions from the
Parties pursuant to Section 8.2, the JSC shall determine and implement a patent
strategy with respect to the Prior Collaboration 17206 Patents and the
Collaboration Inventions. With respect to all Collaboration Inventions for which
the JSC determines patent protection should be sought, Outside Method of Use and
Composition Patents, and all Prior Collaboration 17206 Patents, the applicable
Lead or Non-Removed Party shall direct, and the Parties shall cooperate in, the
preparation, filing and prosecution of Collaboration Patents and Prior
Collaboration 17206 Patents, and the Parties shall discuss and agree, with any
agreement not to be unreasonably withheld, on the content and form of relevant
patent applications and any other relevant related matters before such
applications are made. Each Party shall in good faith consider any comments from
the other Party regarding steps to strengthen Collaboration Patents and Prior
Collaboration 17206 Patents. The Lead or Non-Removed Party shall be responsible
to file each PCT application and first priority document for all Collaboration
Patents and Prior Collaboration 17206 Patents; provided, however, that Kirin
shall prepare each PCT and Japanese first priority document for any
Collaboration Patent that claims solely Collaboration Inventions developed
solely by one or more employees, agents or contractors of Kirin in Japan (“Kirin
Collaboration Invention”), regardless of whether Kirin has Lead or Non-Lead
status at the time, and subject to the procedures and rights of Nuvelo set forth
in the remainder of this Section 8.3(a). Once Kirin has promptly prepared the
Patent filing for such Kirin Collaboration Invention, Kirin will share the
document with Nuvelo, and the Parties’ will discuss and agree as to the content
and form of the filing for the Kirin Collaboration Invention. If the Parties
cannot agree, the matter may be escalated to the JSC level through a special JSC
meeting to be held within 5 business days of such disagreement arising. If the
Parties cannot agree at this meeting, then Nuvelo shall have the right to make
the final decision regarding the applicable filing for the applicable Kirin
Collaboration Invention. Once a PCT

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

application enters the national stage, regardless of which Party files the PCT,
the Lead Marketing Party within each jurisdiction shall be considered the “Lead
Patent Party” for Collaboration Patents within such jurisdiction. The Lead
Patent Party shall be responsible for filing any and all applications to be
filed in an individual nation and provide copies to the other Party of all
Collaboration Patent and Prior Collaboration 17206 Patent filings and
communications to or from all patent offices with the opportunity for the other
Party to comment on all such filings and communications in advance.

 

(b) Abandonment of Collaboration Patents and Prior Collaboration 17206 Patents.
If the Lead Patent Party elects not to prosecute or maintain a patent
application or patent with respect to a particular Collaboration Patent or Prior
Collaboration 17206 Patent in a particular country or jurisdiction for strategic
patenting reasons, the Lead Patent Party shall provide prompt notice thereof and
a summary explanation of the basis for its decision to the other Party and the
other Party may elect to prosecute and maintain such patent application or
patent at its sole discretion and expense so long as it is reasonable to do so,
and all rights in such patent application or patent shall be assigned to such
other Party, excluding licenses granted and effective under this Agreement;
provided, however, that the other Party shall be reimbursed for its Share of the
expenses during the Collaboration Period to the extent that such Patent is (i)
listed in the FDA’s Orange Book entry for any Collaboration Product or (ii)
enforced against an alleged infringer as set forth in Section 8.4. The Non-Lead
may choose at any time to assign any and all of its rights in a particular
Collaboration Patent or Prior Collaboration 17206 Patent to the Lead Patent
Party, and upon completion of the assignment, the Lead Patent Party is entitled
to prosecute, maintain, enforce and defend such Collaboration Patent or Prior
Collaboration 17206 Patent, in its sole name and at its cost and expense,
without any obligation to the Non-Lead. The Non-Lead is responsible for its
Share of Patent Costs that accrue before the assignment becomes effective. Such
assignment shall take place in a timely manner to enable the non-assigning Party
to meet any external requirement concerning prosecution matters.

 

(c) Joint Other Inventions. The Parties shall mutually agree whether to file,
prosecute and maintain a patent application for any Joint Other Invention and,
if so, which Party shall be responsible for the filing, prosecution and
maintenance of Joint Other Patents claiming such Joint Other Invention. Such
responsible Party shall provide the other Party with: (i) drafts of any new
patent application that covers such Joint Other Invention before filing that
application, allowing reasonable time for review and comment by the other Party;
and (ii) copies of all correspondence from any and all Patent offices concerning
any Patents claiming a Joint Other Invention and an opportunity to comment on
any proposed responses, voluntary amendments and submissions of any kind to be
made to any and all such Patent offices. The Parties shall share equally in the
costs of preparation, filing, prosecution, and maintenance of Joint Other
Patents. Either Party may choose at any time to assign all its rights in such
Joint Other Patent to the other Party and upon the effectiveness of the
assignment the prosecution and maintenance of such Joint Other Patent shall be
at the discretion and sole cost of such other Party. The assigning Party is
responsible for any costs accrued before the effectiveness of the assignment.
Such assignment shall take place in a timely manner to enable the non-assigning
Party to meet any external requirement concerning prosecution matters and paying
such costs.



--------------------------------------------------------------------------------

8.4 Enforcement of Patents During the Collaboration Period.

 

(a) Notice. If either Party believes, that a Third Party is infringing a Joint
Other Patent, a Collaboration Patent, a Prior Collaboration 17206 Patent, an
Outside Formulation and Manufacture-Specific Patent, or an Original Nuvelo
Patent, misappropriating Collaboration Know-How, or has filed an action for
declaratory judgment that a Joint Other Patent, Prior Collaboration 17206
Patent, a Collaboration Patent, an Outside Formulation and Manufacture-Specific
Patent, or an Original Nuvelo Patent is not infringed or is invalid or
unenforceable in a particular country or territory, the Party first obtaining
knowledge of such a claim shall immediately provide the other Party notice of
such claim and the related facts in reasonable detail.

 

(b) Enforcement During Collaboration. As soon as reasonably practical after the
receipt of such notice during the Collaboration Period for the applicable
territory or country the JSC shall meet to consider the appropriate course with
respect to such infringement, misappropriation or action for declaratory relief
to the extent concerning a Collaboration Patent, Joint Other Patent, Prior
Collaboration 17206 Patent, Outside Formulation and Manufacture-Specific Patent
or Original Nuvelo Patent or activities that are competitive with the Parties’
activities hereunder. Such actions may include, but are not limited to, bringing
an action, suit, or other proceeding to prevent or eliminate the infringement,
misappropriation, or declaratory action. At such meeting, or at such later time
as may be agreed by the Parties, each Party shall provide notice to the JSC of
its intent to participate as a party to such suit, action or proceeding (and
each Party electing to be a party to such suit, action or proceeding shall be a
“Litigating Party”). Where both Parties elect to participate in such suit,
action or proceeding, the Lead Marketing Party for such jurisdiction shall be
the lead litigating party (“Lead Litigating Party”). Where only one Party elects
to participate in such suit, action or proceeding, such Party shall be the Lead
Litigating Party. The Lead Litigating Party shall control the prosecution and
settlement of such suit, action or proceeding and shall select and engage legal
counsel reasonably acceptable to the other Litigating Party (if the other Party
is a Litigating Party); provided, however, that the Lead Litigating Party shall
not settle such suit action or proceeding in a manner that materially affects
the rights of the other Party without the other Party’s written consent, not to
be unreasonably withheld. The other Litigating Party (if any) may engage
separate legal counsel to represent it with respect to such suit, action, or
proceeding at such other Litigating Party’s expense. Each Party, whether a
Litigating Party or not, agrees to cooperate with the Lead Litigating Party at
the expense of the Litigating Parties, including without limitation joining as a
party to such suit, action or proceeding, if necessary to maintain standing or
to claim damages.

 

(c) Sharing of Costs and Awards. All costs and expenses of, and all amounts
awarded as damages, profits, or otherwise in connection with any action pursuant
to Section 8.4(b) above during the Collaboration Period for the applicable
territories or countries, shall be shared by the Parties in accordance with
their respective Shares.

 

(d) Subordination. For clarity, the Parties agree that the rights of each Party
to enforce claims of infringement with respect to a Collaboration Compound or
Collaboration Product may be made subordinate to a subsequent Partnering
Agreement if such Collaboration Compound or Collaboration Product is
commercialized by Partnered Commercialization. Any



--------------------------------------------------------------------------------

(e) enforcement award received by a Party pursuant to a Partnering Agreement
shall be included in the Product Profit (Loss) calculations in this Agreement
during the Collaboration Period.

 

8.5 Other Enforcement.

 

(a) Notwithstanding Section 8.4, if one Party has opted out of Development and
Commercialization pursuant to Section 3.7(a)(i), or opted-out on a territory by
territory basis in accordance with Section 4.12, Section 3.7(a)(ii) or Section
3.7(a)(iii), or the Agreement has terminated in accordance with Article 11, the
Non-Removed Party shall have the first right, but not an obligation, to
institute, prosecute and control, using counsel of the Non-Removed Party’s
choice, any suit, action or proceeding with respect to such infringement,
misappropriation or action for declaratory relief to the extent regarding any
Joint Other Patent, Collaboration Patent, Prior Collaboration 17206 Patent,
Outside Formulation and Manufacture-Specific Patent, or Original Nuvelo Patent,
specifically subject to Section 8.5(b). If the Non-Removed Party initiates any
such suit, action or proceeding, the other Party agrees to be joined as a party
plaintiff if required by law in order for the Non-Removed Party to initiate and
prosecute such action or proceeding, and to provide the continuing Party, at the
Non-Removed Party’s sole cost and expense, reasonable assistance and authority
to initiate and prosecute such action or proceeding. If the Non-Removed Party
fails to institute an action or proceeding with respect to such infringement,
misappropriation, or action for declaratory relief within a period of
one-hundred-twenty (120) days after notice of such, and fails thereafter to
prosecute such suit, action or proceeding, the other Party shall have the right,
but not the obligation, to institute and/or prosecute and control an action or
proceeding in its name with respect to such infringement, misappropriation or
action for declaratory relief by counsel of the other Party’s choice. If the
other Party institutes any such action or proceeding, the first Party agrees to
be joined as a party plaintiff if necessary for the other Party to institute and
prosecute such suit, action or proceeding, and to give the other Party
reasonable assistance and authority to institute and prosecute such action or
proceeding. Any amounts recovered in such suit, action or proceeding by either
the first Party or the other Party shall (i) be used first to reimburse the
enforcing Party, for the costs and expenses reasonably incurred in connection
with such suit, action or proceeding (including attorneys and expert fees) and
(ii) after such reimbursement, the remainder, if any, shall be divided [*] to
the enforcing Party and [*] to non-enforcing Party. Any expenses incurred by the
Non-Removed Party that are not reimbursed to the Non-Removed Party through
amounts recovered in the suit, action or proceeding, are deemed to be
Development Expenses for the applicable countries or territories for the
purposes of the calculation of the Opt-In Fee.

 

(b) A Party’s suit hereunder shall be limited to infringement that is
competitive with the Development and/or Commercialization of Collaboration
Compounds and/or Collaboration Products.

 

8.6 Defense of Third Party Claims.

 

(a) If, during the Collaboration Period and any Opt-In Period or (if it applies)
any Change of Control Period, a Third Party asserts that a Patent or other right
owned by it is infringed or misappropriated by the manufacture, import, use,
sale or offer for sale of any Collaboration Compound or Collaboration Product,
the Party first obtaining knowledge of such a

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

claim shall immediately provide the other Party with notice of such claim and
the related facts in reasonable detail. The Lead Marketing Party shall determine
how to best control the defense of any such claim, and the Parties may enter
into a subsequent agreement governing such defense. The Non-Lead always has the
right to defend itself at its cost and expense if it disagrees with the Lead’s
strategy. If the Parties are conducting the defense in a manner specified by the
Lead Marketing Party, or the Parties are defending themselves as provided for in
a joint agreement entered into at the time, then all costs, liabilities and
proceeds associated with the defense of a given claim with respect to a
Collaboration Compound or Collaboration Product shall be treated as Development
Costs if they occur during Development, and Allowable Commercialization Expenses
if they occur during Commercialization. During the Collaboration Period and any
Opt-In Period, neither Party shall enter into a settlement agreement with such
Third Party that is materially adverse to the rights of the other Party under
this Agreement without the written consent of the other Party.

 

(b) If during a period outside the Collaboration Period and any Opt-In Period a
Third Party asserts that a Patent or other right owned by it is infringed or
misappropriated by the manufacture, import, use, sale or offer for sale of any
Collaboration Compound or Collaboration Product, the Party first obtaining
knowledge of such a claim shall immediately provide the other Party with notice
of such claim and the related facts in reasonable detail. Each Party shall have
the right, but not the obligation, to defend itself with respect to such claims.
In this case, each Party shall bear all costs incurred by it in association with
such defense. Any final settlement or damage awards that shall be paid to such
Third Party shall be borne by the Parties as determined in the applicable award
or settlement, but neither Party shall enter into a settlement agreement with
such Third Party that is materially adverse to the rights or commercial
interests of the other Party under this Agreement without the written consent of
the other Party.

 

ARTICLE 9

 

CONFIDENTIALITY

 

9.1 Nondisclosure of Confidential Information. Unless otherwise expressly
provided in this Agreement, all Information and Know-How disclosed by one Party
to the other Party pursuant to this Agreement that is marked or otherwise
identified at the time of disclosure as “confidential” or “proprietary” shall be
“Confidential Information” of the disclosing Party. Confidential Information
also includes all Information and Know-How developed by either Party in carrying
out this Agreement and disclosed (a) to the other Party, (b) disclosed in
discussions or (c) learned by a Party from the other hereunder through
observation. Confidential Information also includes all Information and Know-How
disclosed by either Party under the Prior Collaboration to the extent that such
Information disclosed under the Prior Collaboration relates to a Collaboration
Compound (“Prior Collaboration Confidential Information”), which Prior
Collaboration shall be superseded by the signing of this Agreement with respect
to the Prior Collaboration Confidential Information, in accordance with Section
15.1. The Parties agree that during the Term, and for a period of [*]
thereafter, a Party receiving Confidential Information of the other Party will:
(i) maintain in confidence such Confidential Information to the same extent such
Party maintains its own proprietary information of similar kind and value; (ii)
not disclose

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

such Confidential Information to any Third Party without prior written consent
of the disclosing Party, except for disclosures made to any Third Party in
accordance with Section 9.3(b); and (iii) not use such Confidential Information
for any purpose except those permitted by this Agreement or for the purpose of
exercising such Party’s rights and performing such Party’s obligations under
this Agreement.

 

9.2 Exceptions. The obligations in Section 9.1 shall not apply to Information
that the receiving Party can show by competent contemporaneous written proof:

 

(a) Was or becomes available to the public other than through an act or omission
by the receiving Party in breach of this Agreement;

 

(b) Was known to the receiving Party, without obligation to keep it
confidential, before disclosure of the Confidential Information by the
disclosing Party;

 

(c) Is subsequently disclosed to the receiving Party with no obligation to keep
it confidential by a Third Party lawfully in possession thereof not under an
obligation to keep it confidential; or

 

(d) Has been independently developed by and employee, contractor or agent of the
receiving Party without the knowledge, application or use of the Confidential
Information.

 

9.3 Authorized Disclosure.

 

(a) A Party may disclose the Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary in the following
instances:

 

(i) Filing or prosecuting Patents as contemplated under this Agreement;

 

(ii) Regulatory Documentation;

 

(iii) Prosecuting or defending litigation solely to the extent required by
applicable law; and

 

(iv) Complying with applicable governmental laws rules, and regulations;
provided, however, that in the event of any such anticipated disclosure of the
disclosing Party’s Confidential Information by the receiving Party, the
receiving Party shall, except where impracticable and except as provided in
Section 9.3(c), give reasonable advanced notice to the disclosing Party of such
disclosure requirement so that the disclosing Party may seek confidential
treatment, a protective order and/or other appropriate remedy and the receiving
Party shall reasonably cooperate to assist the disclosing Party in seeking such
protection.

 

(b) A Party may disclose the Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary in connection with
the performance of this Agreement, to Affiliates and actual or prospective
licensees, sublicensees, Third Party Partners, contractors, research
collaborators, employees, consultants, or agents, each of whom before disclosure
must be bound by similar obligations of confidentiality and non-use at least



--------------------------------------------------------------------------------

equivalent in scope to those set forth in this Article 9. The Lead Marketing
Party and its sublicensees may also disclose publicly clinical data for use in
connection with the marketing of Collaboration Products in accordance with the
customary practice of the pharmaceutical industry.

 

(c) The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
under reasonable obligations and/or assurances of confidentiality to investment
bankers, investors, and potential investors, lenders and potential lenders and
other sources and other potential sources of financing. Such terms may be
disclosed by a Party under binding contractual obligations of confidentiality no
less stringent than the confidentiality obligations contained herein, provided
that the term of such contractual obligations of confidentiality may be [*], to
licensees and potential licensees, acquirer or merger partners and potential
acquirer or merger partners. In addition, a copy of this Agreement may be filed
by either Party with the Securities and Exchange Commission if such filing is
required by law or regulation. In connection with any such filing, the Party
making such filing shall use commercially reasonable efforts to obtain
confidential treatment of economic and trade secret information, and, unless
impractical due to the speed with which any such disclosure must be made, shall
provide the other Party with the proposed confidential treatment request with
reasonable time for such other Party to provide comments (no less than [*]),
which comments shall be reasonably considered by the filing Party.

 

9.4 Return of Confidential Information. The receiving Party shall keep
Confidential Information belonging to the disclosing Party in appropriately
secure locations. Upon the termination or expiration of this Agreement, any and
all Confidential Information possessed in tangible form by a receiving Party,
its Affiliates or sublicensees or its or any of their officers, directors,
employees, agents, consultants or clinical investigators and belonging to the
disclosing Party, shall, upon written request, be immediately returned to the
disclosing Party (or destroyed if so requested) and not retained by the
receiving Party, its Affiliates or sublicensees or any of their officers,
directors, employees, agents, consultants or clinical investigators, but, to the
extent any rights or licenses survive the termination of this Agreement pursuant
to Article 11, each Party shall be entitled to retain any Confidential
Information of the other Party that is reasonably required to exercise such
rights and licenses for so long as such rights and licenses survive and upon
expiration, Confidential Information that constitutes jointly-owned Know-How is
not required to be returned. Notwithstanding the foregoing, each Party may
retain one (1) copy of any Confidential Information in an appropriately secure
location solely for legal record-keeping purposes.

 

9.5 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be made pursuant to a press release approved by the
Parties. Any other publication, news release or other public announcement
relating to this Agreement or to the performance hereunder, shall also be
reviewed and approved by both Parties; provided, however, that any disclosure
which is required by applicable law may be made without the prior consent of the
other Party, although the other Party shall be given prompt notice of any such
legally required disclosure and to the extent practicable shall provide the
other Party an opportunity to comment on the proposed disclosure.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

9.6 Publications. During the Collaboration Period and except as otherwise
expressly provided in this Article 9, neither Party shall publish or present the
results of studies carried out under this Agreement without the opportunity for
prior review by the other Party. Upon the expiration or termination of the
Collaboration Period, the Opted-Out Party shall not publish or present anything
arising out of or resulting from the Collaboration without the Continuing
Party’s prior written consent. During the Collaboration Period, each Party
agrees to provide the other Party the opportunity to review any proposed
abstracts, manuscripts or presentations (including verbal presentations) which
relate to any Collaboration Compound or Collaboration Product at least 30 days
before its intended submission for publication and agrees, upon request, not to
submit any such abstract or manuscript for publication until the other Party is
given a reasonable period of time to secure patent protection for any material
in such publication which it believes to be patentable. Both Parties understand
that a reasonable commercial strategy may require delay of publication of
information or filing of patent applications. The Parties agree to review and
consider delay of publication and filing of patent applications under certain
circumstances. The JSC will review such requests and recommend subsequent
action. Except as otherwise provided in this Article 9, during the Collaboration
Period a Party shall not publish or publicly present Confidential Information of
the other Party without the other Party’s written consent. Nothing contained in
this Section 9.6 shall prohibit the inclusion of Information necessary for a
patent application, so long as the nonfiling Party is given a reasonable
opportunity to review and comment on the Information to be included before
submission of such patent application. A Party that continues to Develop or
Commercialize a Collaboration Compound or Collaboration Product other than
during the Collaboration Period may publish results of studies of the
Collaboration Compound or Collaboration Product without prior consultation with
the other Party.

 

ARTICLE 10

 

TERM

 

The term of this Agreement commences as of the Effective Date and, unless
terminated earlier in accordance with Article 11, continues until such time as
no Party, Third Party Partner or any sublicensee is Developing or
Commercializing (directly or indirectly) any Collaboration Product hereunder
(the “Term”).

 

ARTICLE 11

 

TERMINATION OF COLLABORATION.

 

11.1 Termination for Material Breach. Either Party may terminate this Agreement
if the other Party materially breaches this Agreement and fails to cure the
breach within [*] days after the non-breaching Party has provided written notice
(which notice may explicitly include the notice of continuation set forth in
Section 11.3(b)) to the other Party specifying the breach and that it would
provide the basis for termination; provided, however, that the cure period shall
be only [*] days with respect to material breach of undisputed payment
obligations of either Party hereunder. If the breaching Party does not cure
within the time period required under the foregoing sentence, this Agreement
shall terminate upon the expiration of such time period. If the Parties cannot
agree as to whether a breach exists, the dispute shall be resolved pursuant to
Article 14, and no termination shall be effective until the matter is so
resolved.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

11.2 Voluntary Termination Other Than for Fault. For reasons other than the
other Party’s material breach of its obligations under this Agreement, either
Party may terminate the Agreement, in its discretion, at will, upon [*] days
prior written notice to the other Party.

 

11.3 Effect of Termination.

 

(a) General. Upon termination or expiration of this Agreement, all of the
Parties’ rights and obligations hereunder shall terminate, except as provided in
this Article 11.

 

(b) Termination for Breach.

 

(i) If a Party terminates this Agreement pursuant to Section 11.1 for breach by
the other Party, any licenses granted to the terminated Party by the terminating
Party under this Agreement automatically and immediately terminate, and the
terminated Party hereby covenants that it shall not practice the Licensed
Technology to make, have made, use, sell, offer for sale or import Collaboration
Compounds or any Collaboration Product. The terminating Party shall have the
option, in its discretion, to continue the Development and Commercialization of
Collaboration Compounds and Collaboration Products and Section 11.3(d)(i)(2)(i)
and to avoid any doubt Sections 11.3(d)(i)(2)(ii) and (v) and 11.3(d)(i)(1) and
11.3(d)(ii)-(iv) shall apply mutatis mutandis. If the terminating Party elects
to continue such Development and Commercialization, the terminating Party should
provide written notice of such election to the terminated Party within [*] after
effective termination of the Agreement. If the terminated Party does not receive
such notice within such [*] period, the terminated Party may at any time
thereafter request in writing confirmation of the terminating Party’s election
whether to continue such Development and Commercialization. The terminating
Party shall respond to such request by providing written notice of its election
to the terminated Party, within [*] after requested by the terminated Party. If
the terminating Party indicates in writing that it does not elect to continue,
or does not respond in writing that it elects to continue within [*] after
receiving the terminated Party’s request, the terminating Party shall live with
its election and shall not thereafter practice (or have practiced on its behalf
or grant sublicenses for the practice of) the Licensed Technology with respect
to Collaboration Compounds or Collaboration Products (notwithstanding any
ownership interest therein), and Section 11.3(d)(i)(2)(i) and to avoid any doubt
Sections 11.3(d)(i)(2)(ii) and (v) and 11.3(d)(i)(1) and 11.3(d)(ii)-(iv) shall
no longer apply mutatis mutandis.

 

(ii) If the terminating Party continues the Development and Commercialization of
Collaboration Compounds and Collaboration Products the terminated Party will be
treated as if such Party had opted-out on a worldwide basis, or in the remainder
of the world if the Party already opted-out in any territory or country, under
Section 3.7(a)(i) (without any corresponding rights to opt back in) and had
elected to receive royalties solely under and in accordance with Section
7.6(a)(i) in any country or territory in which it had not already opted-out,
except that royalties payable by the terminating Party to the terminated Party
in all territories under Section 7.6(a) shall be reduced by [*] subject to
Section 11.3(d) and any additional reductions in the applicable royalty rate
that apply under Sections 6.3(a), 7.6(d), 7.6(e) and 7.6(g) of this Agreement.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) Voluntary Termination. Upon voluntary termination of this Agreement by a
Party hereunder, the terminating Party shall have such rights and obligations
hereunder as apply in the event such Party had opted-out on a worldwide basis,
or in the remainder of the world if the Party already opted-out in any territory
or country, under Section 3.7(a)(i) and in accordance with Section 7.6, without
any corresponding right to opt back in, and the other Party shall have such
rights and obligations hereunder as apply in the case of such an opt-out,
subject to Section 11.3(d).

 

(d) Consequences of Opting-Out, Abandonment and Termination.

 

(i) General Consequences.

 

(1) Under this Agreement, a “Removed Party” means, as applicable in the
applicable Section, any Party that has opted out in accordance with Section 3.7,
voluntarily terminated the Agreement in accordance with Section 11.2, has been
terminated from the Agreement in accordance with Section 11.1, opted-out on a
territory by territory basis in accordance with Section 4.12, or abandoned or
has been deemed to have abandoned in accordance with Section 11.6. “Non-Removed
Party” means that Party that is not the Removed Party.

 

(2) Opt Out Under 3.7 or Voluntary Termination. If a Party opts-out of
Development and Commercialization of Collaboration Compounds and Collaboration
Products hereunder in accordance with Section 3.7 or voluntarily terminates the
Agreement in accordance with Section 11.2, then the following shall occur: (i)
the licenses granted to the Non-Removed Party in Article 6 survive and convert
to become fully exclusive (even as to the Removed Party) and fully sublicensable
without limitation (if the Removed Party cannot opt-back in in accordance with
this Agreement), and the licenses granted to the Removed Party terminate; (ii)
the Parties’ obligation, under Article 7, to Share Development Costs, any
Licensing Revenue and Product Profit(Loss) terminates as of the effective date
of the opt-out or voluntary termination; (iii) royalties payable to the Removed
Party in accordance with this Agreement survive; (iv) during the Opt-In Period
(or Change of Control Period, if it applies) the Non-Removed Party shall provide
the status reports and information regarding the Development set forth in
Section 7.2(e); and (v) and the transitional provisions set forth below in
Section 11.3(d)(ii) shall apply. Other Sections shall also survive as set forth
in Section 11.6. If a Party opts out of a Partnered Territory in accordance with
Section 3.7(a)(ii) or Section 3.7(a)(iii), the limitations set forth in this
Section 11.3(d)(i)(2) only apply with respect to the Partnered Territory.

 

(3) Opt-Out Under Section 4.12 and Abandonment Under Section 11.6. If a Party
opts-out of Commercialization of Collaboration Products on a country-by-country
or territory–by–territory basis hereunder in accordance with Section 4.12 or
abandons or is deemed to have abandoned its Development and Commercialization
rights on a country-by-country or territory by territory basis in accordance
with Section 11.6 then the following shall occur: (i) the licenses granted to
the Non-Removed Party in the applicable



--------------------------------------------------------------------------------

country or countries under Article 6 shall survive and convert to become fully
exclusive (even as to the Removed Party) and fully sublicensable without
limitation, and any licenses granted to the Removed Party in the applicable
country or countries shall terminate; (ii) the Parties’ obligation, under
Article 7, to Share the Product Profit(Loss) terminates as of the effective date
of the opt-out or abandonment with respect to the opted-out or abandoned country
or countries; and (iii) no royalties shall be payable to the Removed Party in
the opted-out or abandoned country or countries upon the effective date of the
opt-out and thereafter. Other Sections shall also survive as set forth in
Section 11.6.

 

(ii) Transitional Assistance. The Removed Party shall provide all cooperation
and assistance reasonably requested by the Non-Removed Party, at the Non-Removed
Party’s cost and expense (except as provided below), to enable the Non-Removed
Party (or its designee) to assume and/or continue, with as little disruption as
reasonably possible, the continued Development and Commercialization of
Collaboration Compounds and Collaboration Products, including by transferring
and/or otherwise providing access to all applicable Regulatory Documentation and
approvals with respect to the Collaboration Compounds and Collaboration Products
and by using reasonable efforts to transfer, or afford the Non-Removed Party the
benefits of, then existing contractors and other third party agreements
regarding the Development and Commercialization of Collaboration Compounds and
Collaboration Products (including without limitation in-licenses).

 

(iii) Manufacturing. Without limiting the generality of the foregoing, the
Removed Party shall, or shall make the Third Party manufacturer, as necessary
and to the extent reasonably possible, immediately provide to the Non-Removed
Party all process and manufacturing technology, material and data and either
transfer or provide access to Regulatory Documentation sufficient to enable the
Non-Removed Party or its Third Party designee to produce and supply the
Non-Removed Party’s requirements of Collaboration Compound or Collaboration
Product. The Removed Party shall cooperate with the Non-Removed Party with
respect to such transfer so as to permit the Non-Removed Party to begin
manufacturing and supplying its own requirements as soon as possible, including
without limitation assigning any Third Party manufacturing agreement, if
possible, to the Non-Removed Party and providing technical advice (including
reasonable advice provided at the site of the new manufacturer). If such
assignment is not possible then the Removed Party shall maintain such
agreement(s) in full force and effect and act on the Non-Removed Party’s behalf
and in accordance with the Non-Removed Party’s written instructions, at the
Non-Removed Party’s cost and expense, to obtain for the Non-Removed Party
Collaboration Compound and Collaboration Product on the terms set forth in such
agreement(s) for a period of [*] after the effective date of transfer [*]. If
the termination of the Collaboration (or opt-out) by the Removed Party is
voluntary, the Non-Removed Party shall reimburse the Removed Party for any
reasonable out-of-pocket costs incurred in connection with the transfer of the
manufacturing, and shall pay the Removed Party at the FTE Rate (or other
mutually agreed rate) for any technical advice. However, if the Removed Party
has been terminated involuntarily hereunder, then the Removed Party shall pay
for the costs and expenses set forth in the preceding sentence. In addition, the
Removed Party shall provide, or take such action as necessary to make the then
current Third Party manufacturer provide, a right of reference and access to the
Non-Removed Party to all of the Removed Party’s or the Third Party
manufacturer’s appropriate Regulatory Documentation for the manufacture of such
Collaboration Product.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iv) License for Built-in and Required Technology. To the extent that the Lead
practiced Patents or Know-How Controlled by it (and not already within the
Licensed Technology) to Develop or Commercialize Collaboration Compounds or the
Collaboration Product, and a license under such Patents or Know-How is necessary
or useful for the Non-Removed Party to continue to Develop or Commercialize
Collaboration Compounds or Collaboration Products, then such Patents and
Know-How are hereby deemed included in the Licensed Technology and are subject
to the licenses of Article 6. However, in this case, if the Non-Removed Party
wants a sublicense to such Patents and Know-How, the Non-Removed Party is
responsible for any costs owed by the Removed Party to any third party
associated with the grant of any such sublicenses, if any. This Section shall
not be read to narrow the scope of Licensed Technology as defined in the
remainder of this Agreement.

 

(v) After an Opt-In. To avoid any doubt, if a Removed Party opts back in as
permitted under Section 3.7(b), then the Agreement shall be deemed to be back in
full force and effect and the provisions of the remainder of this Agreement
shall apply in accordance with their terms in lieu of this Section 11.3.

 

11.4 Expenses. If the Collaboration is terminated pursuant to this Article 11,
each Party shall submit to the other Party a final accounting of all Development
Costs and Allowable Commercialization Expenses incurred by the reporting Party
before the termination occurs, including reasonable detail demonstrating the
specific basis for the costs and expenses included in the summary. Such
accounting shall also include any Development Costs and Allowable
Commercialization Expenses accrued before the termination occurs but not yet
incurred. The Parties shall account for and reimburse all accrued and incurred
Development Costs consistent with the terms set forth in Article 3 and Article
7. The Parties shall account for all accrued and incurred Allowable
Commercialization Expenses consistent with the computation of Product
Profit(Loss).

 

11.5 Accrued Rights; Nonexclusive Remedies. In any event, termination of the
Collaboration shall not relieve the Parties of any liability which accrued
hereunder before the effective date of such termination.

 

11.6 Abandonment of Collaboration Products.

 

(a) If at any time the Lead in a particular country or countries [*] fails to
use Diligent Efforts to Develop or Commercialize a Collaboration Compound or
Collaboration Product in accordance with Sections 3.6 and 4.13 in any country,
[*], in which the other Party has not opted-out in accordance with Section 4.12,
then the Non-Lead may notify the Lead in writing of the alleged failure and the
grounds for such assertion. If the Lead disputes such assertion of a diligence
failure, the Non-Lead may send the Lead a notice of Dispute in accordance with
Article 14, and the dispute shall be subject to the provisions of Article 14. If
the Lead is found to have failed to use Diligent Efforts by mutual decision of
the Parties in accordance with Section 14.1 or by the arbitrators in accordance
with Section 14.2, and the Lead fails to cure the breach within [*] days after
either the decision of the Parties is made in accordance with Section 14.1 or
the decision of the arbitrators is made in accordance with Article 14, as
applicable, then the Lead shall be deemed to have abandoned the Collaboration
Product in such country or countries. If the Lead fails to dispute the breach,
and fails to cure the breach within [*] days after receipt of written notice
alleging a diligence failure, the Lead shall be deemed to have abandoned the
Collaboration Product in such country or countries.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) If the Lead is deemed to have abandoned a Collaboration Product in a
specific country or countries in accordance with Section 11.6(a), upon such
abandonment or deemed abandonment, the Lead will be deemed to have opted out of
Commercialization in accordance with Section 4.12 in the applicable country or
countries and the other Party will have the right (but not the obligation) to
pursue Development and Commercialization of such Collaboration Product in such
country or countries without further compensation to the Lead in respect thereof
under this Agreement (including without limitation, without owing any opt-out
royalty) regardless of whether the other Party previously opted out of the
Collaboration in accordance with Section 3.7 in such country or countries.

 

11.7 Survival. If this Agreement expires or terminates for any reason, then in
addition to particular addition survivals and effects of particular terminations
set forth in this Article 11, the following provisions of this Agreement shall
survive for the period of time set forth in the applicable Section or Article,
or if no period is specified, in perpetuity or the maximum amount of time
permitted under applicable law: Articles 9, 10, 11 and 13 and Sections 7.6, and
7.7 through 7.10, 8.1, 8.3, 8.5, 8.6(b) (but solely with respect to suits to the
extent regarding activities that occurred during the Term) 12.5, 14.1, 14.2,
14.4, 15.1 through 15.10 and 15.12 through 15.19.

 

ARTICLE 12

 

REPRESENTATIONS AND WARRANTIES

 

12.1 Representations and Warranties of the Parties Concerning Corporate
Authorizations. Each Party represents and warrants to the other Party that:

 

(i) Such Party is duly organized and validly existing and in good standing under
the laws of the jurisdiction of its organization.

 

(ii) Such Party has the full corporate power and is duly authorized to enter
into, execute and deliver this Agreement, and to carry out and otherwise perform
its obligations hereunder.

 

(iii) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes a legal, valid and binding obligation enforceable against
it in accordance with its terms subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to the availability of particular remedies
under general equity principles.

 

(iv) Such Party’s execution, delivery and performance of this Agreement and its
compliance with the terms and conditions hereof do not, and will not during the
term of this Agreement or any of its surviving provisions conflict, with or
result in a breach of any of the terms and conditions of or constitute a default
under (i) any agreement where such conflict, breach or default would impair in
any material respect the ability of it to perform its obligations or grant
rights hereunder, (ii) the provisions of its charter document or bylaws, or
(iii) any material law, rule, regulation or any order, writ, injunction or
decree of any court or governmental authority entered against it or by which any
of its property is bound.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

12.2 Right and Authority to Grant Licenses. To avoid any doubt, the Parties
representations and warranties set forth in Section 6.2 of the Prior
Collaboration are not in any way superseded or modified by this Agreement, even
to the extent applicable to the Collaboration Compounds, Collaboration Product
and work under the Prior Collaboration with respect to or resulting in
inventions relating to 17206.

 

12.3 [*].

 

12.4 Prior Collaboration Patents. As of the Effective Date, each Party
represents and warrants to the other Party that Exhibit A sets forth all Patents
Controlled by such Party resulting from or arising out of the Prior
Collaboration directed to (a) a Collaboration Compound, (b) a method of making
any Collaboration Compound, (c) an item or device necessary to manufacture any
Collaboration Compound (including without limitation any genetic sequence coding
for 17206), (d) a method of use of any Collaboration Compound, or (e) any method
necessary for the Development of any Collaboration Compound. If either Party is
in breach of this representation and warranty, any Patent existing as of the
Effective Date and otherwise described by the foregoing sentence not listed in
Exhibit A shall be deemed automatically included in such Exhibit and within the
Prior 17206 Collaboration Patents (in accordance with the definition of such
term) and licensed hereunder and this shall be the sole and exclusive remedy for
the breach, except solely with respect to any direct, actual damages resulting
from such breach.

 

12.5 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES
MAKE NO, AND EXPRESSLY DISCLAIM ALL, REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, TITLE, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

ARTICLE 13

 

INDEMNIFICATION AND LIMITATION OF LIABILITY

 

13.1 Indemnification. Each Party (the “Indemnifying Party”) shall indemnify,
defend and hold harmless the other Party, its Affiliates and their directors,
officers, agents and employees (the “Indemnitees”) from and against any and all
claims, damages, liabilities, costs, expenses or loss, including reasonable
legal expenses and reasonable attorneys’ fees (“Losses”) resulting from or
arising out of suits, claims, proceedings or causes of action brought by a Third
Party (each, a “Third-Party Claim”) against any one or more of the Indemnitees:
(i) based on breach by the indemnifying Party of a representation or warranty
contained in this Agreement; (ii) based on breach of this Agreement or
applicable law by the Indemnifying Party or its Associates; (iii) based on
possession, research, Development, manufacture, use, offer for sale, sale or
other Commercialization, distribution, administration, storage or transport of
any Collaboration Compound or Collaboration Product by or on behalf of the
Indemnifying Party

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

13.2 (including without limitation through Third-Party Partners), so long as the
costs and profits related thereto are not required to be Shared pursuant to
Article 7 (i.e., where the non-indemnifying Party has opted out pursuant to
Section 3.7 without having opted back in under such Section 3.7 or in countries
where a Party has opted out under Section 4.12 or activities by a Continuing
Party or its Associates after termination in accordance with Article 11); or
(iv) based on the negligence or willful misconduct of the Indemnifying Party or
its Associates in the performance of this Agreement; except (in each case) to
the extent such Losses result from or arise out of (1) breach by the
non-indemnifying Party of a representation or warranty contained in this
Agreement; (2) breach of this Agreement or applicable law by the
non-indemnifying Party or its Associates; or (3) the negligence or willful
misconduct of the non-indemnifying Party or its Associates in the performance of
this Agreement. For the purposes of this Article 13, “Associates” means a
Party’s Affiliates and the Party’s and its Affiliates’ officers, directors,
employees, consultants and agents. To avoid any doubt, notwithstanding anything
express or implied to the contrary in this Agreement (including without
limitation the Financial Appendix), if a Party is required to Indemnify the
other Party with respect to a particular Loss under and in accordance with this
Section 13.1, then the Loss subject to such Indemnification shall not be deemed
Development Costs or Allowable Commercialization Expenses and shall not be
subject to Sharing under this Agreement.

 

13.3 Product Liability. Any Losses resulting from any Third Party Claims against
either or both Parties based on possession, research, Development, manufacture,
use, offer for sale, sale or other Commercialization, distribution,
administration, storage or transport of any Collaboration Compound or
Collaboration Product by (or on behalf of) either Party (including without
limitation through its Partners) for which the Parties are required to Share
costs and profits (i.e., activities hereunder that are not described by Section
13.1), to the extent such Losses are not subject to the indemnification provided
in Section 13.1, shall be deemed Development Costs or Allowable
Commercialization Expenses not subject to budgetary limitations hereunder, and
shall be shared by the Parties according to their respective Shares.

 

13.4 Procedures. The Indemnitees shall give prompt written notice to the
Indemnifying Party of any Third Party Claim, with respect to which
indemnification may be required under this Article 13, provided, however, that
failure to give notice shall not impair the obligation of the Indemnifying Party
to provide indemnification hereunder except if and to the extent that failure
materially impairs the ability of the Indemnifying Party successfully to defend
the Third Party Claim. The Indemnifying Party shall be entitled to assume the
defense and control of any Third Party Claim at its own cost and expense, but
the Indemnitees shall have the right to be represented by its own counsel at its
own cost in such matters. The Indemnitees shall provide all reasonable
assistance to the Indemnifying Party, at the Indemnifying Party’s expense, in
connection with the defense of any Third Party Claim hereunder. In the event the
Indemnifying Party does not assume control of any Third Party Claim, the
Indemnitees may assume such control of the defense and settlement of such claim
at the sole cost and expense of the Indemnifying Party. Neither Party shall
settle or dispose of any Third Party Claim in any manner which would adversely
impact the rights or interests of the other Party under this agreement without
the other Party’s prior written consent.

 

13.5 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE



--------------------------------------------------------------------------------

OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT,
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT
OF THIS AGREEMENT, EXCEPT TO THE EXTENT A PARTY MAY BE REQUIRED TO INDEMNIFY THE
OTHER PARTY AS SET FORTH IN SECTION 13.1 FOR AMOUNTS PAID TO A THIRD PARTY,
SHARE COSTS AS SET FORTH IN SECTION 13.3 FOR AMOUNTS PAID TO A THIRD PARTY OR IN
THE CASE OF A BREACH OF ARTICLE 9.

 

ARTICLE 14

 

DISPUTE RESOLUTION

 

14.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the term of this Agreement that relate to either
Party’s rights or obligations hereunder. It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation and without resort to
litigation. To accomplish this objective, the Parties agree that, except as
otherwise expressly provided in this Agreement, all disputes arising out of this
Agreement shall be resolved only as set forth in this Article 14. Either Party
may formally request resolution of a Dispute by providing written notice to the
other Party and requesting that the Dispute be referred to the Chief Executive
Officer of Nuvelo (or designee with full authority to resolve the dispute) and
the President of the Pharmaceutical division for Kirin (or designee with fully
authority to resolve the dispute) (the “Senior Officers”) for attempted
resolution by good faith negotiations within 60 days after receipt of written
notice of the Dispute. If Senior Officers are not able to resolve the Dispute
within such period, either Party may then invoke the provisions of Section 14.2
for Disputes that are not Launch Budget Disputes, or Section 14.3 for Launch
Budget Disputes.

 

14.2 Arbitration. If the Parties are not able to resolve a Dispute within 60
days after receipt of written notice of the dispute pursuant to Section 14.1,
such Dispute shall be settled by arbitration; provided, however, that claims for
injunctions and other equitable relief shall be submitted to a court of
competent jurisdiction; and provided further that actions relating to the
infringement, validity or enforceability of any intellectual property right,
including without limitation a Patent Right, of either Party shall be submitted
to a court of competent jurisdiction in the country or territory in which such
intellectual property right exists or issued. In the case of Nuvelo as the
claimant in such arbitration, such arbitration shall be held in Tokyo, Japan in
accordance with the Commercial Arbitration Rules of the Japan Commercial
Arbitration Association. In the case of Kirin as the claimant in such
arbitration, such arbitration shall be held in San Francisco, U.S.A., in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by such arbitration may be entered
in any court having jurisdiction over the party against which such award was
rendered. Such arbitration must be conducted in the English language and the
arbitrators must be fluent in the English language. The arbitrators shall
include one nominee selected by Nuvelo and one nominee selected by Kirin and a
third person selected by said nominees, which third person must be completely
independent of the Parties and the other nominees. The Parties agree that any
arbitration panel shall include members knowledgeable in international
commercial law and knowledgeable as to evaluation of biopharmaceutical
technology. The prevailing Party shall be entitled to reasonable attorneys’ fees
and costs to be fixed by the arbitrators.

 

 



--------------------------------------------------------------------------------

14.3 Certain Budgetary Disputes.

 

(a) Industry Expert Selection. If a Party provides notice of a Launch Budget
Dispute in accordance with Section 4.3(a), a Required Study Dispute arises under
Section 3.1(a)(iii), or a Sales Force Expense Mechanism Dispute arises under
Section 3.4(b)(i) of the Financial Appendix, the Parties shall within 15
business days after a Party provides notice of such dispute mutually agree upon
an Industry Expert (defined in the next sentence) to resolve such dispute.
“Industry Expert” means a person (a) who is not an employee, greater than 5%
shareholder or director of or consultant to-and is otherwise unaffiliated
with-either Party (and any Affiliate of either Party), and (b) who has at least
15 years experience as a senior executive in the biopharmaceutical and/or
pharmaceutical industry with responsibility for managing the marketing
(including without limitation launch and pre-launch activities) of
biopharmaceutical and/or pharmaceutical products. If the Parties are unable to
agree upon a single Industry Expert before the expiration of the 15 business day
period, then each shall designate 1 such person and these 2 people shall select
(within 5 business days) a third such person who shall be the sole Industry
Expert to resolve such dispute.

 

(b) Process; Standards.

 

(i) Initial Launch Budget. Within 10 business days after the Industry Expert who
shall resolve the dispute is selected, each Party shall submit its proposed
Initial Launch Budget together with draft launch plans for the applicable
country and supporting documentation (which may include without limitation a
comparison to publicly disclosed marketing activities for similar products) to
allow the Industry Expert to evaluate the overall numbers for each Party’s
proposal as to the Initial Launch Budget or revised Overall Plan. Neither Party
shall submit more than 30 pages of materials to the Industry Expert. Within 10
business days after the deadline for the Parties to submit their proposals, each
Party may (with the other Party present) make a presentation to the Industry
Expert. Neither Party’s presentation shall be more than 3 hours, including
questions and answers. Neither Party, their directors or Affiliates shall engage
in ex parte communications with the Industry Expert. Within 10 business days
after the Parties’ presentations to the Industry Expert, the Industry Expert
shall determine and disclose to the Parties what the Initial Launch Budget shall
be. The total budgetary amount of the Initial Launch Budget determined by the
Industry Expert shall be [*]. The standard that the Industry Expert shall apply
to guide his or her determination of the Initial Launch Budget shall be the
budget that provides a Collaboration Product launch, and applicable supporting
Commercialization Activities during the Initial Launch Period that are
consistent with the application of Diligent Efforts, giving particular
consideration to launches for products with similar pharmacological
characteristics and/or products to treat similar indications and/or indications
of similar market size in the applicable country, and that would be marketed by
a similar sales force (e.g., by a specialty sales force that targets [*], if
that is the target audience for the Collaboration Product). The determination of
the Industry Expert shall be binding on the Parties and not subject to further
dispute resolution under this Agreement, absent fraud, willful misconduct or ex
parte communications with the Industry Expert.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) Required Study Dispute. The process and standards for resolving a Required
Study Dispute shall be the same as those for the Launch Budget Dispute (i.e.,
subsection (i) shall apply mutatis mutandis), except that standards that are
specific to commercialization shall not apply, and the Industry Expert shall
consider and be guided in his or her decision by which Party has described the
more reasonable plan and budget for the studies mandated by the FDA, EMEA or
MHW. The plans and budgets should not provide for anything more than is required
by the FDA, EMEA or MHW.

 

(iii) Sales Force Expense Mechanism Dispute. The process and standards for
resolving a Sales Force Expense Mechanism Dispute shall be the same as those for
the Launch Budget Dispute (i.e., subsection (i) shall apply mutatis mutandis),
except that the standards for a Sales Force Expense Dispute are that the
Industry Expert shall select between the two mechanisms for determination of
Sales Force Expenses proposed by the Parties based upon which is more within
industry norms for products with similar commercialization requirements and more
closely approximates, or calculates, such Party’s actual costs reasonably
chargeable to the Collaboration in this category.

 

(c) Other Administrative Matters. Any dispute resolution under this Section 14.3
shall be administered by American Arbitration Association, in Hawaii. The
Parties shall share equally (50/50) the fees of the Industry Expert and the body
administering the dispute resolution, unless the Industry Expert, in its
discretion, determines to award such fees to a Party. Each Party shall pay its
own costs and expenses associated with preparing for an attending the dispute
resolution.

 

14.4 Exclusive Dispute Resolution Procedures. The Parties agree that, except as
otherwise expressly provided in this Agreement, the procedures set forth and/or
cross-referenced or referred to in this Article 14 shall be the exclusive means
of resolving any and all Disputes between the Parties.

 

ARTICLE 15

 

MISCELLANEOUS

 

15.1 Entire Agreement; Amendment. This Agreement, including the exhibits
attached hereto, sets forth the complete, final and exclusive agreement between
the Parties with respect to the subject matter set forth in this Agreement. This
Agreement sets forth all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties with respect to all such subject matter set forth in this Agreement
including (without limitation) the Prior Collaboration. To avoid any doubt, by
virtue of the Parties executing this Agreement, neither any Collaboration
Compound nor any Collaboration Product as of and after the Effective Date shall
be, or be deemed to be, Development Candidates or New Products under the Prior
Collaboration (as those terms are defined under the Prior Collaboration). There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties with respect to
the subject matter set forth in this Agreement other than as are set forth in
this Agreement. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.



--------------------------------------------------------------------------------

15.2 Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates.
Each Party shall remain responsible and be guarantor of the performance by its
Affiliates of any of the obligations under this Agreement and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. In particular, if any Affiliate of a Party participates in
Research or Development under this Agreement: (a) the restrictions of this
Agreement which apply to the activities of a Party with respect to Development
Compounds shall apply equally to the activities of such Affiliate; (b) the Party
affiliated with such Affiliate shall assure, and hereby guarantees, that any
intellectual property developed by such Affiliate shall be governed by the
provisions of this Agreement (and subject to the licenses set forth in Article
6) as if such intellectual property had been developed by the Party; and (c) the
Party affiliated with such Affiliate shall assure, and hereby guarantees, that
such Affiliate shall abide by the confidentiality obligations set forth in
Article 9 as if such Affiliate were such Party.

 

15.3 Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement, including amendments hereto, by each Party to the other Party are,
for all purposes of Section 365(n) of Title 11 of the U.S. Code (“Title 11”),
licenses of rights to “intellectual property” as defined in Title 11. Each Party
agrees during the term of this Agreement to create and maintain current copies
or, if not amenable to copying, detailed descriptions or other appropriate
embodiments, to the extent feasible, of all such intellectual property. In the
event of the commencement of a bankruptcy or insolvency proceeding by or against
a Party, the other Party shall be entitled to a complete duplicate of (and
complete access to) any such intellectual property and embodiments thereof. If
not already in the other Party’s possession, such other Party shall have the
right to immediate delivery of such intellectual property and embodiments upon
written request.

 

15.4 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including without limitation, an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, terrorism,
civil commotion, labor strike or lock-out, epidemic, failure or default of
public utilities or common carriers, fire, flood, earthquake, storm or like
catastrophe; provided, however, the payment of invoices due and owing hereunder
shall not be delayed by the payer because of a force majeure affecting the
payer, unless such force Majeure specifically precludes the payment process. If
any force Majeure continues for more than one hundred eighty (180) days, the
other Party may terminate this Agreement in part, on a country-by-country basis,
or in whole, if all countries are affected, upon written notice to the
nonperforming party. The effect of this termination shall be the same as if the
Party that experiences the force majeure event had terminated voluntarily under
Section 11.2.



--------------------------------------------------------------------------------

15.5 Notices. All notices required or permitted to be given under this Agreement
shall be deemed given if delivered personally or by facsimile transmission
receipt verified, mailed by registered or certified mail return receipt
requested, postage prepaid, or sent by express courier service, to the Parties
at the following addresses, or at such other address for a Party as shall be
specified by like notice, but notices of a change of address shall be effective
only upon receipt thereof.

 

If to Nuvelo:    Nuvelo, Inc.      670 Almanor Avenue      Sunnyvale, California
94085      Attention: Legal Department      Copy: Legal Department     
Telephone: 408-524-8100      Facsimile: 408-524-8145 If to Kirin:    Kirin
Brewery Company, Ltd.      26-1, Jingumae 6-chome      Shibuya-ku      Tokyo
150-8011, Japan      Attention: Licensing Department      Telephone:
81-3-5485-6206      Facsimile: 81-3-5485-6720

 

The date of receipt of any notice given under this Agreement shall be deemed to
be the date given if delivered personally or by facsimile transmission receipt
verified, seven (7) days after the date mailed if mailed by registered or
certified mail return receipt requested, postage prepaid, and two (2) days after
the date sent if sent by express courier service.

 

15.6 Consents Not Unreasonably Withheld or Delayed. Except as expressly stated
to the contrary, whenever provision is made in this Agreement for either Party
to secure the consent or approval of the other, that consent or approval shall
not unreasonably be withheld or delayed, and whenever in this Agreement
provisions are made for one Party to object to or disapprove a matter, such
objection or disapproval shall not unreasonably be exercised.

 

15.7 Maintenance of Records. Each Party shall keep and maintain all records
required by law or regulation with respect to Collaboration Products.

 

15.8 United States Dollars. References in this Agreement to “Dollars” or “$”
shall mean the legal tender of the United States of America.

 

15.9 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party. This Agreement has been drafted
in the English language and in all cases must be interpreted in the English
language.

 

15.10 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other;
but a Party may make such an assignment without the other Party’s consent to an
Affiliate or in conjunction with a merger, acquisition, or sale of all or
substantially all of the assets of such Party to which this Agreement



--------------------------------------------------------------------------------

pertains to an assignee that agrees in writing to be bound by this Agreement.
Any assignment or attempted assignment by either Party in violation of the terms
of this Section 15.10 is null and void and of no legal effect.

 

15.11 Change of Control.

 

(a) If a Party effects a Change of Control (defined below), then such Party
and/or the new or acquiring entity (collectively, “New Entity”) must still
comply with the exclusivity requirement set forth in Section 6.3. If after the
Change of Control, the New Entity has any Competing Product (defined in Section
6.3), then the New Entity must within [*]notify the other Party that the new
entity will either: (a) divest itself of or otherwise discontinue its activities
with the Competing Product, or (b) return the collaboration product with which
the Competing Product competes (whether a joint product or an opted-out product)
to the other Party by opting out under and in accordance with Section 3.7(a)(ii)
to apply mutatis mutandis. If the New Entity chooses option (a), then it has [*]
to complete the divestiture; if it chooses option (b), then the opt-out will be
effective immediately upon such notice.

 

(b) “Change of Control” means that a Party has merged with another entity, or
sold all or substantially all of its assets or otherwise been acquired by, or
come under control of (as that term is defined in Section 1.2), another entity.

 

15.12 Counterparts. This Agreement may be executed in two or more counterparts,
including facsimile counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

15.13 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

15.14 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

 

15.15 Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

15.16 Headings. The headings for each Article and Section in this Agreement, and
in the Exhibits, have been inserted for convenience of reference only and are
not intended to limit or expand on the meaning of the language contained in the
particular article or section.

 

15.17 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

15.18 Tax Treatment and Tax Structure Disclosure. Notwithstanding anything
herein to the contrary, any Party to this Agreement (and any employee,
representative, or other agent of any Party to this Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure; provided however, that such
disclosure may not be made to the extent a lack of disclosure is reasonably
necessary to comply with any applicable federal or state securities laws. For
the purposes of the foregoing sentence: (a) the “tax treatment” of a transaction
means the purported or claimed federal income tax treatment of the transaction;
and (b) the “tax structure” of a transaction means any fact that may be relevant
to understanding the purported or claimed federal income tax treatment of the
transaction.

 

15.19 Disclaimer of Agency. The relationship between the Parties established by
this Agreement is that of independent contractors, and nothing contained herein
shall be construed to (a) give either Party the power to direct or control the
day-to-day activities of the other, (b) constitute the Parties as the legal
representative or agent of the other Party or as partners, joint venturers,
co-owners or otherwise as participants in a joint or common undertaking, or (c)
allow either Party to bind the other Party or to create or assume any liability
or obligation of any kind, express or implied, against or in the name of or on
behalf of the other Party for any purpose whatsoever, except as expressly set
forth in this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

 

NUVELO, INC.   KIRIN BREWERY COMPANY, LTD. BY:  

/S/ TED W. LOVE

--------------------------------------------------------------------------------

  BY:  

/S/ KATSUHIKO ASANO

--------------------------------------------------------------------------------

NAME:   TED W. LOVE   NAME:   KATSUHIKO ASANO TITLE:   PRESIDENT AND CEO  
TITLE:   PRESIDENT, PHARMACEUTICAL DIV.



--------------------------------------------------------------------------------

EXHIBIT LIST

 

EXHIBIT

--------------------------------------------------------------------------------

   LETTER


--------------------------------------------------------------------------------

PRIOR COLLABORATION 17206 PATENTS

   A

COLLABORATION PATENTS IN EXISTENCE BEFORE PRIOR COLLABORATION

   B

17206 AMINO ACID AND NUCLEIC ACID SEQUENCE

   C

FINANCIAL APPENDIX

   D

INITIAL STEERING COMMITTEE MEMBERSHIP

   E

PRE-EXISTING THIRD PARTY LICENSES

   F

INITIAL OVERALL PLAN

   G



--------------------------------------------------------------------------------

EXHIBIT A

 

PRIOR COLLABORATION 17206 PATENTS

 

[*]

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT B

 

COLLABORATION PATENTS IN EXISTENCE BEFORE PRIOR COLLABORATION

 

[*]

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT C

 

17206 AMINO ACID AND NUCLEIC ACID SEQUENCE

 

[*]

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT D

 

FINANCIAL APPENDIX

 

DETERMINATION OF CERTAIN ACCOUNTING TERMS

 

For clarity, capitalized terms used but not defined below have the meanings
assigned to them in the body of this Agreement (i.e., the Collaboration
Agreement to which this Exhibit A is attached). This Financial Appendix is
intended to consolidate the financial definitions used in, and state certain
principles to apply to financial calculations under, this Agreement, and this
Financial Exhibit is expressly incorporated into the Agreement. The timing of
cost and payment reports and mechanics of payments are set forth in Article 7 of
the body of this Agreement. The annual timing and mechanics for establishing
Development Plan and Budgets are set forth in Sections 3.1, 3.2, 3.3, and 3.4 of
the body of this Agreement. The timing and mechanics for establishing
Commercialization Plan and Budgets are set forth in Sections 4.2 and 4.3 of the
body of this Agreement.

 

ARTICLE 1         ACCOUNTING STANDARDS AND PRINCIPLES    I 1.1    GAAP and GAAP
Counterpart    i      (a)    “GAAP”    i      (b)    “GAAP Counterpart”    i 1.2
   Accounting for Internal Costs    i 1.3    Accounting for and Payment of
External Costs and Internal Supplies and Materials    ii 1.4    No Double
Counting    ii ARTICLE 2         DEVELOPMENT-RELATED DEFINITIONS AND
CALCULATIONS    III 2.1    “Development Costs”    iii 2.2    “FTE Rate”    iv
2.3    “Licensing Revenue”    v 2.4    “Manufacturing Costs”    v 2.5   
“Partnering Costs”    vi 2.6    “Patent Costs”    vi 2.7    “Excluded Costs”   
vi 2.8    “Manufacturing”    vii ARTICLE 3    COMMERCIALIZATION-RELATED
DEFINITIONS AND CALCULATIONS    VIII 3.1    “Product Profit(Loss)”    viii



--------------------------------------------------------------------------------

3.2

   “Net Sales”    viii

3.3

   “Licensing Revenue”    ix

3.4

   “Allowable Commercialization Expenses”    ix      (a)    “Cost of Goods”   
ix      (b)    “Marketing, Sales and Distribution Costs”    ix           (i)   
“Sales Force Expenses”    x           (ii)    “Marketing Management”    x       
   (iii)    “Market and Consumer Research”    x           (iv)    “Advertising,
Education and Consumer Promotion”    x           (v)    “Trade Promotion and
Distribution    xi      (c)    “Partnering Costs”    xi      (d)    “Post-Launch
Product R&D Expenses”    xi      (e)    “Patent Costs”    xi

3.5

   Allocation of Costs That May be Included in Allowable Commercialization
Expenses    xi

 

ARTICLE 1

 

ACCOUNTING STANDARDS AND PRINCIPLES

 

1.1 GAAP and GAAP Counterpart. All calculations hereunder shall be made in
accordance with GAAP (in the case of Nuvelo) or GAAP Counterpart (in the case of
Kirin).

 

(a) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(b) “GAAP Counterpart” means the accounting conventions, rules and procedures
governing accounting practices as established, and revised or amended, by the
applicable accounting standards organization or governmental or regulatory
authority(ies) in Japan, consistently applied.

 

1.2 Accounting for Internal Costs. Each Party will budget and account for
Collaboration activities carried out by a Party or its Affiliate, on an FTE
basis, at the FTE Rate (defined below in Section 2.2 of this Financial Appendix)
on an accrual basis, as those expenses are accrued pursuant to GAAP or GAAP
Counterpart, and not a cash basis. Such activities shall be referred to herein
as “Internal Activities.” Internal Activities shall not include any activities
carried out by any non-employee or by any non-employee Third Party engaged by a
Party or any Affiliate. The only Internal Activities for which this rule (of
accounting on an FTE basis at the FTE Rate on an accrual basis) does not apply
are: (a) Manufacturing activities for which certain specified additional
overhead is included in accordance with Section 2.4 of this Financial

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Appendix, and (b) Sales Force Expenses, which are addressed in Section 3.4(b)(i)
of this Financial Appendix. The costs and expenses associated with
Extraordinary, Collaboration-Specific Laboratory Supplies, Materials and
Equipment necessary to conduct Internal Activities are not incorporated into the
FTE Rate and are accounted for in accordance with Section 1.3 below, but the
costs and expenses of all other laboratory supplies, materials and equipment
used or consumed by FTEs that are funded through Sharing of expenses hereunder
are deemed incorporated in the FTE Rate and shall not be separately payable
hereunder.

 

“Extraordinary, Collaboration-Specific Laboratory Supplies, Materials and
Equipment” as used in this Financial Appendix means those laboratory supplies,
materials and equipment that are not routinely used in the ordinary course of
research and development of protein-based therapeutics, but that rather are
purchased and used solely for Development and Commercialization activities under
the Collaboration. As examples (without limitation) to illustrate what are and
are not Extraordinary, Collaboration-Specific Laboratory Supplies, Materials and
Equipment, pipettes, pipette tips, dishware, and commonly used growth media are
not Extraordinary, Collaboration-Specific Laboratory Supplies, Materials and
Equipment, but control recombinant proteins that would only be used for
Development and Commercialization activities under the Collaboration and mammals
used solely for Development and Commercialization activities under the
Collaboration would be Extraordinary, Collaboration-Specific Laboratory
Supplies, Materials and Equipment.

 

1.3 Accounting for and Payment of External Costs and Internal Supplies and
Materials.

 

(a) Each Party will budget and account for external costs (i.e. the costs of
Collaboration activities that are not Internal Activities) and the costs and
expenses associated with Extraordinary, Collaboration-Specific Laboratory
Supplies, Materials and Equipment necessary to conduct Internal Activities (but
excluding upfront, reservation or prepaid CRO costs and Manufacturing Costs),
that are subject to Sharing on an accrual basis as those expenses are accrued
pursuant to GAAP or GAAP Counterpart, and not on a cash basis, except as
expressly set forth in Sections 1.3(b) and 1.3(c) of the Financial Appendix.

 

(b) With respect to Development Expenses payable to clinical research
organizations (“CROs”) and Manufacturing Costs payable to Third Parties for
Development or Commercialization supplies of Collaboration Compound or
Collaboration Product that are subject to Sharing and for which a single invoice
requires a single payment to a Third Party equal to or greater than [*], these
external costs shall not await reconciliation at the end of the quarter or year,
but rather a Party paying such an invoiced or contractual amount equal to or
greater than [*] in a single payment to a non-employee Third Party may
immediately upon paying the Third Party, invoice the other Party for such other
Party’s Share of the amount paid to the Third Party, to the extent otherwise
subject to Sharing hereunder and within the budgetary limitations set forth in
Sections 7.2(c) and 7.3 of the Agreement (the “Limits”), and the Party receiving
any such invoice shall pay its invoiced Share within [*] days after receipt of
the invoice by the receiving Party.

 

(c) With respect to prepaid Development Expenses payable to CROs and prepaid
Manufacturing Costs payable to Third Parties for Development or
Commercialization

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

supplies of Collaboration Compound or Collaboration Product (“Prepaid Expenses”)
that are subject to Sharing (and which are due in single payments of less than
[*], such that they are not eligible to be billed in the middle of an accounting
period under subsection (b)), to the extent set forth in the remainder of this
sentence these external costs shall not be accounted for on an accrual basis,
but rather a Party paying such a Prepaid Expense to a non-employee Third Party
may include the entire amount in the applicable quarterly reconciliation (i.e.,
the next reconciliation after the quarter in which such pre-paid expense was
actually paid), subject to not exceeding the Limits. For Prepaid Expenses in
excess of any applicable Limit, to the extent of the excess, such Prepaid
Expenses may be Shared with the reconciliation for the next calendar quarter or
budget year to the extent such Sharing would not cause a Limit to be exceeded,
every quarter or budget year until there is no further such excess.

 

1.4 No Double Counting.

 

(a) Notwithstanding anything express or implied in this Agreement (including
without limitation any express or implied overlap in the definitions of
different types of costs and expenses that are subject to Sharing hereunder), in
no event shall a particular cost or expense included in the calculation of an
amount required to be Shared under this Agreement also be included in the
calculation of another amount required to be Shared under this Agreement.
Without limiting the generality of the foregoing, if and to the extent a
particular cost or expense is included in the calculation of one category of
Allowable Commercialization Expenses, then it shall not also be included in the
calculation of another category of Allowable Commercialization Expenses, even if
such cost or expense would otherwise be included in each such category based on
the definitions of each such category.

 

(b) Allowable Commercialization Expenses and Development Costs shall each
exclude: (1) all costs otherwise reimbursed or otherwise paid by one Party to
the other pursuant to this Agreement and, for the avoidance of doubt, shall also
exclude any unreimbursed remainder portion of costs where the other portion of
such costs was reimbursed pursuant to this Agreement (for example, if Kirin
already reimbursed Nuvelo for Kirin’s Share of Manufacturing Costs for
Collaboration Product hereunder, Nuvelo must exclude its remaining unreimbursed
Share of such amount from its Allowable Commercialization Expenses to be further
shared between the Parties); and (2) all costs reimbursed or paid by any Third
Party (including without limitation through funding by Third Party Partners,
through grant funding that covers Collaboration activities, and Manufacturing
Costs recouped through transfer payments that are not otherwise included as
revenues in the calculations hereunder).

 

ARTICLE 2

 

DEVELOPMENT-RELATED DEFINITIONS AND CALCULATIONS

 

2.1 “Development Costs”

 

(a) means the costs and expenses incurred or accrued (as applicable in
accordance with Article 1 of this Financial Appendix) by a Party or for its
account after the Effective Date, pursuant to and consistent with the applicable
Development Plan and Budget and are specifically attributable to the Development
of Collaboration Products, including, without limitation:

 

(i) costs and expenses, including the cost of FTEs, of preclinical design and
evaluation of Collaboration Products, and costs of studies on the toxicological,
pharmacokinetic, metabolic or clinical aspects of Development Compounds (such
costs include the costs of any consultants or other Third Parties engaged by the
Lead Development Party to conduct such design or evaluation);

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) costs and expenses, including the cost of FTEs, of pre-IND studies;

 

(iii) Manufacturing Cost (with [*]) of preclinical supplies of Collaboration
Products, including GMP materials, as further specified in Article 5, and
freight, insurance and other transportation charges for Collaboration Compound
or Collaboration Product;

 

(iv) costs and expenses, including the cost of FTEs, of conducting clinical
trials, including label expansion trials, on Collaboration Products;

 

(v) Manufacturing Costs (with [*]) of clinical supplies of a Collaboration
Product, as further specified in Section 5.1 and Article 7, and freight,
insurance and other transportation charges for Collaboration Compound or
Collaboration Product;

 

(vi) costs and expenses, including the cost of FTEs, of preparing, submitting,
reviewing or developing data or information for the purpose of submission to a
Regulatory Authority to obtain approval to Commence Phase 1 Trials, Phase 2
Trials, Phase 3 Trials, including Phase 3B Trials, label expansion trials or to
obtain Regulatory Approval for Collaboration Products, including Manufacturing
Costs (with [*]) associated with the submission of data to Regulatory
Authorities regarding the planned commercial manufacture of Collaboration
Products in connection with any application for Regulatory Approval of
Collaboration Products;

 

(vii) fees, including FDA user fees and the cost of FTEs, associated with U.S.
and foreign Regulatory Documentation or other U.S. and foreign governmental
requirements related to Collaboration Products;

 

(viii) Patent Costs and costs and expenses, including the cost of FTEs, of Third
Party licenses under Patents or other intellectual property rights reasonably
necessary to develop Collaboration Compounds or Collaboration Products;

 

(ix) Partnering Costs, subject to Section 2.5; and

 

(x) any other costs and expenses, excluding the cost of FTEs, directly related
to Development that are specifically included in the Development Plan and
Budget, or otherwise expressly and specifically deemed to be Development Costs
under this Agreement; and

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) includes the costs of in-licenses for research tools, where the in-licensing
occurs after the Effective Date, the license is limited to internal development
and the subject matter of the license will be used for Development; and

 

(c) excludes Excluded Costs (defined in Section 2.7 of this Financial Appendix).

 

Overhead Charges for Development (other than for Manufacturing) shall be
accounted for, Shared and otherwise reimbursed between the Parties solely as
they are incorporated into the FTE Rate (without limiting Section 2.2).

 

2.2 “FTE Rate” means the rate at which each Party shall reimburse the other
Party for costs related to FTEs conducting Collaboration activities. “FTE Rate”
shall be calculated based on the assumption that an employee working full time
will work 1900 hours per calendar year. For clarity, however, a single
individual who works more than 1900 hours per calendar year shall still be
treated as one FTE for the purpose of the FTE Rate (or applicable fraction
thereof if not devoted to the Collaboration full time). Such rate shall cover
all salary, benefits and facilities used internally by the Parties for Internal
Activities and all overhead charges associated with Internal Activities (defined
below), as well as all supplies used by the FTEs other than Extraordinary
Collaboration-Specific Laboratory Supplies, Materials and Equipment. The cost of
facilities used by an FTE, supplies used by an FTE that are not Extraordinary
Collaboration-Specific Laboratory Supplies, Materials and Equipment, and
overhead charges associated with Internal Activities, shall be referred to
herein as “Overhead Charges”. The FTE Rate shall be $[*] for each Kirin FTE in
[*], if any, and $[*] for each Nuvelo FTE in [*]. After [*], the FTE Rate shall
be adjusted at the end of every calendar year, for the following calendar year,
by a percentage equal to the percentage change (whether an increase or decrease)
in the Consumer Price Index (“CPI”) (a) in the California San Francisco Bay Area
with respect to Nuvelo, Inc. as reported by the United States Bureau of Labor
Statistics, and (b) in Japan as publicly reported by the Japanese Ministry of
Internal Affairs and Communications with respect to Kirin, in each case for the
calendar year then ending. The adjustment shall be made by taking the FTE Rate
in effect for the calendar year then ending and increasing or decreasing (as
applicable) by such change in the CPI. The Extraordinary Collaboration-Specific
Laboratory Supplies, Materials and Equipment are not included in the FTE Rate.
All Overhead Charges (except to the extent included in Manufacturing Costs as
provided in Section 2.4(b)) are included in the FTE Rate and no separate or
additional fee for Overhead Charges shall be subject to Sharing hereunder. For
purposes of clarity, each Party is responsible for paying the salaries and
benefits of its employees.

 

2.3 “Licensing Revenue” means any and all forms of consideration that the
Parties receive directly or indirectly from a Third Party Partner in accordance
with a Partnering Agreement, which may include upfront license fees, annual
license or maintenance payments, milestone payments, royalties, imputed income
on interest-free loans received from such Third Party Partner, loans forgiven by
such Third Party Partner pursuant to or in connection with a Partnering
Agreement, other similar payments and the value of any non-monetary
consideration received from a Third-Party Partner pursuant to or in connection
with a Partnership Agreement; but, Licensing Revenue shall not include any of
the following amounts received by a Party or its Affiliate under a Partnering
Agreement: (a) research and development support (at a reasonable

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

FTE value); (b) reimbursement of trademark or Patent preparation, filing,
prosecution, maintenance, enforcement or defense expenses; (c) payments directly
attributable to supplying goods at no more than [*] of actual manufacturing
cost, or services (at actual cost accounted for on an FTE basis), to such Third
Party Partner to enable the commercialization of a Collaboration Product; (d)
payment for equity sold at the fair market value therefore as determined by the
public market for the stock, specifically excluding any premium to such fair
market value. Each Party’s Share of Licensing Revenue, if any, shall be
calculated on a pre-tax basis, and withholding taxes, if any, with respect to
payments on a Party’s Share of Licensing Revenue shall be treated in accordance
with Section 7.8 (“Taxes”) of this Agreement. For purposes of this definition,
“fair market value therefore as determined by the public market for the stock”
means the weighted average selling price on the nationally recognized exchange
where such equity is normally sold on the 10 trading days preceding (and not
including) the date the investment is made (or, if earlier, the date such
investment is committed to in a legally binding way with such commitment being
publicly known). The weighted average selling price shall be calculated by
adding together the selling prices of all shares of such equity sold during such
10 trading days, and dividing by the total number of shares sold during such 10
trading days. In such calculation, if multiple shares are sold at the same
price, then such price shall be taken into the calculation once per share sold
at such price. For example, if a total of 100 shares were sold, 75 at a price of
$20, and 25 at a price of $30, then the weighted average selling price of such
shares would be

((75)*($20)) + ((25) * ($30))   , or $22.50. The sales price of each share shall
be as reported by the exchange on which such equity is traded. 100  

 

2.4 “Manufacturing Costs” means all costs and expenses—including the cost of
FTEs solely if Manufacturing and supply is being performed by a Party—incurred
in and reasonably allocable in accordance with GAAP or GAAP Counterpart, as
applicable, to the Manufacturing and supply of any Collaboration Compound or
Collaboration Product during the Collaboration, including without limitation
costs, expenses, and fees, and upfront and reservation fees, for Manufacturing
and/or supply resulting from or arising out of any Partnering Agreement or Third
Party Manufacturing and/or supply agreement for a Party’s Manufacture and/or
supply of a Collaboration Compound or Collaboration Product.

 

(a) Time spent by any of the Lead’s FTEs managing any Third Party supplier of
Collaboration Compound or Collaboration Product is excluded from the calculation
of Manufacturing Costs (and thus (without limitation) from Development Costs and
Product Profit(Loss)).

 

(b) Manufacturing Costs of Collaboration Product manufactured by a Party shall
be equal to such Party’s fully burdened Manufacturing cost, consisting of the
Party’s direct costs to Manufacture, plus an allocation of Manufacturing
overhead costs equal to those costs that are specifically attributable to such
Party’s supervisory functions, support services functions, facilities and
occupancy costs and its payroll, information systems, human resources and
purchasing functions properly allocable, in accordance with GAAP or GAAP
Counterpart, as applicable, to Manufacturing, plus the cost of normal volume
losses, inventory write-offs and direct and indirect materials and supplies, but
specifically excluding (i) [*]and (ii) [*], except in the case of each (i) and
(ii) solely to the extent the Parties mutually agree in writing to include such
costs in their sole discretions with neither Party having a final say.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.5 “Partnering Costs” means the costs and expenses, including the cost of FTEs,
incurred or accrued (as applicable in accordance with Article 1 of this
Financial Appendix) by the Lead Development Party or Lead Marketing Party in
connection with Partnering Negotiation Activities, solely to the extent that
such costs and expenses are (i) attributable to activities in direct relation to
Third Parties that actually execute Partnering Agreements, and thus become Third
Party Partners and not reimbursed by the Third Party Partner; and (ii)
attributable to activities in direct relation to Third Parties that did not
execute a Partnering Agreement, but the costs and expenses subject to Sharing in
this case shall [*] of the costs and expenses set forth in (i) of this Section
2.5; but in either case excluding activities not solely related to a
Collaboration Product or Collaboration Compound (for example, without limiting
the foregoing, the costs of a general corporate presentation by Nuvelo regarding
multiple current candidates under development would not be included as a
Partnering Cost). The Non-Lead’s Share of any Partnering Costs shall not be
reimbursed to the Lead until and unless the Lead enters into a Partnering
Agreement that generates Licensing Revenues. If the Lead enters into a
Partnering Agreement that generates Licensing Revenues, then the Non-Lead’s
Share of any already accrued Partnering Costs, and any Partnering Costs
subsequently accruing as a result of any subsequent Partnering Negotiation
Activities, shall be deducted from any Licensing Revenue due to the Non-Lead in
accordance with the Agreement, if any is due. None of the foregoing Partnering
Costs shall be recoverable other than against such Share of Licensing Revenues.

 

2.6 “Patent Costs” means the costs and expenses, including the cost of FTEs, of
preparing, filing, prosecuting and maintaining any Collaboration Patent,
Original Nuvelo Patent, Outside Formulation and Manufacture Specific Patent,
Other Background Patent that the Parties have mutually agreed to include in the
Collaboration pursuant to Section 6.7, or Prior Collaboration 17206 Patent. The
enforcement and defense of Patents are not included in the term Patent Costs,
and are allocated between the Parties as set forth in Article 8 of the
Agreement. With respect to the Original Nuvelo Patents, Outside Formulation and
Manufacture-Specific Patents, and Other Background Patents, to the extent that
such Patents cover (as defined in Section 7.6(c)) Collaboration Compounds and/or
Collaboration Products (“Collaboration Subject Matter”) and also relate to other
compounds and products (“Non-Collaboration Subject Matter”), the costs and
expenses to prosecute and maintain such Patents shall be reasonably allocated
between Collaboration Subject Matter and Non-Collaboration Subject Matter;
provided, however, that if in any such Patents, claims to Non-Collaboration
Subject Matter are not being actively prosecuted and have not issued, the
reasonable allocation shall not begin until such claims begin to be actively
prosecuted or issue.

 

2.7 “Excluded Costs” means: (a) any direct or indirect damage, loss or cost, or
special, incidental or punitive damages arising out of the gross negligence,
recklessness, or willful misconduct of a Party or its Affiliates or their
respective officers, directors, employees or agents in connection with the
manufacture, Development or Commercialization of a Collaboration Product; (b)
any Loss for which a Party is obligated to indemnify the other Party under and
in accordance with Section 13.1 of the Agreement; or (c) any direct or indirect
damage, loss or cost, or special, incidental or punitive damages arising out of
the failure by a Party to properly report adverse incidents or adverse events
with the Collaboration Product, of which the Party is actually aware, in
accordance with Section 3.8(d) of the Agreement. Nothing in this definition of
Excluded Costs or its exclusion from Development Costs and Allowable
Commercialization Expenses limits or modifies, or is intended to limit or
modify, the provisions of Article 13 of this Agreement.

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.8 “Manufacturing” or “Manufacture” means the following processes and
activities necessary to create preclinical, clinical or commercial grade
Collaboration Compound or Collaboration Product that can thereafter be shipped
in bulk or finished form:

 

(a) acquisition and storage of any bulk and raw materials necessary for
Collaboration Compound, Collaboration Product or placebo, and conversion of raw
materials into bulk Collaboration Compound, Collaboration Product or placebo;

 

(b) repairs and maintenance of equipment and facilities necessary to perform the
other processes and activities set forth in this Section 2.8;

 

(c) formulation activities, process development, process validation,
manufacturing scale-up, development-stage manufacturing, clinical manufacturing
of Collaboration Product and necessary placebos;

 

(d) commercial scale-up of Collaboration Product;

 

(e) filling and finishing, including vialing, encapsulation or filling in a
different presentation, and labeling and packaging; and

 

(f) ongoing quality assurance/quality control development, including statistical
analysis, test method development, assay development, stability testing and
report writing.

 

ARTICLE 3

 

COMMERCIALIZATION-RELATED DEFINITIONS AND CALCULATIONS

 

3.1 “Product Profit(Loss)” means the profits or losses resulting from the
Commercialization of a Collaboration Product and is equal to (a) Net Sales plus
any grant funding or insurance or litigation awards, in accordance with the
terms of the Agreement, proceeds related to Collaboration Products and Licensing
Revenue, if any, less Allowable Commercialization Expenses. For purposes of
calculating Product Profit(Loss) in any calendar quarter, costs shall be
calculated on an incurred or accrued basis as applicable in accordance with
Article 1 of this Financial Appendix. Product Profit(Loss) shall be calculated
on a pre-tax basis. Legally required withholding from Product Profit (Loss)
shall be handled as set forth in Section 7.8 of this Agreement. Product
Profit(Loss) to be Shared by the Parties as set forth in Section 7.4 of this
Agreement shall be calculated subject to Section 7.3 of this Agreement.

 

The remainder of this Article 3 of the Financial Appendix provides the defined
accounting terms invoked in the Product Profit (Loss) definition, in order of
appearance.

 

3.2 “Net Sales” means the gross amount billed or invoiced by a Party, its
Affiliates, or any Third Party Partner for the sale or other disposition of a
Collaboration Product (including



--------------------------------------------------------------------------------

without limitation the sale of any service that involves the use or
administration of a Collaboration Product), less the following deductions: (a)
discounts, chargebacks, allowances for bad debts or uncollectible amounts (other
than as described in (d) below) and other reasonable and customary allowances
actually taken, (b) sales, use, value added and excise taxes, import and customs
duties and clearances, tariffs, and any other similar taxes, duties or tariffs,
solely to the extent actually paid by the selling party and included in such
billed or invoiced amounts, specifically excluding taxes on the selling Party’s
net income, (c) freight, insurance, packaging costs and other transportation
charges (solely to the extent included in such billed or invoiced amounts), and
(d) amounts repaid or credits taken by reason of rejections, defects or returns
or because of retroactive price reductions or due to recalls or government laws
or regulations requiring rebates.

 

“Net Sales” excludes amounts for any Collaboration Product furnished to a Third
Party for which payment is not intended to be received in good faith, including,
but not limited to, Collaboration Products used in clinical trials and
Collaboration Products distributed as promotional and free goods.

 

“Net Sales” excludes amounts from sales or other dispositions of a Collaboration
Product between a Party and any of its Affiliates or between a Party (or any of
its Affiliates) and any Third Party Partner, solely to the extent that such
entity purchasing a Collaboration Product resells such Collaboration Product to
a Third Party and such resale is included in Net Sales.

 

3.3 “Licensing Revenue” is defined in Section 2.3 of this Financial Appendix.

 

3.4 “Allowable Commercialization Expenses” means the following expenses incurred
or accrued (as applicable in accordance with Article 1 of this Financial
Appendix) pursuant to the Collaboration that are generally consistent with the
applicable Commercialization Plan and Budget and are specifically attributable
and properly allocable to the actual or contemplated Commercialization of a
Collaboration Product in accordance with GAAP or GAAP Counterpart, as
applicable: (a) Costs of Goods; (b) Marketing, Sales and Distribution Costs; (c)
Partnering Costs; (d) Post Launch R&D Expenses; (e) Patent Costs, with respect
to Patents covering a Collaboration Compound, Collaboration Product, or a
formulation, method of manufacture or method of use of any of the foregoing; and
(f) any expenses expressly and specifically deemed to be Allowable
Commercialization Expenses in the Agreement, including without limitation costs
and expenses of booking sales, stocking inventory for the Lead and any of its
sublicensees and collection of accounts receivable and bad debt; but in all
cases excluding Excluded Costs (as defined in Section 2.7 of this Financial
Appendix). Allowable Commercialization Expenses excludes Development Costs and
any amounts deducted from gross sales to arrive at Net Sales in accordance with
the definition of Net Sales. Overhead Charges for Commercialization (other than
Manufacturing) shall be accounted for, Shared and otherwise reimbursed between
the Parties solely as they are incorporated into the FTE Rate (without limiting
Section 2.2).

 

The defined terms invoked in the definition of Allowable Commercialization
Expenses are defined in order of appearance below in this Section 3.4 of the
Financial Appendix.



--------------------------------------------------------------------------------

(a) “Cost of Goods” means the Manufacturing Costs (as that term is defined in
Section 2.4 of this Financial Appendix) for the goods sold, plus [*] of such
Manufacturing Costs, plus any freight, insurance and other transportation
charges for transportation of Collaboration Product to the Lead or Lead’s
designee, including without limitation transportation to a drug depot.

 

(b) “Marketing, Sales and Distribution Costs” means the sum of: (i) Sales Force
Expenses, (ii) Marketing Management, (iii) Market and Consumer Research, (iv)
Advertising, Education and Consumer Promotion, and (iv) Trade Promotion and
Distribution (the definition of each of (i)-(iv) is specified below). For
purposes of calculating Product Profit (Loss) in any calendar quarter, the
actual cost of Marketing, Sales and Distribution Costs shall be the accrued, not
incurred costs.

 

The remainder of this Section 3.4(b) provides the definitions of the defined
terms invoked in the Marketing, Sales and Distribution Costs definition.

 

(i) “Sales Force Expenses” means those commercially reasonable costs and
expenses of the sales force representatives and their managers with respect to
the marketing and sales of any Collaboration Product that are not otherwise
captured in any other definition of this Financial Exhibit, to be expressly
incorporated into and defined at the time the Parties are discussing and
thereafter approve the Initial Launch Budget. If the Parties are unable to so
agree, then the matter shall be resolved as a Sales Force Mechanism Dispute,
exclusively under Section 14.3 of the Agreement.

 

(ii) “Marketing Management” means the costs and expenses, including the cost of
FTEs, of product management, with product management consisting of Collaboration
Product-related public relations, relationships with opinion leaders and
professional societies, health care economics studies, contract pricing and
administration, market information systems, governmental affairs activities for
reimbursement, seeking and obtaining formulary acceptance and other similar
marketing activities directly related to a Collaboration Product, management and
administration of managed care and national accounts and other activities
associated with developing overall sales and marketing strategies and planning
for Collaboration Products. In addition, payments to Third Parties in connection
with trademark selection, filing, prosecution and enforcement with respect to
Collaboration Products shall be included in this category.

 

(iii) “Market and Consumer Research” means the costs and expenses, including the
cost of FTEs, for market and consumer research, and payments to Third Parties
related to conducting and monitoring professional and consumer appraisals of
existing, new or proposed Collaboration Products such as market share services
(e.g., IMS data), special research testing and focus groups.

 

(iv) “Advertising, Education and Consumer Promotion” means the costs and
expenses, including the cost of FTEs, incurred or accrued (as applicable in
accordance with Article 1 of this Financial Appendix) to advertise and promote a
Collaboration Product through any means, generally and to the prescriber or the
patient, and to educate the professional medical community and potential
patients with respect to a Collaboration Product, including,

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

without limitation: (A) television and radio advertisements; (B) advertisements
appearing in journals, newspapers, magazines or other media; (C) seminars and
conventions; (D) professional education programs; (E) hospital formulary
committee presentations; (F) presentations to state and other governmental
formulary committees; (G) media costs to conduct Collaboration Product
advertising as follows: production expense/artwork including set up; design and
art work for an advertisement; the cost of securing print space, air time, etc.
in newspapers, magazines, trade journals, television, radio, billboards, etc.);
(H) scientific exhibits and symposia, and opinion leader development activities
(including without limitation through advisory board activities); (I) samples
(including professional samples), literature (including professional
literature), promotional material, visual and other aids (including patient aids
and detailing aids); and (J) packaging design.

 

(v) “Trade Promotion and Distribution” means the allowances given to retailers,
brokers, distributors, hospital buying groups, etc., for purchasing, promoting,
and distribution of a Collaboration Product. This shall include purchasing,
advertising, new distribution, and display allowances as well as free goods,
wholesale allowances and field sales samples.

 

(c) “Partnering Costs” has the meaning given in Section 2.5 of this Financial
Appendix.

 

(d) “Post-Launch Product R&D Expenses” means the following research and
development costs and expenses, including the cost of FTEs, incurred or accrued
(as applicable in accordance with Article 1 of this Financial Appendix) by a
Party in direct relation to a Collaboration Product after the first commercial
launch of a Collaboration Product: Phase 4 Trials, ongoing Collaboration Product
support, ongoing medical affairs (meaning pharmacoeconomic studies, outcomes
studies and extramural studies), preclinical research (including without
limitation investigation of additional therapeutic uses), and fees and expenses
of outside counsel in respect of regulatory affairs unrelated to obtaining
Regulatory Approvals.

 

(e) “Patent Costs” are defined in Section 2.6 of this Financial Appendix.

 

3.5 Allocation of Costs That May be Included in Allowable Commercialization
Expenses. The following guidelines shall be used to allocate costs between a
Collaboration Product and other products Commercialized by a Party conducting
Commercialization activities as part of the Collaboration:

 

(a) If the expense is specifically and exclusively used for the
Commercialization of a Collaboration Product, 100% of such expense shall be an
Allowable Commercialization Expense (to the extent otherwise falling within the
definition of such term).

 

(b) If the expense is not specifically and exclusively used for the
Commercialization of a Collaboration Product (e.g., the expense is for something
that is also used for other products of Lead Marketing Party), such expense
shall be allocated between the portion of the expense that directly relates to a
Collaboration Product (and thus is eligible to be included in the calculation of
Allowable Commercialization Expenses) and the portion that relates to any other
product(s) based on objective means (such as relative man-hours or amounts



--------------------------------------------------------------------------------

consumed during the relevant period), which means shall be consistently applied,
or, if such method cannot reasonably be used, shall be allocated between amounts
directly attributable to Collaboration Product activities and support of other
products based on net sales of each such product (consistently determined).
Solely the portion of the expense allocated to a Collaboration Product shall be
eligible to be included in Allowable Commercialization Expenses.



--------------------------------------------------------------------------------

EXHIBIT E

 

INITIAL STEERING COMMITTEE MEMBERSHIP

 

FOR KIRIN:

 

FOR NUVELO:



--------------------------------------------------------------------------------

EXHIBIT F

 

PRE-EXISTING THIRD PARTY LICENSES

 

NONE FOR EITHER PARTY.



--------------------------------------------------------------------------------

EXHIBIT G

 

INITIAL OVERALL PLAN

 

[*]

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.